     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 1 of 180

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.    TDC-18-00157

4             v.                        Greenbelt, Maryland

5    LEE ELBAZ,                         July 18, 2019

6                   Defendant.          8:30 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE THEODORE D. CHUANG
9                    UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 2 of 180

1                         TABLE OF CONTENTS
                                TRIAL
2                            WITNESSES

3    On behalf of the Government:

4    SHIRA UZAN

5    Direct examination by Mr. Van Dyck........ 15

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        2
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 3 of 180

1                          P R O C E E D I N G S

2               THE COURT:     Sorry for the delay.     I was prepared

3    to discuss the motion regarding experts, but based on the

4    government's trial brief yesterday, is there something

5    else that we need to discuss more urgently now regarding

6    any particular exhibits or if you want to focus me on

7    anything in particular that matters for the morning

8    session?

9               MR. VAN DYCK:     Good morning, Your Honor.       So the

10   brief that we filed was our effort to categorize the types

11   of evidence that we're going to offer through the next two

12   witnesses as well as the basis for admission.          I think our

13   brief relies on four bases, co-conspirator statements,

14   agency admissions, the statements of the defendant herself

15   as well as some non-hearsay purposes for admission, which

16   are things set forth in our brief.

17              We're not asking the Court for a witness ruling

18   on the admissibility of the evidence.         But in light of the

19   defendant's position, which we learned last night that

20   there were objections to the majority of the evidence or

21   at least there wasn't an agreement on the admission, we

22   just wanted the Court to have in advance of the witness'

23   testimony the law as the government saw it as well as to

24   set forth the categories of evidence.         So we're happy to

25   answer any questions.      But that was the purpose --




                                                                        3
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 4 of 180

1               THE COURT:     Well, I mean if you have a thousand

2    exhibits and we have a debate over each one, this is not

3    going to go well.     So frankly, I would like to have some

4    pretrial rulings honestly if we can, at least on

5    categories.    But I don't know how you're going to approach

6    this.

7               What I said on Tuesday was it would make sense

8    to start with evidence that deals with statements by the

9    defendant and so forth.      I mean if you start off and say

10   here's the co-conspirator statement, I don't think I have

11   a conspiracy established in my mind based on what I've

12   heard in the first 45 minutes of testimony.          So I just

13   think that would be inefficient to have you try to get

14   co-conspirator statements in until you've actually

15   established a conspiracy.      I know I can provisionally

16   accept it.    But in my imagination, that would just create

17   more debate.    I know you can't -- you're not going to put

18   all of your evidence of the conspiracy in first before you

19   go to statements, but I just think that would be more

20   efficient.    I also think it would be more efficient to not

21   get into debates about statements by the defendant.

22              I thought, Mr. Pollack, yesterday or Tuesday you

23   said you weren't going to object to emails involving or

24   things involving Mr. or Ms. Elbaz having made statements.

25   I mean I do see in the government's submission things




                                                                        4
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 5 of 180

1    like, well, when you have a text message chain, there's

2    always two sides to a conversation.        I think it is pretty

3    settled that for the most part, yes, we get to hear the

4    other side of it.     For context, we can give an instruction

5    saying whatever the other person said may not be offered

6    for the truth.    But again I don't have the exact documents

7    in front of me and it's going to take a long time if I

8    have to read these documents in front of the jury.

9               So and it is different I think if you have a

10   conversation or text conversation between Ms. Elbaz and

11   someone else.    I do think generally it would make sense

12   that the whole thing would come in for completeness.           But

13   if the other person is doing 95% of the talking, that may

14   or may not be true.     So context does matter.

15              So I would prefer not to have to go document by

16   document and have you have me read them because you

17   haven't told me which exhibits you are offering in what

18   order.    So we would -- if there's an objection, I'll sit

19   here and read the document and the jury will sit here and

20   wait.    I don't think that's really productive.        So how can

21   we at least streamline this process a little better?

22              MR. VAN DYCK:     Well, Your Honor, just with

23   respect to the Court's suggestion the other day in terms

24   of the order of proof on the witness, we are going to

25   start with certain of the defendant's statements which




                                                                        5
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 6 of 180

1    were made during the training.       We highlighted those in

2    our brief.    Those include statements that the defendant

3    made to the witness herself during the training.           Those

4    are recorded statements that the jury will hear in

5    addition to the defendant's -- I'm sorry -- the witness'

6    own statements that were made to investors which she will

7    acknowledge were not truthful and made after she was

8    trained to make the statements by the defendant and her

9    other supervisors.

10               I think the witness should in fairly short order

11   also talk about the role of her other supervisors and that

12   training.    Those would include Mr. Alfasi and Mr. Maymon

13   who were her direct supervisors and in turn reported

14   directly to the defendant.

15               So I think it's certainly the government's

16   position that hopefully within short order, the conspiracy

17   at least with respect to proving by a preponderance the

18   admissibility of this evidence should be established.

19               THE COURT:    What about proving that the

20   individual people in your co-conspirator statements that

21   you are going to offer were actually part of that

22   conspiracy?    I don't know if we're talking about major

23   players or just statements by minor players who -- I mean

24   I don't even know who everybody you are offering as a

25   co-conspirator will even be mentioned before you offered




                                                                        6
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 7 of 180

1    the statement.

2               MR. VAN DYCK:     They will be, Your Honor.       They

3    will be mentioned by the witness.

4               THE COURT:     Okay.

5               MR. VAN DYCK:     One thing that the government

6    would ask the Court to consider is to conditionally admit

7    certain of the co-conspirators' statements.          The Court is

8    entitled to make a ruling --

9               THE COURT:     Hold on a second.

10              MR. VAN DYCK:     Sure.

11              (Pause.)

12              THE COURT:     Okay.   Go ahead.

13              MR. VAN DYCK:     Sure.   The Court is entitled to

14   conditionally admit co-conspirator statements in a

15   conspiracy case subject to the government, of course,

16   later tieing up the conspiracy --

17              THE COURT:     I mean we're going to do that I'm

18   sure.   But I'm just saying it's one thing to say we're 45%

19   of the way to proving conspiracy and making that finding

20   versus we're at 1% and just telling me to trust you.           I

21   think those are two different things.

22              MR. VAN DYCK:     Your Honor, that's certainly

23   true.   Of course, the government takes a big risk if it

24   asks the Court to conditionally admit a co-conspirator

25   statement and then does not actually tie it up.




                                                                        7
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 8 of 180

1               THE COURT:     I'm just saying that if we want to

2    get through this trial efficiently, it's just not the best

3    way to go.

4               Now, Mr. Pollack, what I would prefer because if

5    you're really objecting to every exhibit, what that means

6    is I'm going to ask the clerk and this is unwieldy to, of

7    course, not let the jury see things on the screen until

8    after they're admitted.      But I would have to assume that

9    there will be some exhibits for which there will be no

10   objection.    I think it would be more efficient if we could

11   agree on what those are and have those flow to the witness

12   and the jury more efficiently and then if there are

13   serious objections, we can deal with those in turn as they

14   come up.   So is there anything you can tell us about how

15   to structure this?

16              MR. POLLACK:     Yes, Your Honor.     First of all,

17   there are a number of exhibits that I've told the

18   government I don't have an objection to.         Second of all,

19   there are a number of exhibits and these fall in the

20   category of statements by Ms. Elbaz or statements to Ms.

21   Elbaz that I have told the government I likely will have

22   no objection to.     I just need some foundation laid.        I

23   can't say from looking at the document itself.          For

24   example, there are transcripts that talk about an

25   unidentified female talking to another unidentified




                                                                        8
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 9 of 180

1    female.    Until I get some testimony, I don't know --

2               THE COURT:     Okay.

3               MR. POLLACK:     -- whether I'm going to object.

4               There are a number of documents that may be

5    admissible, but not necessarily admissible through this

6    witness.   So for example, if there is a conversation, a

7    recorded conversation not recorded by this witness, this

8    witness wasn't present, but it's Ms. Elbaz talking to

9    somebody else, that may be admissible, but this witness

10   isn't competent to testify about it.        That is something

11   they can get in through their agent to say it was seized

12   from her phone or we stipulate that it was seized from her

13   phone, but it doesn't come in through this witness.

14              THE COURT:     Okay.   I understand that.     And if

15   you can't make that determination until you hear the

16   testimony, that's fine.      If there's some for which you

17   already know that that's going to be an objection, you

18   should probably tell the government at a break or

19   something and then hopefully, they will structure their

20   presentation so we don't have to have a debate about it

21   and have you try to convince me it's too early.          They will

22   just move it to later or at least you should have that

23   discussion.

24              I did want to ask before -- and we're going to

25   bring in the jury now because they are ready.          But just to




                                                                        9
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 10 of 180

1    clarify what I see in the trial brief, I mean it sounds as

2    if there are text messages or things from the search you

3    are not contesting the idea that they came from her phone

4    or otherwise, but your concern is either the other half of

5    the conversation or something else or you don't have a

6    serious concern about those documents.

7                MR. POLLACK:    Well, I agree with Your Honor's

8    observation that there could be a situation where 95% of

9    the talking was somebody else and it's problematic.            But

10   as a general matter, no, I don't have a problem with both

11   halves of the conversation coming in.         I've said that all

12   along.    Either to Ms. Elbaz or from Ms. Elbaz.         And I have

13   stipulated to what came from her phone.         So that's not the

14   issue.    With those, the only issue is is this the right

15   witness to testify about it.

16               THE COURT:    Okay.   That's fair.

17               MR. POLLACK:    Now with respect to the trial

18   brief, I did want to just make a couple of quick

19   observations because they will come up in the evidentiary

20   rulings.    I do not agree with the proposition that because

21   Ms. Elbaz is the CEO that that makes every employee her

22   agent.    They are agents of the company and a statement by

23   the employee may be admissible against the company.

24   They're not admissible against Ms. Elbaz individually

25   simply because they were made by an employee and --




                                                                     10
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 11 of 180

1                THE COURT:    I mean I think as a general

2    proposition, I would agree with you.         Again, I haven't

3    heard all the evidence.       But I would agree that -- it

4    sounds to me their primary theory is that these are all

5    co-conspirators.     So that's one thing.       If their theory is

6    that they are working on behalf of Ms. Elbaz, I think I

7    certainly would need more than just the fact that they

8    work for the company because I agree with you that she and

9    the company are not the same thing.

10               And, frankly, I'm not sure how this is going

11   to -- you get one versus the other.          I mean if the theory

12   is they're doing her bidding with respect to this

13   conspiracy, then they're probably a co-conspirator.            And

14   if they are not doing her bidding, then I'm not sure why

15   they are an agent just because they work there and I'm not

16   sure that's necessarily what the government is hanging

17   their hat on.     So I agree with you that that is a

18   different proposition.

19               MR. POLLACK:    Okay.    Yeah.   Reading the

20   government's brief, it sounded like they were offering one

21   round for a certain category, co-conspirator statements,

22   and another round for another category.         This agency

23   theory.    To the extent that and it's just a -- in the

24   alternative, it will probably fall out.         But if they are

25   trying to introduce anything solely on that ground, I have




                                                                     11
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 12 of 180

1    that objection.

2                THE COURT:    Right.   And I guess I would read

3    that as if there's an agency theory, it should be an agent

4    of her sort of doing whatever she wants as opposed to an

5    agent of the company alone.

6                MR. POLLACK:    And that really gets to my next

7    point, which I'll make quickly with respect to

8    co-conspirator statements.       Mr. Van Dyck just said, for

9    example, this witness may testify that I was trained by

10   Mr. Maymon or Mr. Alfasi.       Unless there's some evidence

11   that Ms. Elbaz had instructed them to train in a

12   particular way or to, you know, that -- in other words,

13   not just that there was a conspiracy, not just that

14   Mr. Alfasi and Mr. Maymon were members of that conspiracy,

15   which they haven't shown yet, but that Ms. Elbaz is a

16   member of that same conspiracy and that Mr. Maymon and

17   Mr. Alfasi in conducting this training are acting on

18   behalf of Ms. Elbaz as opposed to contrary to her

19   directions.

20               THE COURT:    Well, I'm agreeing with perhaps 80%

21   of what you just said.      I think they do need to establish

22   that there was a conspiracy.       They do need to establish

23   that Mr. Maymon and the other individual, if they are the

24   ones making the statements were part of the conspiracy.

25   They do need to establish that Ms. Elbaz was a part of the




                                                                     12
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 13 of 180

1    conspiracy.    Otherwise, it's not a co-conspirator.         It's

2    just some conspiracy off to the side.         I don't think they

3    need to establish that what was said is something that she

4    wanted them to say or directed them to say.          I think it

5    just needs to be in furtherance of the conspiracy,

6    something that could be foreseeable to her.          So I think

7    that part I'm not agreeing with.        But I agree with the

8    first few parts of your analysis.

9                MR. POLLACK:    I think the Court's formulation is

10   probably more precise.      It would have to be reasonably

11   foreseeable within the scope of the conspiracy.           But my

12   point is and I'd ask for the multiple conspiracy

13   instruction.     They don't just have to establish a

14   conspiracy.    They have to establish that it's a conspiracy

15   that Ms. Elbaz is a part of.

16               THE COURT:    I agree with that.      And again by

17   preponderance and subject to this theory that it would be

18   conditional on other evidence.        But I agree with that.

19               MR. POLLACK:    Absolutely.     Okay.   That's fine.

20               THE COURT:    Okay.   Why don't we call the jury in

21   and we'll take things up as we go.         If there is something

22   that is going to take a long time to sort out, we might

23   try to defer to the break, if there is a way to do that.

24   This witness is probably going to be on up to the break at

25   least.    Right, Mr. Van Dyck?




                                                                      13
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 14 of 180

1                MR. VAN DYCK:     Yes, Your Honor.

2                THE COURT:    The last thing I would just ask is

3    just try to make sure the microphone is close to you.

4                MR. VAN DYCK:     Okay.

5                THE COURT:    You know, we have varying heights

6    here.   But just try to make it so that we can hear you

7    clearly.

8                MR. VAN DYCK:     Your Honor, this is a binder that

9    has all of the exhibits for Ms. Uzan.         Can I give the

10   Court a copy?

11               THE COURT:    Certainly.    Just pass it up here.

12   Thank you.

13               (Jury present.)

14               THE COURT:    Members of the jury, welcome back.

15   We appreciate you coming to join us again today.           I

16   apologize.    We're a little bit past 9 here.        I know you

17   were all here a few minutes earlier.         There's always

18   issues to discuss with the lawyers before we get to the

19   actual evidence and I try to keep it to times before you

20   get here, but we ran a little over.         We'll try to do

21   better at the next break.

22               So if you recall, we were in the middle of the

23   testimony of Ms. Uzan.      We can call her up again, Mr. Van

24   Dyck --

25               MR. VAN DYCK:     Thank you, Your Honor.




                                                                     14
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 15 of 180

1                THE COURT:    -- and we'll continue with that

2    testimony.

3                MR. VAN DYCK:     The United States calls Shira

4    Uzan.

5                THE CLERK:    Ma'am, you remain under oath.        You

6    may be seated.

7                MR. VAN DYCK:     May I proceed, Your Honor?

8                THE COURT:    Yes.   Go ahead.    Thank you.

9                        CONTINUED DIRECT EXAMINATION

10               BY MR. VAN DYCK:

11         Q     Good morning, Ms. Uzan.

12         A     Good morning.

13         Q     Before we left for the break, I think we had

14   talked about the fact that you had pled guilty to

15   conspiracy to commit wire fraud.        Is that right?

16         A     Yes.

17         Q     And you had also testified that you had lied to

18   investors about binary options.        Do you recall that?

19         A     Yes.

20         Q     And finally, you had also testified that you had

21   conspired with the CEO of Yukom, Lee Elbaz.          Is that

22   right?

23         A     Yes.

24         Q     Ms. Uzan, who else did you conspire with at

25   Yukom to commit the crime of wire fraud?




                                                                     15
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 16 of 180

1          A     Managers and brand managers, team leaders.          The

2    rest of the employee in the company in my positions.

3          Q     So let's take those categories in turn.         Who are

4    the supervisors that you conspired with to commit this

5    crime?

6          A     Lee Elbaz, Or Maymon --

7                MR. POLLACK:    Your Honor, I'm sorry.       I'm going

8    to object to the extent that it's calling for some kind of

9    a legal conclusion.

10               THE COURT:    Okay.   Why don't you rephrase the

11   question?

12               MR. VAN DYCK:     Your Honor, the -- may we

13   approach, Your Honor?

14               THE COURT:    Why don't you just rephrase the

15   question?    I think I understand what you are doing here.

16               BY MR. VAN DYCK:

17         Q     Ms. Uzan, who were your direct supervisors at

18   Yukom?

19         A     I'm sorry.    Can you ask me again these

20   questions?

21         Q     Sure.   Who were your direct supervisors at

22   Yukom?

23         A     Nissim Alfasi and Lee Elbaz, Or Maymon, Elad

24   Bigelman.

25         Q     And you talked about a team leader.        Can you




                                                                      16
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 17 of 180

1    tell the jury what a team leader was at Yukom?

2          A     Yes.   It was, first of all, brand managers.            So

3    there were brand managers of two of the brands.           And under

4    the brand managers, there were us, the retention agents

5    and we will belong to each of team leaders.          So team

6    leaders were the people that under the brand managers and

7    each of us of the employee will belong to the group of the

8    team leaders and some of us will belong to one brand and

9    other of us will belong to another brand and some of us

10   will belong at some point to a certain amount of time to

11   the two brands.

12         Q     Ms. Uzan, for the jury, can you say the names of

13   the two binary options brands that you were just talking

14   about?

15         A     Yes.   Big Option and Binary Book.

16         Q     Let's start with your supervisor, Mr. Alfasi.

17   Did Mr. Alfasi tell you to lie to investors in binary

18   options?

19         A     Yes, he did.

20         Q     Did you agree to do it?

21         A     Yes.

22         Q     Let's move to Mr. Maymon.       Did Mr. Maymon tell

23   you to lie to investors about binary options?

24         A     Yes, he did.

25         Q     Did you agree to do it?




                                                                     17
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 18 of 180

1           A    Yes, I did.

2           Q    And how about Mr. Bigelman?       Did Mr. Bigelman

3    tell you to lie to investors about binary options?

4           A    Yes, he did.

5           Q    And did you agree to do that as well?

6           A    Yes, I did.

7           Q    How about Ms. Elbaz?      Did Ms. Elbaz give you

8    instructions to lie to investors about binary options?

9           A    Yes, she was.

10          Q    Did you agree to do it?

11          A    Yes.

12          Q    As part of your guilty plea, did you agree to

13   cooperate with the government?

14          A    Yes.

15          Q    And does your cooperation agreement include

16   agreeing to testify during this trial here today?

17          A    Yes.

18          Q    Ms. Uzan, can you tell the jury what is your

19   understanding of your obligations under your cooperation

20   agreement?

21          A    I'm sorry.    I couldn't hear the question at the

22   end.

23          Q    That's okay.    What are your obligations under

24   the cooperation agreement you signed with the government?

25          A    My obligation is to tell exactly the truth.             My




                                                                     18
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 19 of 180

1    obligation is to tell exactly what happened during the

2    time that I worked in the company and to tell the truth of

3    what happened during this time.

4          Q     Ms. Uzan, have you been sentenced for the crime

5    that you pled guilty to?

6          A     Not yet.

7          Q     Who ultimately determines what your sentence

8    will be?

9          A     The judge.

10         Q     Ms. Uzan, what do you hope happens when the

11   judge sentences you in this case?

12         A     I hope the judge will be able to see that I'm

13   sitting here today and telling all the truth and only the

14   truth of what happened during the time that I worked in

15   Yukom and I hope the judge will take into consideration

16   that I'm telling here today all the truth and lower my

17   sentence.

18               MR. VAN DYCK:     Your Honor, may I have a moment

19   to talk to defendant's counsel?

20               THE COURT:    Okay.   Just a moment.

21               (Counsel conferred.)

22               BY MR. VAN DYCK:

23         Q     Ms. Uzan, there's a binder in front of you.             Can

24   you look at Tab 2 in your binder?

25               MR. VAN DYCK:     Can we publish 875 to the witness




                                                                     19
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 20 of 180

1    only?

2                BY MR. VAN DYCK:

3          Q     Ms. Uzan, do you recognize Exhibit 875?

4          A     Yes.

5          Q     What is Exhibit 875?

6          A     This is my plea guilty.

7          Q     I'm sorry?

8          A     My plea guilty.

9                MR. VAN DYCK:     Government moves to admit 875.

10               THE COURT:    Any objection?

11               MR. POLLACK:    Subject to the redactions that

12   we've already discussed, no objection.

13               THE COURT:    Mr. Van Dyck, are you asking for the

14   whole document or just part --

15               MR. VAN DYCK:     No, Your Honor.     The government

16   has agreed with defense counsel to redact the portion of

17   the plea agreement that has the factual basis.

18               THE COURT:    Okay.   Thank you.    So subject to the

19   redaction of I believe it's Attachment A, we'll admit

20   Exhibit 875.

21               MR. VAN DYCK:     Thank you, Your Honor.

22               BY MR. VAN DYCK:

23         Q     Ms. Uzan, I'd like to ask you some questions

24   about how potential investors at Yukom were contacted by

25   the employees.




                                                                     20
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 21 of 180

1                MR. VAN DYCK:     Can we publish Exhibit E, please?

2    This is a demonstrative.

3                BY MR. VAN DYCK:

4          Q     Ms. Uzan, have you reviewed this exhibit prior

5    to your testimony today?

6          A     Yes, I did.

7          Q     And in your view, does this flow chart

8    accurately represent how investors were contacted at Yukom

9    and solicited for deposits?

10         A     Yes, it is.

11         Q     So, Ms. Uzan, I'd like to go through the steps

12   and the process with you.       Do you see in the first box

13   where it says "client sees Internet advertising"?           Can you

14   tell the jury what happens there?

15         A     Yes.   It was --

16               MR. POLLACK:     Your Honor, I'm going to object.

17   Lack of foundation.

18               THE COURT:    Sustained.    Why don't you lay a

19   foundation?

20               MR. VAN DYCK:     Sure.

21               BY MR. VAN DYCK:

22         Q     Ms. Uzan, you worked at Yukom for a year and a

23   half.     Is that correct?

24         A     Yes.

25         Q     And during the year and a half that you worked




                                                                     21
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 22 of 180

1    there, did you become familiar with how clients were

2    contacted to solicit -- in order to solicit them for

3    deposits?

4          A     Yes.

5          Q     And how did you become familiar with that

6    process?

7          A     During the training course at the beginning when

8    I just got accepted into the job, Or Maymon explained to

9    us about the process and he showed us one commercial and

10   he said that this is how clients see it on the Internet.

11         Q     Ms. Uzan, what happens in the first box where it

12   says "client sees Internet advertising"?

13               MR. POLLACK:    Your Honor, I'm going to object.

14   It's based on hearsay at this point.

15               MR. VAN DYCK:     Her entire knowledge --

16               THE COURT:    I understand.     I understand.

17               MR. VAN DYCK:     Your Honor, the witness is

18   entitled to testify as to her understanding of the process

19   that took place at the company she worked.

20               THE COURT:    Are you offering it for the truth of

21   the matter asserted?

22               MR. VAN DYCK:     We're offering -- may I follow up

23   with the witness, Your Honor?

24               THE COURT:    Okay.

25




                                                                     22
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 23 of 180

1                BY MR. VAN DYCK:

2          Q     Ms. Uzan, did you see client Internet

3    advertising commercials when you worked at Yukom?

4          A     Yes, I did.

5                MR. VAN DYCK:     Your Honor, we are offering it

6    for its truth.

7                THE COURT:    Okay.   Well, based on -- why don't

8    you ask questions based on what she observed on the

9    Internet first or if you have another theory on the

10   statements by another individual, you can lay a foundation

11   for that?

12               BY MR. VAN DYCK:

13         Q     Ms. Uzan, how many clients did you personally

14   work with?

15         A     Probably more than 50.      More than 70 probably.

16         Q     Okay.

17         A     More than 70.

18         Q     And, Ms. Uzan, when you say more than 70, are

19   those 70 individual clients?

20         A     Yes.

21         Q     When a client was contacted by Yukom, did you

22   personally contact them initially?

23         A     Can you ask me these questions again, please?

24         Q     Sure.   In order for a client to come to you, how

25   did they -- were you the -- let me rephrase the question.




                                                                     23
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 24 of 180

1    Were you the first person at Yukom that spoke to a client

2    about investing in binary options?

3          A     No.    I was not the first one.

4          Q     What happened before you talked to a client?

5          A     Before I talked to a client, the client was

6    contact by the conversion department and people that were

7    sitting -- employee that was sitting in the conversion

8    department in a country, it's called Mauritius and they

9    spoke to the client, first of all, and then the client got

10   into us, the employee in Israel in Caesarea.

11         Q     On this flow chart, do you see where it says

12   "conversion contacts client in Mauritius"?

13         A     Yes.

14         Q     What happens in that box?

15         A     In this box --

16               MR. POLLACK:    Your Honor, same objection.

17               THE COURT:    Okay.   Again, let's lay some

18   foundation for her basis of knowledge.

19               MR. VAN DYCK:     Your Honor, we'll offer this

20   evidence as to her understanding of the process at the

21   company and not for its truth.

22               THE COURT:    Okay.   Any objection with that

23   qualification?

24               MR. POLLACK:    I object to relevance, if that's

25   the only basis that it's coming in for.




                                                                     24
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 25 of 180

1                THE COURT:    I'm going to overrule on the

2    relevance in terms of -- on that objection.

3                So at least, ladies and gentlemen, with respect

4    to the discussion about what happened in Mauritius, this

5    is not offered for you to understand what she's saying to

6    actually be true, but just to show her understanding as it

7    affected what she was doing, not necessarily that she --

8    that the government is offering this to show that what she

9    said happened in Mauritius is actually true.          So with that

10   qualification, go ahead, Mr. Van Dyck.

11               MR. VAN DYCK:     Sure.

12               BY MR. VAN DYCK:

13         Q     And then after a client was -- your

14   understanding a client was contacted by Mauritius, was a

15   client asked for any money?

16         A     I'm sorry.    Can you ask me these question --

17         Q     Sure.   Do you see on the box where it says

18   "client makes first time deposit"?

19         A     Yes.

20         Q     Before a client came to your desk, had they

21   already made a deposit?

22         A     Yes, they did.

23         Q     And how much was that -- how much generally was

24   that deposit?

25         A     The initial deposit have to be $250 and not less




                                                                     25
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 26 of 180

1    than that and some client made initial deposit of more

2    than $250.

3          Q     Do you see where it says the next box, "client

4    lead sent to retention"?

5          A     Yes.

6          Q     Can you tell the jury what a lead is?

7          A     Yes.   A lead in my company was a client that

8    already made initial investment to the company either by

9    the conversion department or by itself.         But it was a

10   client that already made initial investment minimum of

11   $250 and this was a lead.

12         Q     It says "client lead sent to retention, Caesarea

13   and Tel Aviv."     Do you see that?

14         A     Yes.

15         Q     Did you work in conversion or retention?

16         A     Retention.

17         Q     And where did you work in retention?

18         A     In Caesarea in Israel.

19         Q     What offices -- did you come to have offices in

20   Tel Aviv as well?

21         A     Yes.

22         Q     And what services were provided in Tel Aviv?

23               MR. POLLACK:    Again lack of foundation.

24               MR. VAN DYCK:     Your Honor, this is a witness who

25   has worked at the company for a year and a half.




                                                                     26
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 27 of 180

1                THE COURT:    Why don't you lay some additional

2    foundation?

3                BY MR. VAN DYCK:

4          Q     Ms. Uzan, did you speak to individuals who

5    worked in Tel Aviv?

6          A     No, I was not.

7          Q     Did Ms. Elbaz ever talk to you about whether or

8    not Yukom had offices in Tel Aviv?

9          A     Yes, she was.

10         Q     What did she tell you?

11         A     She told us the employee of retention in

12   Caesarea that many times that Tel Aviv doing much better

13   than us regarding getting a deposit from clients and they

14   getting worse leads than us and they doing much better

15   than us.    That we are getting better leads and doing less

16   results than what they do.

17         Q     Let's look at the next box, please.        Where it

18   says "account managers and senior brokers contact clients

19   for more deposits and stop withdrawals," where in this

20   process did you work?

21         A     My job was after I got the leads for my manager,

22   I got the leads into my system.        My job was to contact the

23   clients.    My job was to send, first of all, welcome email

24   to clients and my job was to get more deposits, to make

25   more investments from clients after their initial




                                                                     27
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 28 of 180

1    investment and my job was also to stop withdrawals of

2    clients.

3          Q     After you got the lead from conversion, how did

4    you contact the potential investor?

5          A     First of all, it was a must in the company to

6    send each client a welcome email.        And after you send the

7    client welcome email, you had to call them.          You got his

8    phone number on the system and you had to make a phone

9    call to him.

10         Q     Were you told how many phone calls you were

11   expected to make in a day at work?

12         A     Yes, I was.

13         Q     How many phone calls?

14         A     The rules in the company was to make 150 phone

15   calls a day.

16         Q     150 phone calls a day to who?

17         A     To clients.

18         Q     Who told you that rule?

19         A     Lee Elbaz.

20         Q     Ms. Uzan, let's talk about the management

21   structure at Yukom and who you reported to.

22               MR. VAN DYCK:     Can we publish Exhibit B, please?

23   This is a demonstrative, Your Honor.

24               BY MR. VAN DYCK:

25         Q     Ms. Uzan, have you reviewed this exhibit prior




                                                                     28
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 29 of 180

1    to testifying today?

2          A     Yes, I was.

3          Q     And does this exhibit accurately show Yukom's

4    management structure as you understood it when you worked

5    there?

6          A     Yes.

7          Q     First, Ms. Uzan, can you tell the jury where are

8    you located on this chart?

9          A     Okay.   So I'm underneath where it says Elad

10   Bigelman and Nissim Alfasi.       I'm underneath between Yair

11   Hadar and Liora Welles.

12         Q     Ms. Uzan, about how many other employees at

13   Yukom had your job as account manager?

14         A     I'm sorry?

15         Q     Sure.   How many other employees at Yukom had the

16   same job that you did?

17         A     At some point, we got to a hundred employee that

18   did the same job like me.       I don't remember any part in

19   the job that we were less than 50 employee that did the

20   same job like me in Caesarea.

21         Q     If we look above your name, there's two

22   individuals, Elad Bigelman and Nissim Alfasi.           Do you see

23   them?

24         A     Yes.

25         Q     First, let's start with Mr. Bigelman.         What was




                                                                     29
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 30 of 180

1    his position at the company?

2          A     He was a brand manager of the brand.         It's

3    called Big Option.

4          Q     And, Ms. Uzan, do you see that in each box,

5    there's another name next to individuals that's in quotes?

6          A     Yes.

7          Q     What does the name mean that's in quotes?

8          A     It was a stage name.      It was the names that we

9    all used when we contact clients in the company.           It was

10   our stage name.

11         Q     And I think you testified about this before we

12   took a break, but Ms. Uzan, your stage name was Emily

13   Laski.    Is that correct?

14         A     Yes.

15         Q     Did Ms. Elbaz also have a stage name?

16         A     Yes.

17         Q     And if we look at Ms. Elbaz on the chart, what

18   was her position at Yukom?

19         A     She was the CEO of Yukom.

20         Q     And what was Ms. Elbaz's fake name?

21         A     I'm sorry?    Can you say that --

22         Q     Sure.   What was Ms. Elbaz's fake name that she

23   used with clients?

24         A     Lena Green.

25         Q     Above Ms. Elbaz, do you see there's two other




                                                                     30
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 31 of 180

1    individuals, Yakov "Kobi" Cohen and Yossi Herzog?

2          A     Yes.

3          Q     What was their role at Yukom?

4          A     They were the owners of Yukom.

5          Q     And let's now go below Ms. Elbaz.        Do you see

6    there's an individual named Or Maymon?

7          A     Yes.

8          Q     What was Mr. Maymon's position with the company?

9          A     He was Number 2 after the CEO, Lee Elbaz, and he

10   was in charge also of the retentions employee and he was

11   in charge on the training course when they got accepted

12   into the company.

13         Q     Ms. Uzan, going up to the owners of Yukom, Mr.

14   Cohen and Mr. Herzog.      Let's start with Mr. Cohen.       Did

15   you ever meet Mr. Cohen?

16         A     Yes, I did.

17         Q     How many times?

18         A     Around three times.

19         Q     And where did you meet Mr. Cohen?

20         A     In the office of Yukom in Caesarea in Israel.

21         Q     And how about Mr. Herzog, the other owner, how

22   often do you think you have met him?

23         A     Very often.    There were months that -- every

24   week in the weekly meeting and in the monthly, in meeting

25   of all the employee, he will come together with Lee Elbaz




                                                                     31
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 32 of 180

1    and talk to us.

2          Q     Did Ms. Elbaz tell you what her position was at

3    the company?

4          A     Yes.

5          Q     How did she describe her position?

6          A     She said that she is the CEO.

7          Q     Ms. Uzan, how many employees in total reported

8    to Ms. Elbaz?

9          A     Do you mean in Yukom Caesarea or in general

10   from --

11         Q     Let's start with Caesarea where you worked.             How

12   many employees reported to Ms. Elbaz?

13         A     More than a hundred.

14         Q     Did everybody that worked in Caesarea other than

15   Mr. Cohen and Mr. Herzog report to Ms. Elbaz?

16         A     I'm sorry.    Can you ask me the questions again?

17         Q     Did all of the employees who worked in Caesarea

18   report to Ms. Elbaz?

19         A     Yes.

20         Q     Can we go down to Mr. Maymon for a moment?          I

21   think you said, Ms. Uzan, that Mr. Maymon, he was the

22   Number 2 person at the company.        Is that right?

23         A     Yes.

24         Q     And who did he report to?

25         A     To Lee Elbaz.




                                                                     32
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 33 of 180

1          Q     And what was Mr. Maymon's fake name that he used

2    with clients?

3          A     Patrick Accardo.

4          Q     And going down to Mr. Bigelman on the left

5    there, what was Mr. Bigelman's fake name that he used with

6    clients?

7          A     Michael Goldberg.

8          Q     And it says that he was -- you've testified I

9    think that he was a brand manager.         For which brand was

10   Mr. Bigelman a manager?

11         A     Big Option.

12         Q     Moving over to Mr. Alfasi.       What was

13   Mr. Alfasi's fake name that he used with clients?

14         A     Nick Onasis.

15         Q     And which brand did Mr. Alfasi manage?

16         A     Binary Book.

17         Q     Do you know who promoted Mr. Bigelman to be a

18   brand manager?

19         A     Yes.

20         Q     Who?

21         A     Lee Elbaz.

22         Q     Do you know who promoted Mr. Alfasi to be a

23   brand manager?

24         A     Yes.

25         Q     Who?




                                                                     33
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 34 of 180

1          A     Lee Elbaz.

2          Q     Let me ask you a couple of questions about the

3    office space at Yukom.      Did you work in the same building

4    the whole time in Caesarea at Yukom or was there more than

5    one building?

6          A     It was more than one building.        It was two

7    buildings.

8                THE COURT:    Before we go further, I just want to

9    explain to the jury these exhibits that we are dealing

10   with here.    So you heard that Exhibit B and I think

11   Exhibit E are demonstrative aids.        What that means is

12   they're not evidence.      They are just there to assist you

13   in following the evidence and I'll give you more

14   instructions about those at the end.         Others that I find

15   to be admitted are evidence.

16               And one thing that you should just keep in mind

17   is you will have copies of the admitted exhibits at the

18   end of the trial, but you won't have copies of these

19   demonstrative ones that have a letter instead of a number.

20   So just keep that in mind as you are listening to the

21   evidence.

22               Sorry.   Go ahead, Mr. Van Dyck.

23               MR. VAN DYCK:     Thank you, Your Honor.

24               BY MR. VAN DYCK:

25         Q     Ms. Uzan, do you remember how long you were in




                                                                     34
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 35 of 180

1    the first building in Caesarea before you moved to the

2    second building?

3          A     In the first building, I was around a year.

4    Around a year.     Maybe a little bit in a year.        But around

5    a year.

6          Q     Were the two buildings where Yukom had its

7    offices pretty close to each other?

8          A     Yes.   They were close.

9                MR. VAN DYCK:     Can we pull up -- go back to the

10   org chart, please.      It's Exhibit B.

11               BY MR. VAN DYCK:

12         Q     Ms. Uzan, did anybody on this chart have their

13   own office in Yukom's building?

14         A     Yes.

15         Q     Who had their own office?

16         A     Lee Elbaz, Or Maymon, Nissim Alfasi, Yossi

17   Herzog.

18         Q     So starting with the first building, how often

19   was Ms. Elbaz in the office would you say?

20         A     Every day.

21         Q     And how often was Ms. Elbaz in the office in the

22   second building?

23         A     Every day.

24               MR. VAN DYCK:     Can we publish Exhibit F, please?

25   This is a demonstrative, Your Honor.




                                                                     35
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 36 of 180

1                THE COURT:    Any objection?

2                MR. POLLACK:    No, Your Honor.

3                THE COURT:    Exhibit F is shown as a

4    demonstrative exhibit only.

5                BY MR. VAN DYCK:

6          Q     Ms. Uzan, do you see there's two markings on

7    this map?

8          A     Yes.

9          Q     On the -- first of all, is this a map of

10   Caesarea in Israel?

11         A     Yes, it is.

12         Q     Where it says on the right side of the map

13   Industrial Park, Caesarea, where were Yukom's offices?

14         A     Where it says Industrial Park, Caesarea.

15         Q     Where did Ms. Elbaz live in relation to Yukom's

16   offices?

17         A     She lived around -- less than ten minutes from

18   the office where it says Neot Caesarea Apartment.

19         Q     How do you know that's where Ms. Elbaz lived?

20         A     Because I have been there.

21         Q     Let's go back to Exhibit B, please.        I'd like to

22   ask you some questions about what was happening in the

23   office.    Starting with Ms. Elbaz and Mr. Maymon, how often

24   would the two of them be in the office at the same time?

25         A     Every day.




                                                                     36
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 37 of 180

1          Q     And how often would you see Ms. Elbaz and

2    Mr. Maymon talking at work?

3          A     Every day.

4          Q     Moving down the chart to the brand managers.

5    Let's talk about Mr. Bigelman.        How often --

6                THE COURT:    Again, we are on Exhibit B again, is

7    that correct, for the record?

8                MR. VAN DYCK:     Yes, Your Honor.

9                BY MR. VAN DYCK:

10         Q     Let's look at Mr -- talk about Mr. Bigelman.

11   How often would Mr. Bigelman and Ms. Elbaz be in the

12   office at the same time?

13         A     Every day almost.

14         Q     How often would Ms. Elbaz and Mr. Bigelman talk

15   together when they were in the office?

16         A     Every day.

17         Q     And the same question for Mr. Alfasi, moving

18   over to the other brand manager, how often would

19   Mr. Alfasi and Ms. Elbaz be in the office at the same

20   time?

21         A     Every day.

22         Q     How often would you see Ms. Elbaz and Mr. Alfasi

23   talking together at work?

24         A     Every day.

25         Q     Do you know whether Ms. Elbaz and Mr. Alfasi




                                                                     37
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 38 of 180

1    spent any time together outside of work?

2          A     Yes.

3          Q     What do you know?

4          A     I know at some time she let him to sleep in her

5    apartment because he didn't have anywhere to sleep.            He

6    didn't have a house.      So she let him to sleep in her

7    apartment.

8          Q     Do you know about when that was?

9          A     Yeah.   During 2015.     The first year when I

10   worked there.

11         Q     Ms. Uzan, do you speak Hebrew?

12         A     Yes.

13         Q     Was Hebrew sometimes spoken in the office at

14   Yukom?

15         A     Yes.

16         Q     Did you sometimes speak with Ms. Elbaz in

17   Hebrew?

18         A     I all the time spoke to her in Hebrew.

19         Q     Did some of the account managers at Yukom who

20   had your job also speak Hebrew?

21         A     Yes.

22         Q     Did Ms. Elbaz speak with the employees in

23   Hebrew?

24         A     Yes.

25         Q     Did she also speak with the employees in English




                                                                     38
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 39 of 180

1    sometimes?

2          A     Yes.

3          Q     What about Mr. Alfasi?      Did Mr. Alfasi speak

4    Hebrew?

5          A     Yes.

6          Q     Did he sometimes talk to Ms. Elbaz in Hebrew?

7          A     Yes.

8          Q     What about Mr. Maymon?      Did Mr. Maymon speak

9    Hebrew?

10         A     Yes.

11         Q     Did Mr. Maymon speak Hebrew with Ms. Elbaz?

12         A     Yes.

13         Q     And then last question about Mr. Bigelman.          Did

14   Mr. Bigelman speak Hebrew?

15         A     Yes.

16         Q     And did Mr. Bigelman sometimes speak with Ms.

17   Elbaz in Hebrew?

18         A     Yes.

19         Q     Ms. Uzan, I think you before we took a break,

20   you testified a little bit that you went through training

21   at Yukom.    Is that right?

22         A     Yes.

23         Q     How did you know to go to training?

24         A     Ms. Elbaz told me.

25         Q     When did she tell you?




                                                                     39
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 40 of 180

1           A    When she finished -- when she was about to

2    finish my interview when I tried to get accepted to the

3    job.

4           Q    Was Mr. Maymon present when she told you to go

5    to training?

6           A    Yes.

7           Q    How long were you working at Yukom before you

8    started training?

9           A    I wasn't working in Yukom before the training.

10   The training was my first day in Yukom.

11          Q    How long did your training last?

12          A    At least a week.

13          Q    For your training, how many other new employees

14   attended the training along with you?

15          A    There were more than five and less than ten.

16          Q    Who are the supervisors who led the training

17   that you attended?

18          A    Or Maymon, Lee Elbaz, Mr. Alfasi and other

19   employee that been working already in the company.           They

20   used to come also and explain to us about the job.

21          Q    Is that the same Or Maymon and Nissim Alfasi

22   that we were just talking about that were managers at

23   Yukom?

24          A    Yeah.   They are the same.

25          Q    During your training in your first week, did you




                                                                     40
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 41 of 180

1    simulate how to talk to potential investors on the phone?

2          A     Yes.   Towards the end of the course, we had to

3    do a simulation which was a test for us to see if we can

4    do the job.

5          Q     Did you simulate how to talk to potential

6    investors with Ms. Elbaz?

7          A     Yes.

8          Q     I have the same question for Mr. Alfasi and Mr.

9    Maymon.    Did you simulate how to talk to potential

10   investors with Mr. Maymon?

11         A     Yes.

12         Q     And did you simulate how to talk to potential

13   investors with Mr. Alfasi?

14         A     Yes.

15         Q     Ms. Uzan, you testified that you lied to

16   investors about binary options.        How did you learn what

17   lies to tell to investors about binary options?

18         A     The managers that I mentioned, they taught us in

19   the training, in the training class how to talk to clients

20   and later after the training class, they also will give us

21   many, many templates and the training will continue after

22   this week.    So they, the managers included the CEO, they

23   explained to us exactly how to talk to clients.

24         Q     You said a couple of things.       First, you said

25   the managers including the CEO?




                                                                     41
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 42 of 180

1          A     Yes.

2          Q     Were you referring to Ms. Elbaz?

3          A     Yes.

4          Q     You also talked about you received templates?

5          A     Yes.

6          Q     Can you tell the jury what you mean by a

7    template?

8          A     Yes.   A template was an email that we got from

9    the managers and in the email it was written, it was

10   written what we needed to tell the investors.           So we

11   basically had everything written in the templates in front

12   of our eyes.     So a template would be a paper that came to

13   us through email where everything is written.

14         Q     Did the template say things that weren't true

15   about binary options?

16         A     Yes.

17         Q     What did you do with the template?

18         A     I had to read the templates and I had to send it

19   to clients.

20         Q     During your training, did Ms. Elbaz tell you to

21   say things to investors that weren't true about binary

22   options?

23         A     Yes.

24         Q     Did you agree to do that?

25         A     Yes.




                                                                     42
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 43 of 180

1          Q     Did you agree to use the templates that you were

2    given?

3          A     Yes.

4          Q     During your training did Mr. Alfasi tell you to

5    say things to investors that weren't true?

6          A     Yes.

7          Q     Did you agree to do it?

8          A     Yes.

9          Q     Did Mr. Maymon tell you to say things to

10   investors that weren't true?

11         A     Yes.

12         Q     And did you agree to do that as well?

13         A     Yes.

14         Q     Ms. Uzan, did you record any training sessions

15   that were led by Ms. Elbaz?

16         A     Yes, I did.

17         Q     When was the training held that you recorded?

18         A     It was the beginning of 2015, the first week of

19   2015 when I just got accepted into the training class.

20         Q     Why did you record your training?

21         A     Because it was very difficult for me to

22   understand many of the things that I was supposed to

23   learn.    It was new material for me and I wanted to be a

24   very, very good employee.       I wanted to do very, very good

25   on the job and I wanted to go home and study the material




                                                                     43
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 44 of 180

1    again because it was difficult for me to understand what

2    they were talking about because I wasn't familiar with

3    this material before and I wanted to be sure that I'm

4    going to pass the exam of Ms. Elbaz that and I would be

5    able to do a good -- good on the job so I will have the

6    job.

7           Q    What device did you use to record your training?

8           A    Cell phone.

9           Q    Whose cell phone did you use?

10          A    Mine.

11          Q    Did Ms. Elbaz speak in English or Hebrew during

12   the training that you recorded?

13          A    She spoke mix.     Also Hebrew and also English.

14          Q    And before your testimony today, have you

15   listened to the recordings that you made of your training

16   from your cell phone?

17          A    Yes, I was.

18               MR. VAN DYCK:     Can we publish 37.2-S to the

19   witness only?

20               Your Honor, this is Tab 7 in the Court's copy.

21               BY MR. VAN DYCK:

22          Q    Ms. Uzan, is Exhibit 37.2-S, is that a

23   transcript of one of the audio recordings you made of your

24   training at Yukom?

25          A    Yes, it is.




                                                                     44
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 45 of 180

1          Q     And have you listened to this audio recording

2    before your testimony and identified the speakers?

3          A     Yes, I was.

4          Q     Does Exhibit 37.2-S accurately identify who was

5    speaking and what they said?

6          A     Yes.

7          Q     And did you also review the Hebrew portions of

8    Exhibit -- or of this phone call?

9          A     I'm sorry.    Can you ask me again?

10         Q     Sure.   You testified before that sometimes Ms.

11   Elbaz would speak in Hebrew during the training?

12         A     Yes.

13         Q     Did you review this transcript to ensure that

14   the Hebrew portions were accurately translated?

15         A     Yes, I did.

16               MR. VAN DYCK:     Your Honor, the government moves

17   to admit Exhibit 37.2, which is the audio recording of

18   this training along with 37.2-S as a demonstrative which

19   is the transcript.

20               THE COURT:    So just so I understand it, you're

21   not offering the transcript as evidence at this time?

22               MR. VAN DYCK:     Actually, Your Honor, I

23   apologize.    This is one that has Hebrew in it.         So we are

24   offering 37.2 as substantive evidence as well.           Thank you,

25   Your Honor.




                                                                     45
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 46 of 180

1                THE COURT:    Okay.   Any issues, Mr. Pollack?

2                MR. POLLACK:    No objection with respect to the

3    audio recording.     No objection to 37.2 as a demonstrative.

4    Yes, an objection to the admission of 37.2 as substantive

5    evidence.

6                THE COURT:    Well, we can work it out later.           I

7    think the -- I am going to overrule the objection as to

8    the foreign language portions of the transcript or the

9    English translation of the foreign language portions.               And

10   at least for now, I'll admit the English portion as a

11   demonstrative only to assist the jury.         But with that, I

12   think the document can be published to the jury.

13               MR. VAN DYCK:     Thank you, Your Honor.

14               THE COURT:    And I'll admit the recording itself.

15               MR. VAN DYCK:     Thank you, Your Honor.

16               THE COURT:    And perhaps it would make sense at

17   this point again just to briefly just tell the jury what

18   we're doing.     We have these transcripts here.        And as

19   you've heard, the transcript at least as of now, the way

20   I've framed it is the transcript is prepared to provide

21   you with an interpretation of what's said on the

22   recordings.

23               To the extent it's just writing down what was

24   said in English, they are provided as an aid or a guide to

25   assist you in determining what's on the recordings.            But




                                                                      46
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 47 of 180

1    that transcript is not in and of itself evidence and so

2    you -- it's still up to you to decide what was actually

3    said in the English language portions of these recordings.

4    These are offered to assist you.        They are demonstrative

5    aids.

6                As for the translation of the foreign language

7    version, portions of the recording, meaning the portions

8    in Hebrew, I am admitting the English translations as

9    evidence because -- and that is there for you.           Whether

10   the translation is accurate in whole or in part is for you

11   to decide based on what you hear from witnesses who are

12   testifying.    And you should consider the testimony you

13   hear from witnesses in regarding how and by whom the

14   translation was made.      You may consider the knowledge,

15   training and experience of the translator to the extent

16   that that comes up and the nature of the conversation and

17   the reasonableness of the translation and I'll give you

18   more specific instructions about these at the end.           But

19   you should know that the transcript of the foreign

20   language portions of these recordings which are translated

21   into English will be deemed evidence for you to consider.

22               Go ahead.

23               MR. VAN DYCK:     Thank you, Your Honor.

24               Can we play Exhibit 37.2, please?

25               (Pause.)




                                                                     47
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 48 of 180

1                MR. VAN DYCK:     Your Honor, we're having a little

2    technical -- it should be worked out in just a moment.

3                BY MR. VAN DYCK:

4          Q     While we're waiting, Ms. Uzan, whose voice did

5    we just hear a little bit of on that recording?

6          A     The CEO of Yukom.     Lee Elbaz.

7          Q     And during your training, did Ms. Elbaz play the

8    role of the account manager talking to a client?

9          A     Yes, she was.

10         Q     And did she do that during this training session

11   that we're about to hear?

12         A     Yes.

13               MR. VAN DYCK:     Can we play Exhibit 37.2 from the

14   beginning?

15               (Pause.)

16               MR. VAN DYCK:     While we're working out a

17   technical issue, why don't we look at Exhibit 103?           Can we

18   publish that for just the witness, please?          Your Honor,

19   this is Tab 9 in your binder.

20               BY MR. VAN DYCK:

21         Q     Ms. Uzan, do you see Exhibit 103?

22         A     Yes.

23         Q     Okay.   And what is Exhibit 103?

24         A     This is an email that was sent from me to a

25   client.




                                                                     48
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 49 of 180

1           Q    And were the statements that were in your email

2    to this client, were they truthful?

3           A    No, they were not.

4           Q    Were the attachments to this email also sent to

5    the client?

6           A    Yes, it was.

7                MR. VAN DYCK:     Government moves to admit Exhibit

8    103.

9                MR. POLLACK:    Objection.     Hearsay.

10               THE COURT:    Is this being offered under

11   801(d)(2)(E)?

12               MR. VAN DYCK:     Yes, Your Honor.

13               THE COURT:    Okay.   The objection is overruled.

14               MR. VAN DYCK:     And can we publish 103 to the

15   jury?

16               BY MR. VAN DYCK:

17          Q    Ms. Uzan, let's start with the bottom half of

18   the email.    So, first of all, who is Emily Laski who sent

19   the email?

20          A    It was my stage name.

21          Q    And who are you writing to where it says "Dear

22   Ibrahim"?

23          A    A client.

24          Q    You write as a senior broker and qualified

25   market analyst with 15 years of experience.           Do you see




                                                                     49
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 50 of 180

1    that?

2          A     Yes.

3          Q     Was that a true statement?

4          A     No.

5          Q     Why did you write that in this email?

6          A     It was a template that was given to us from the

7    managers to send to a client.

8          Q     Did you also discuss during your training how to

9    talk about your experience in the market?

10         A     Yes.

11         Q     What were you taught in your training about how

12   to discuss your own experience in the market?

13         A     That we should never tell a client that we have

14   a small amount of years in the financial market as

15   experience because if we say a small amount of years,

16   nobody would like to work with us.

17         Q     When you say "nobody would like to work with

18   us," what do you mean?

19         A     The clients.

20         Q     Work with you how?

21         A     To invest money.

22         Q     You also wrote using a trading method called the

23   five-month plan.     Do you see that?

24         A     Yes.

25         Q     Did you have a trading method called the




                                                                     50
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 51 of 180

1    five-month plan?

2          A     No, I was not.

3          Q     Do you see at the bottom you wrote to this

4    client "we work on diversified plans in the period of five

5    months using only 55% of your total capital during a

6    trading session."     Do you see that?

7          A     Yes.

8          Q     Is that something that you did?        I'm sorry.       Let

9    me rephrase the question.        Did you work on a diversified

10   plan for five months using only 55% of your total

11   capital -- of the client's total capital?

12         A     No.

13         Q     Let's look at the second page of the email,

14   please.    Is this part of the -- is this part of the email

15   that we just looked at that went to the client?

16         A     Yes.

17               MR. VAN DYCK:     Let's zoom in on the top, please,

18   and include the graph.

19               MR. POLLACK:    Your Honor, can I just get a

20   clarification whether the highlighting was in the original

21   or when and how that was introduced?

22               THE COURT:    Yes.   Why don't you ask the witness

23   about that?

24               MR. VAN DYCK:     Sure.

25




                                                                     51
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 52 of 180

1                BY MR. VAN DYCK:

2          Q     Ms. Uzan, did the templates that you received

3    have highlighting in them?       Do you see there's some blue

4    highlighting and some green highlighting in this email?

5          A     Yes.

6          Q     At the top, you wrote to this client "we will

7    use not more than 10% --"

8                THE COURT:    I'm not sure you clarified that

9    issue, Mr. Van Dyck.

10               MR. VAN DYCK:     Oh, I'm sorry.    I think --

11               THE COURT:    You asked her does she see the

12   highlighting.      She said she does as we all do.

13               BY MR. VAN DYCK:

14         Q     Did the template when you received it already

15   have this highlighting in it or did you do this

16   highlighting yourself?

17         A     It was already highlights.

18         Q     Do you see at the top where it says "we will use

19   not more than 10% of your total capital on a single

20   trade"?

21         A     Yes.

22         Q     Was that true?

23         A     No.

24         Q     Do you see where you wrote "by this way, we can

25   generate a return on investment of 30% on a monthly basis




                                                                     52
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 53 of 180

1    that compounds on itself up to the five-month point"?               Was

2    that return on the investment a truthful statement?

3          A     No.

4          Q     You also wrote "at that point you will withdraw

5    your investment and we will work on profits alone in order

6    to place you in the most secure position trading in the

7    financial market."      Was that a truthful statement?

8          A     No.

9          Q     Ms. Uzan, in the next line, there's a profit

10   percentage -- do you see that -- of 340%?

11         A     Yes.

12         Q     Was that an accurate statement as to how much

13   binary options investors could expect to return on their

14   investment?

15         A     No, it was not.

16         Q     Did any of your clients have a 340% return on

17   their investment?

18         A     None of them.

19         Q     Did any of your clients make money investing in

20   binary options?

21         A     No.

22               MR. VAN DYCK:     If we could go to page 3 of the

23   email, please?     And let's just zoom in on from "see blow"

24   down to the -- thank you.

25




                                                                     53
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 54 of 180

1                BY MR. VAN DYCK:

2          Q     Ms. Uzan, do you see where it says "see blow my

3    trading results in 2015"?

4          A     Yes.

5          Q     Does that mean see below?

6          A     I'm sorry?

7          Q     Does that mean see below where it says "see

8    blow"?

9          A     Yes.

10         Q     What is the 87% winning rate that's in this

11   email to a client?

12         A     This was the success rate that we needed to tell

13   to our client.

14         Q     Was that a truthful statement as to your success

15   rate trading for your clients?

16         A     No.

17         Q     Where did you get the 87% winning rate from?

18         A     Our managers told us.

19         Q     Did you track how successful you were trading

20   for your clients?

21         A     No.

22               MR. POLLACK:    And, Your Honor, I apologize.           I'm

23   a little bit slow.      But I object to the "our managers"

24   rather than speaking of people plural.         If we can identify

25   who we're talking about?




                                                                     54
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 55 of 180

1                THE COURT:    Okay.    Well, I'll ask Mr. Van Dyck

2    if you will try to elicit who we are talking about.            It

3    could be a collective.      But it should be clear on who we

4    are talking about.

5                MR. VAN DYCK:     Yes, Your Honor.

6                BY MR. VAN DYCK:

7          Q     Ms. Uzan, during your training, did Ms. Elbaz

8    talk to you about how to speak with clients about their

9    success?

10         A     Yes.

11         Q     What did she tell you to tell to clients about

12   whether they would be successful trading?

13         A     I'm sorry.    Can you ask me this question?

14         Q     Sure.

15         A     I might be a little bit more specific.

16               MR. VAN DYCK:     Your Honor, may we approach on

17   the technical issue?

18               THE COURT:    Okay.

19               (Bench conference:)

20               THE COURT:    Yes?

21               MS. COTTINGHAM:      I apologize, Your Honor.      I

22   think what I'm being told is that they think it will take

23   less than five minutes, but they're going to need to

24   restart our system and go through that way.

25               THE COURT:    You mean our IT people or you'll




                                                                        55
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 56 of 180

1    figure this out on your own?

2                MS. COTTINGHAM:     I think we can figure it out on

3    our own, but the paralegal who is hooked up is going to

4    need to reboot her computer in order to run it.           So I

5    think --

6                THE COURT:    Can they do that while we're

7    continuing?

8                MS. COTTINGHAM:     We've got someone going up to

9    pull a second computer to see if they can do it on a

10   second computer and we can maybe switch it out.

11               THE COURT:    So we could keep asking questions.

12   You're just saying that you can't necessarily show other

13   exhibits while they're asking questions.

14               MS. COTTINGHAM:     Exactly.

15               THE COURT:    Well, I mean we could continue by --

16   she should certainly try to reboot on her own, but I

17   believe you have --

18               MS. COTTINGHAM:     And we're trying to get a

19   backup computer.

20               THE COURT:    Well, I mean I don't know what

21   exhibits you want to go to, but there are paper copies of

22   the exhibits.     You can put them on the camera and use that

23   while you're rebooting.       Can you do that?

24               MR. ATKINSON:     We can, Your Honor.     We're sort

25   of at the point where it makes sense to play the training




                                                                      56
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 57 of 180

1    recordings of Ms. Elbaz.

2                THE COURT:     I understand.    But I mean the jury

3    is here.    I'm not going to make them wait for the

4    technical issue.     It's too early for the break.        So just

5    move to something else.       You can come back to this.

6                MR. POLLACK:     And, Your Honor, while we're

7    speaking of technical issues, none of the monitors at the

8    defense counsel table are working and we --

9                THE COURT:     Oh, really.

10               MR. POLLACK:     Yes.   We've been trying to work

11   off the paper copies.       But when we get to the break, if

12   somebody can look at that?

13               THE COURT:     Okay.    I think we have somebody

14   coming anyway.     Okay.    We'll try to get that fixed.

15               MR. POLLACK:     Thank you, Your Honor.

16               (In open court:)

17               MR. VAN DYCK:     Your Honor, we are going to try

18   playing Exhibit 37.2.       And can we cull up 37.2-S as well?

19               (Audio played.)

20               BY MR. VAN DYCK:

21         Q     Ms. Uzan, was that a recording that you made of

22   your training?

23         A     Yes.

24         Q     And do you recognize the voice of the person

25   who -- the female who was talking during that recording?




                                                                     57
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 58 of 180

1          A     Yes.

2          Q     Who was that?

3          A     The CEO of Yukom.     Lee Elbaz.

4          Q     Ms. Uzan, let me ask you this.        Who said during

5    your training, "promise him 5% a month, that means you

6    make for him more than a hundred a year, it's surely more

7    than he has in the bank"?

8          A     Lee Elbaz.

9          Q     Who is the person who said during your training

10   "if you want to take the lowest risk, you're going to be

11   able to make between 5 to 10% every month"?

12         A     Lee Elbaz.

13         Q     Ms. Uzan, after Ms. Elbaz gave you this

14   training, did you start telling potential investors that

15   they were going to make money in trading in binary options

16   every month?

17         A     Yes.

18         Q     And why did you tell that to clients?

19         A     Because this is what I was trained during the

20   class to tell clients.

21               MR. VAN DYCK:     Can we publish Exhibit 37.9-S for

22   the witness only?

23               BY MR. VAN DYCK:

24         Q     Ms. Uzan, is Exhibit 37.9-S a transcript of an

25   audio recording you made of your training at Yukom?




                                                                     58
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 59 of 180

1          A     Yes.

2          Q     Have you listened to that audio recording before

3    your testimony today and identified the speaker?

4          A     Yes.

5          Q     Does Exhibit 37.9-S accurately identify who was

6    speaking during that training?

7          A     Yes.

8          Q     And does Exhibit 37.9-S accurately translate to

9    English any Hebrew that was spoken during that training?

10         A     Yes.

11               MR. VAN DYCK:     Government moves to admit 37.9

12   and 37.9-S.

13               MR. POLLACK:    Again no objection to the audio.

14   No objection to 37.9-S as a demonstrative.          But objection

15   to --

16               THE COURT:    So 37.9 is admitted, the recording.

17   37.9-S is admitted.      To the extent it's translating from

18   the Hebrew, that particular objection is overruled.

19               Go ahead, Mr. Van Dyck.

20               MR. VAN DYCK:     Thank you, Your Honor.      Can we

21   please play Exhibit 37.9?

22               THE COURT:    And I should say the remainder is

23   allowed as a demonstrative aid.

24               MR. VAN DYCK:     Thank you, Your Honor.

25               (Audio played.)




                                                                     59
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 60 of 180

1                MR. VAN DYCK:     Can we publish 37.9-S for the

2    jury, please?

3                BY MR. VAN DYCK:

4          Q     Ms. Uzan, was that another recording of your

5    training session at Yukom?

6          A     Yes.

7          Q     Who is the woman who was speaking during your

8    training session?

9          A     Lee Elbaz.

10         Q     Let's look at the first page of the

11   demonstrative 37.9-S.      Who said "never tell a client I

12   made for you $24, no way, Bro, you made 10% in two hours,

13   what sells more"?

14         A     Lee Elbaz.

15         Q     Let's look at page 2 at the one-minute mark.

16   Who said "so as you can see, you have made a 15% return on

17   your fund investment within only two days, this means you

18   can make 150% a week, 600% a month."         Who said that?

19         A     Lee Elbaz.

20         Q     Let's look at the three-minute, six-second mark.

21   Who said "because sometimes I tell my client that in order

22   to get into my group, he needs to have $25,000"?

23         A     Lee Elbaz.

24         Q     Did Ms. Elbaz also say "he tells you I don't

25   have a -- I only have 10, bring another two friends for




                                                                     60
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 61 of 180

1    that, together you have 25"?

2          A     Yes.

3          Q     Ms. Uzan, after your training with Ms. Elbaz,

4    did you start telling investors in binary options that

5    they'd have a high rate of return on their investment?

6          A     Yes.

7          Q     Did you agree to do what Ms. Elbaz asked you to

8    say to clients?

9          A     Yes.

10               MR. VAN DYCK:     Could we pull up 37.4-S?      Publish

11   to the witness only.

12               BY MR. VAN DYCK:

13         Q     Ms. Uzan, is Exhibit 37.4-S a transcript of an

14   audio recording you made of your training at Yukom?

15         A     Yes.

16         Q     And have you listened to that audio recording

17   before your testimony today and identified the speakers?

18         A     Yes.

19         Q     Does Exhibit 37.4-S accurately identify who is

20   speaking and what they said?

21         A     Yes.

22         Q     And does Exhibit 37.4-S also accurately

23   translate to English any Hebrew that was spoken during

24   this recording?

25         A     Yes.




                                                                     61
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 62 of 180

1                MR. VAN DYCK:     Government moves to admit Exhibit

2    37.4, 37.4-S.

3                MR. POLLACK:    Same objections, but I understand

4    the Court's ruling.

5                THE COURT:    Okay.   Same ruling.     Exhibit 37.4-S

6    is admitted as to the Hebrew translation and it's a

7    demonstrative aid for other purposes and the recording is

8    admitted.

9                MR. VAN DYCK:     Thank you, Your Honor.

10               Could we play Exhibit 37.4, please?        Could we

11   publish to the jury, please?

12               (Audio played.)

13               BY MR. VAN DYCK:

14         Q     Ms. Uzan, was that a recording of a training

15   session when you were at Yukom?

16         A     Yes.

17         Q     And who was the woman that you heard speaking on

18   that call?

19         A     Lee Elbaz.

20               MR. VAN DYCK:     Can we look at the 27-second mark

21   of the call, please?

22               BY MR. VAN DYCK:

23         Q     Ms. Uzan, who said during your training, "you

24   know what a joke it is if you ask a client for $500 or

25   $5,000 and the client has 100K; how do you think they got




                                                                     62
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 63 of 180

1    to a conversation about 100K if not through a very good

2    introduction, how do you think they got there, what's up,

3    Bro, let's invest 100K"?

4          A     Lee Elbaz.

5                MR. VAN DYCK:     Can we look at the two-minute and

6    29-second mark of the call, please?

7                BY MR. VAN DYCK:

8          Q     Ms. Uzan, who said "do you know how I talk on

9    the phone, they're amazed, what's up, John, it's Lena, do

10   you know how much fun I am when I talk on the phone"?

11         A     Lee Elbaz.

12         Q     And what was Ms. Elbaz's fake name when she

13   talked to clients?

14         A     Lena Green.

15               MR. VAN DYCK:     Let's look at the four-minute and

16   eleven-second mark, please.

17               BY MR. VAN DYCK:

18         Q     Who said "if you don't have fun, it can't

19   continue; if you drink the client and you don't give him a

20   good time, you'll drink him once or twice and that's it;

21   if you give him a good time, you are F-U-C-K-I-N-G going

22   to drink him every three to four days over a period of

23   time so give him a good time"?

24         A     Lee Elbaz.

25         Q     So, Ms. Uzan, Ms. Elbaz used the expression "to




                                                                     63
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 64 of 180

1    drink a client"?

2          A     Yes.

3          Q     Have you heard the expression "to drink someone"

4    before?

5          A     It's slang in Israel.

6          Q     What does it mean?

7          A     It means to take advantage of somebody, to take

8    something from somebody that can be either something

9    materialistic or something even spiritual, but to take

10   something a lot from -- something that it is a lot.            To

11   take something in a big amount from somebody, from a

12   person.

13               MR. VAN DYCK:     Can we publish Exhibit 101 to the

14   witness only, please?

15               BY MR. VAN DYCK:

16         Q     Ms. Uzan, this is Tab 11 in your binder.

17   Exhibit 101.     Ms. Uzan, what is this email?

18         A     This email that was sent from me to a client.

19         Q     And what was the name of the client that you

20   sent this email to?

21         A     Ann Graf.

22         Q     Is that Graf, G-R-A-F?

23         A     Yes.

24         Q     And why did you send this email to Ann Graf?

25         A     This was a client that I was getting into my




                                                                     64
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 65 of 180

1    portfolio and I had to send an email to a client so she

2    can invest money.

3           Q    And you sent this email December of 2015.          Is

4    that right?

5           A    Yes.

6           Q    And how long had it been since your training

7    that you sent this email?

8           A    I'm sorry.      I just want to make sure.

9    December 7th.      Right?

10          Q    I'm sorry, Ms. Uzan.      About how many months had

11   it been since your training when you sent this email?

12          A    A year.

13          Q    Ms. Uzan, were the things that you sent to Ann

14   Graf truthful about binary options in this email?

15          A    No.

16               MR. VAN DYCK:     The government offers Exhibit

17   101.

18               MR. POLLACK:      Objection on hearsay and

19   relevancy.

20               THE COURT:      Overruled as to relevancy and

21   overruled on hearsay under 801(d)(2)(e).

22               MR. POLLACK:      Your Honor, I expect that there

23   will be a series of emails from this witness to the same

24   client.    I'll just with the Court's permission have a

25   standing objection.      I understand the Court's ruling.




                                                                     65
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 66 of 180

1                THE COURT:    Okay.   Thank you.

2                MR. VAN DYCK:     And can we publish 101 to the

3    jury, please?

4                THE COURT:    Yes.

5                BY MR. VAN DYCK:

6          Q     So let's look at the top of the email first.

7    Ms. Uzan, this is your fake name, Emily Laski.           Is that

8    right?

9          A     Yes.

10         Q     Where did you get this information that's in the

11   email that you sent to Ms. Graf?

12         A     It was a template that I got from the managers.

13         Q     Do you remember which managers gave you this

14   template?

15         A     Yes.   A team leader and a brand manager.

16         Q     Do you remember which brand manager?

17         A     Yes.   Binary Book.

18         Q     And who is the brand manager for Binary Book?

19         A     Nissim Alfasi.

20         Q     Let's look at the top of the email that you sent

21   to this client.     You wrote "the most important thing for

22   me is to make sure that I send all of my investors their

23   principal back after two months; then I trade only with

24   the profits with the minimum risk."         Do you see that?

25         A     Yes.




                                                                     66
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 67 of 180

1          Q     Was that true?

2          A     No.

3          Q     Do you see in the next line, you wrote "not all

4    the brokers with Binary Book work with this strategy, but

5    after so many years that I've been working according to

6    this strategy, I can insure that this is the safest way to

7    trade and make a very nice profit."         Do you see that?

8          A     Yes.

9          Q     And was that true?

10         A     No.

11         Q     Below that, you said that that was also the way

12   that you traded on your personal account.          Do you see

13   that?

14         A     Yes.

15         Q     And was that true?     Was that also the way that

16   you traded on your personal account?

17         A     No.

18         Q     The portion below, you wrote "I will also assist

19   you to get some of your money back from Bloombex, but it

20   can take a few months."       Do you see that?

21         A     Yes.

22         Q     And was that true?     Were you going to assist

23   Ms. Graf in getting her money back from a company called

24   Bloombex?

25         A     No.




                                                                     67
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 68 of 180

1          Q     Do you see you wrote "with an investment of 80K,

2    40K from my side plus 40K from your side, we will get 75%

3    to 90% payout?"      Do you see that?

4          A     Yes.

5          Q     Was that true?     Was Ms. Graf going to get a 75%

6    or 90% payout?

7          A     No.

8          Q     Below that, you wrote "all trades will be

9    insured; so if you won't make it in each position, you

10   will get a full refund of your account."          Do you see that?

11         A     Yes.

12         Q     And was that true?

13         A     No.

14         Q     Below you said "like I said after we'll make

15   this profit, you will get your principal back; I will only

16   trade with profits."      Do you see that?

17         A     Yes.

18         Q     And was that true?

19         A     No.

20         Q     Below that, you wrote "with my strategy, you

21   will have not less than 15K to 20K every month and that

22   there will be some months that Ms. Graf would make more

23   than that."       Do you see that?

24         A     Yes.

25         Q     And was that true?       Was your strategy going to




                                                                     68
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 69 of 180

1    not make less than 15K to 20K every month for Ms. Graf?

2          A     No.

3          Q     Ms. Uzan, did anyone tell you during your

4    training to tell investors that they were going to have a

5    high rate of return on their investment?

6          A     I'm sorry.    Can you say it again?

7          Q     Sure.   Did anybody tell you during your training

8    to tell investors they were going to have a high rate of

9    return on their investment?

10         A     Yes.

11         Q     Who told you that?

12         A     Lee Elbaz, Or Maymon, Nissim Alfasi.

13         Q     And did you agree to tell investors that they

14   were going to have a high rate of return on their

15   investment?

16         A     Yes.

17         Q     And did you know that wasn't true?

18         A     Yes.

19         Q     Ms. Uzan, how did you know which banks to have

20   the clients wire their money to?

21         A     We got this information in an email from the CEO

22   and from brand managers and from another lady in the

23   company that was in charge of that.

24         Q     You said you got this information from the CEO.

25   Do you mean Ms. Elbaz?




                                                                     69
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 70 of 180

1          A     Yes.

2          Q     And you said you also got the information about

3    the banks from the brand managers.         Who do you mean?

4          A     The brand managers.      Nissim Alfasi and Elad

5    Bigelman.

6          Q     Did the banks that Yukom used to process the

7    investor deposits ever change?

8          A     I'm sorry.    Can you say that again?

9          Q     Yes.   Did the banks that Yukom used to process

10   the wires from the investors ever change?

11         A     Yes.

12         Q     How often did they change?

13         A     At the beginning, it changed very often, even

14   every couple of weeks.      Then later, it changed less often

15   and sometime every couple of months, every two months,

16   every three months.      But it keep changing.

17         Q     Did you ever talk to Ms. Elbaz about why Yukom's

18   banks kept changing?

19         A     Yes.   She spoke to us.

20         Q     Did she speak to you or to other employees as

21   well?

22         A     To all the employee together.

23         Q     What did Ms. Elbaz tell all the employees about

24   why the banks were changing?

25         A     She said that we are owing the banks.         She said




                                                                     70
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 71 of 180

1    that we are burning the bank.

2          Q     She said that we are "burning the bank"?

3          A     Yes.    That we are burning -- that we are, the

4    employee are burning the bank.

5          Q     Did she say how the employees were burning the

6    banks?

7          A     Yes.

8          Q     What did she say?

9          A     She said we are burning the bank because we

10   write our names on the information that we give to the

11   clients and because we write also the name of the brand on

12   the information that we give to a client.

13         Q     You said "you write also the name of the brand."

14         A     Yes.

15         Q     What about -- what name of the brand was burning

16   the bank that you weren't supposed to write?

17         A     Binary Book and Big Option.

18         Q     Can you look at Exhibit 176, please?

19               MR. VAN DYCK:     And can we publish 176 to the

20   witness only?

21               THE WITNESS:    Can you just tell me please the --

22               BY MR. VAN DYCK:

23         Q     Sure.   It's Tab 13.

24         A     13.

25         Q     Ms. Uzan, is this an email that you received?




                                                                     71
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 72 of 180

1          A     Yes.

2          Q     And what's the date of the email?

3          A     It's 13 of August 2015.

4          Q     And is Ms. Elbaz, is she copied on this email?

5          A     Yes, she is.

6          Q     And who sent this email?

7          A     The brand manager, Nissim Alfasi.

8          Q     Do you see there's also a cc on here for or that

9    somebody named Patrick Accardo is also copied on this

10   email?

11         A     Yes.

12         Q     Who is Mr. Arccado?

13         A     Or Maymon.

14         Q     And who also copied on this email is Michael

15   Goldberg?

16         A     I'm sorry?

17         Q     Sure.   Do you see the name on the email, Michael

18   Goldberg?

19         A     Yes.

20         Q     Whose fake name was Michael Goldberg?

21         A     Elad Bigelman.

22         Q     And what is the subject of the email?

23         A     2 Banks Wire Details.

24         Q     And do you see the email address,

25   Lena.Green@Binary Book.com?




                                                                     72
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 73 of 180

1          A     Yes.

2          Q     Who used the email address,

3    Lena.Green@BinaryBook.com?

4          A     Lee Elbaz.

5                MR. VAN DYCK:     Can we show the witness page 2 of

6    the email at the top?

7                BY MR. VAN DYCK:

8          Q     Ms. Uzan, what was the purpose of you receiving

9    this email?

10               MR. POLLACK:    Objection, Your Honor, to --

11               MR. VAN DYCK:     I'll rephrase.

12               BY MR. VAN DYCK:

13         Q     Ms. Uzan, what was your understanding as to why

14   you received this email?

15         A     My understanding was that we need to send it to

16   a client if he wants to make an investment with the wire.

17               MR. VAN DYCK:     Government offers 176.

18               MR. POLLACK:    Your Honor, I don't think I have

19   an objection.      Can I just ask one clarification?       The

20   witness said that she received this email.          Her name is

21   not on it.    Can we clarify was she one of the people who

22   was in the group, Retention IL and that's why she received

23   it?

24               THE COURT:    Okay.   Why don't we ask that

25   question, Mr. Van Dyck?




                                                                      73
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 74 of 180

1                BY MR. VAN DYCK:

2          Q     Ms. Uzan --

3                MR. VAN DYCK:     Can we look at the top of the

4    email, please?

5                BY MR. VAN DYCK:

6          Q     Who received emails at the email address,

7    Retention IL?

8                MR. POLLACK:    The email address is at

9    Bigoption.com.

10               MR. VAN DYCK:     Got it.

11               BY MR. VAN DYCK:

12         Q     Ms. Uzan, who received emails at the email

13   address, Retention IL, which is IL_en@BigOption.com?

14         A     The retention employees that belong to the

15   brand, Big Option in Caesarea in Israel.

16         Q     Did you receive emails at that address, too?

17         A     Yes.

18               MR. VAN DYCK:     The government offers 176.

19               MR. POLLACK:    With that, no objection, Your

20   Honor.

21               THE COURT:    Okay.   Exhibit 176 is in evidence.

22               MR. VAN DYCK:     May we publish to the jury,

23   please?

24               THE COURT:    Yes.

25




                                                                     74
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 75 of 180

1                BY MR. VAN DYCK:

2          Q     Ms. Uzan, what's the subject of this email?             Do

3    you see at the top?

4          A     2 Banks Wire Details.

5          Q     And let's look at underneath where Mr. Alfasi

6    wrote "hey, guys."      Do you see that?

7          A     Yes.

8          Q     He wrote "we got two more banks wire details."

9    Do you know what that means?       What's your understanding of

10   what that means?

11         A     Yes.    It means that the company got two more

12   banks that we can work with when clients make investments.

13               MR. VAN DYCK:     Let's look at the second page of

14   the email, please.

15               BY MR. VAN DYCK:

16         Q     Ms. Uzan, do you see where Mr. Alfasi wrote "do

17   not write binary, your name or anything else beside the

18   exact details"?

19         A     Yes.

20         Q     And do you see where he also wrote "we cannot

21   afford any mistakes here"?       Do you see that?

22         A     Yes.

23         Q     Okay.   What was your understanding as to why you

24   were being told not to write binary, your name or anything

25   else beside the bank details?




                                                                     75
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 76 of 180

1          A     Because before that, Lee Elbaz said that we keep

2    burning the bank and we are owing the banks.

3          Q     And did you tell your own clients not to put

4    binary, your name or binary book or binary option on their

5    bank details?

6          A     Yes.

7          Q     And did you tell your clients not to put your

8    fake name, Emily Laski, on their bank details?

9          A     Yes.

10               MR. VAN DYCK:     The government offers Exhibit 85.

11   I believe there's no objection.

12               THE COURT:    Is that true, Mr. Pollack?

13               MR. POLLACK:    I haven't found it yet.       But if I

14   have already told Mr. Van Dyck there's no objection,

15   there's no objection.

16               THE COURT:    Okay.   Exhibit 85 is in evidence.

17               MR. VAN DYCK:     May we publish to the jury, Your

18   Honor?

19               THE COURT:    Yes.

20               BY MR. VAN DYCK:

21         Q     Ms. Uzan, is this an email at the top that you

22   sent?

23         A     Yes.

24         Q     And is Ms. Elbaz copied on this email?

25         A     Yes.




                                                                     76
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 77 of 180

1          Q     And did this email go to all the employees at

2    Yukom?

3          A     Yes.

4                MR. VAN DYCK:     Zoom out, please.     And look at

5    the bottom portion of the email.

6                BY MR. VAN DYCK:

7          Q     Ms. Uzan, do you know who used the email

8    address, shiftmanagerIL@BigOption.com?

9          A     Yes.

10         Q     Can you tell the jury?

11         A     Yes.   Dave Simpson used this address and also

12   another manager.      His name is Tomer.

13         Q     Is that spelled T-O-M-E-R?

14         A     Yes.

15         Q     Do you know, is that -- is Tomer his first name

16   or his last name?

17         A     First name.

18         Q     Do you know Tomer's last name?

19         A     I don't remember.     But I do remember his first

20   stage name.

21         Q     Can you tell the jury?

22         A     Thomas.

23         Q     And is Ms. Elbaz also copied on this email at

24   the bottom?

25         A     Yes.




                                                                     77
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 78 of 180

1                MR. VAN DYCK:     Can we zoom in on the part that

2    says "we started to work again with TBI Sophia" down to

3    the end of the email?

4                BY MR. VAN DYCK:

5          Q     So, Ms. Uzan, look at the part of the email

6    where it says TBI Sophia.       Do you know what TBI Sophia is?

7          A     Yes.   It's a name of a bank.

8          Q     And do you see where it says after many efforts

9    from Jay and Lena?

10         A     Yes.

11         Q     Who do you understand Jay refers to?

12         A     Kobi Cohen, the owner of the company of Yukom.

13         Q     And who do you understand Lena refers to?

14         A     The CEO of Yukom.     Lee Elbaz.

15         Q     Below that, "please note that if we received the

16   swift with your name on it and with Big Option on it, you

17   are not going to receive your bonus."          Do you see that?

18         A     Yes.

19         Q     What is a swift?

20         A     It's a confirmation from a client for the wire.

21         Q     So did you ever lose your bonus because a client

22   had your name on their swift or the name, Big Option, on

23   it?

24         A     It did not happen to me.

25         Q     Again, what was your understanding as to why it




                                                                     78
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 79 of 180

1    was important to not have the name Big Option on a swift?

2          A     Because this was the brand and it was another

3    company on the wire info that the managers were giving to

4    us.

5          Q     Ms. Uzan, when you worked at Yukom, were there

6    meetings held with all of the employees?

7          A     Yes.

8          Q     How often were there meetings?

9          A     Every Monday and every end of the month and

10   sometimes every Monday when we started the week and also

11   sometime another day of the week if it was something that

12   was important to tell all of us.

13         Q     You said there were meetings every week.         Who

14   spoke at the weekly meetings with all the employees?

15         A     I'm sorry.    Can you ask me again?

16         Q     Sure.   Who talked to the employees during the

17   weekly meetings?

18         A     Lee Elbaz.

19         Q     Anybody else?

20         A     Yes.    And sometimes Yossi Herzog.

21         Q     Is that the same Yossi Herzog who's the owner --

22   one of the owners of Yukom?

23         A     Yes.

24         Q     Where were the weekly meetings held within

25   Yukom's offices?




                                                                     79
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 80 of 180

1          A     In the first building, it was in the big

2    auditorium.    And in the second building, it was on the

3    same floors where all of us were sitting.

4          Q     Can you tell the jury what you mean by an

5    "auditorium"?

6          A     Yes.   Auditorium for me it's a big room with

7    many chairs.

8          Q     And did all the employees fit in the auditorium

9    when Ms. Elbaz spoke?

10         A     Yes.   And at some point they needed to bring a

11   few more chairs so everybody could fit.

12         Q     Ms. Uzan, can you look at Tab 15 in your binder?

13   This is Exhibit 91.

14               MR. VAN DYCK:     And can we publish Exhibit 91 to

15   the witness only?

16               THE WITNESS:    Tab 15?

17               BY MR. VAN DYCK:

18         Q     Yes.   Ms. Uzan, during those meetings that were

19   held where Ms. Elbaz talked to all the employees, what

20   types of things would Ms. Elbaz discuss?

21         A     She spoke about our targets.       Each of the

22   employee how much target, how much a deposit we needed to

23   pull in from clients.      She review us and she said how much

24   so far we brought and she also said what will happen if we

25   don't bring those deposits what will happen to us.




                                                                     80
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 81 of 180

1          Q     What did she say would happen to you if you

2    didn't bring the deposits?

3          A     She said we going to find ourselves working in a

4    coffee shop and that nobody will give us a job.

5          Q     Ms. Uzan, can you look at the bottom of Exhibit

6    91, please?    Did Mr. Alfasi send this email?

7          A     Yes.

8          Q     Was the purpose of this email to set up a

9    meeting with Ms. Elbaz in the auditorium?

10         A     Yes.

11               MR. VAN DYCK:     Government offers 91.

12               MR. POLLACK:    Objection.     Hearsay.

13               THE COURT:    Overruled under 801(d)(2)(e).        You

14   can publish it.

15               MR. VAN DYCK:     Thank you, Your Honor.

16               THE COURT:    And it's admitted.

17               BY MR. VAN DYCK:

18         Q     Ms. Uzan, at the bottom of this email, how did

19   Mr. Alfasi describe the meeting with Lena at the

20   auditorium.    Do you see that?

21         A     Yes.

22         Q     Did he use the word "mandatory"?

23         A     Yes.

24         Q     Were the meetings with Ms. Elbaz mandatory?

25         A     Yes.




                                                                     81
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 82 of 180

1           Q    And is Ms. Elbaz copied on this email?

2           A    Yes.

3           Q    And did this email go to the Israel retention

4    email address?

5           A    Yes.

6           Q    And who received emails at the Israel retention

7    email address?

8           A    We, the retention agents.       The all employee of

9    the retentions in Caesarea in Israel.

10          Q    Do you know who received emails at the Israeli

11   branch email address?

12          A    I do not know.

13          Q    Okay.   Ms. Uzan, I'm going to ask you to go to

14   the next tab in your binder.       This is Tab 16.

15               MR. VAN DYCK:     And can we publish Exhibit 93 to

16   the witness only?

17               BY MR. VAN DYCK:

18          Q    Ms. Uzan, you can look at the second page of

19   this email and you can look at the top.         Is Mr. Onasis, is

20   that Mr. Alfasi who is sending this email?

21          A    Yes.

22          Q    And, Ms. Uzan, I'm on page 2 of the email at the

23   top.   Okay.   Is the purpose of this email to set a

24   mandatory meeting with Ms. Elbaz?

25          A    Yes.




                                                                     82
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 83 of 180

1                MR. VAN DYCK:     Government offers 93.

2                MR. POLLACK:    No objection.

3                THE COURT:    Exhibit 93 is in evidence.

4                MR. VAN DYCK:     May we publish, Your Honor?

5                THE COURT:    Yes.

6                MR. VAN DYCK:     Can we zoom out a little bit and

7    go to the next page at the bottom?         The first page at the

8    bottom.    I'm sorry.

9                BY MR. VAN DYCK:

10         Q     Is Ms. Elbaz copied on this email?

11         A     Yes.

12         Q     And I'm talking about the email at 12:15 a.m.

13               MR. VAN DYCK:     Can we go to page 2 of the email

14   and look at the top?

15               BY MR. VAN DYCK:

16         Q     Ms. Uzan, can you tell the jury what is the

17   subject of the email?

18         A     The subject of the email is "Meeting With Lee."

19   With Lee Elbaz.

20         Q     And does Mr. Alfasi describe the meeting as

21   mandatory?

22         A     Yes.

23         Q     Do you see Mr. Alfasi writes "morning shift,

24   don't go home; evening shift, please arrive early"?            Did

25   you work on a shift at Yukom?




                                                                     83
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 84 of 180

1          A     Yes.

2          Q     Which shift did you have and if it changed can

3    you tell the jury?

4          A     I worked during the night shift and which

5    started at 6:00.     And a little bit before the summer of

6    2016 before I quitted in the first time, they change it.

7    For what I remember, that instead that we going to come at

8    6:00, they made it that we can come something around 3:00

9    in the noon.     3:00.   3 p.m.

10         Q     Let's start -- you said when you started, you

11   had the evening shift.      Is that right?

12         A     Yes.

13         Q     And you said you started at 6:00.        That's 6:00

14   at night?

15         A     Yes.

16         Q     And when did your night shift end?

17         A     3:00 in the night.     3:00 the following -- at

18   3 a.m.

19         Q     And when you switched to the morning shift, what

20   time did the morning shift start?        Or when you switched

21   out of the night shift, what time did your new shift

22   start?

23         A     The new shift of that morning employees started

24   at -- from what I remember, it started at 9:00.

25         Q     9:00 in the morning?




                                                                     84
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 85 of 180

1          A     Yes.

2                BY MR. VAN DYCK:

3          Q     Ms. Uzan, you can go to Tab 17 in your binder.

4    This is Exhibit 98.      Ms. Uzan, is this another --

5                MR. VAN DYCK:     Can we publish to just the

6    witness?

7                BY MR. VAN DYCK:

8          Q     Ms. Uzan, is this another email from Mr. Alfasi

9    setting a meeting with Ms. Elbaz in the auditorium?

10         A     Yes.

11               MR. VAN DYCK:     Government offers 98.

12               MR. POLLACK:    Your Honor, same objection.        But

13   again, I'm happy to have a standing objection for

14   documents that are offered by the government pursuant to

15   Rule 801(d)(2) --

16               THE COURT:    Okay.   I will give you that standing

17   objection.    So this is overruled.      The exhibit is in

18   evidence.    Exhibit 98.

19               MR. VAN DYCK:     Thank you, Your Honor.      May we

20   publish to the jury?

21               THE COURT:    Yes.

22               MR. VAN DYCK:     Exhibit 98.    Can we move to the

23   bottom of the email, please?

24               BY MR. VAN DYCK:

25         Q     Ms. Uzan, who sent this email at 2:58 p.m.?




                                                                     85
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 86 of 180

1          A     Nick Onasis.

2          Q     And that's Mr. Alfasi?

3          A     Yes.

4          Q     What's the subject of the email?

5          A     "Meeting Weekly."

6          Q     And where he writes "tomorrow we will have a

7    meeting with Lee in the auditorium," is that the same

8    auditorium you testified about before where all the

9    employees would come?

10         A     Yes.

11               MR. VAN DYCK:     Can we look at page 2?      Look at

12   the top.

13               BY MR. VAN DYCK:

14         Q     And how does Mr. Alfasi describe the meeting

15   with Ms. Elbaz?

16         A     He said that this meeting is mandatory.

17         Q     During these mandatory meetings with Ms. Elbaz,

18   I think you testified that she would talk about targets?

19               THE COURT:    Mr. Van Dyck, why don't we take the

20   morning break now since you are moving off the exhibit?

21               Ladies and gentlemen, we'll take a 15-minute

22   break.    Again, don't discuss the case among yourselves or

23   do any outside research.       Keep an open mind.     We'll see

24   you back here in 15 minutes.

25               Just to give you a sense of what I envision for




                                                                     86
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 87 of 180

1    the schedule today.      This is subject to some discussion

2    with the lawyers.     We're taking the break a little bit on

3    the late side.     So we'll probably have a relatively late

4    lunch around 1:00.      But my hope is assuming that nothing

5    unforeseen happens, we may be able to let you go at 4:00

6    today instead of 5.      But what that may mean as a trade is

7    that once you come back from lunch around 2, we may just

8    run from 2 to 4 without commercial interruption rather

9    than taking a break.      So that's subject to any problems

10   with that that I haven't thought about.         You can start

11   thinking about that as the schedule.

12               Thank you very much.      We'll see you in 15

13   minutes.

14               (Jury excused.)

15               THE COURT:    Ms. Uzan, you can take the break

16   now.   You don't need to stay here for anything else.           Is

17   there anything we need to discuss before we come back from

18   the break?

19               MR. VAN DYCK:     Not from the government.

20               MR. POLLACK:    No, Your Honor.     Thank you.

21               THE COURT:    Okay.   And just for the record

22   because I know it's unwieldy for you.         So my general

23   understanding is you're objecting to documents or exhibits

24   for which there is a -- they are within the company, but

25   they don't -- they're not written by Ms. Elbaz or how else




                                                                     87
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 88 of 180

1    would you categorize that standing objection you're trying

2    to get here?

3                MR. POLLACK:    Well, it would be helpful if the

4    Court can tell me who has made the preliminary finding as

5    a co-conspirator.

6                THE COURT:    Right.

7                MR. POLLACK:    But what I'm trying to do is to

8    the extent that the Court has already made a finding that

9    a particular person -- that there's been a sufficient

10   preliminary showing that a particular person is a member

11   of a conspiracy and that it is the same conspiracy --

12               THE COURT:    Right.

13               MR. POLLACK:    -- that Ms. Elbaz is a member of

14   and that the documents are reasonably foreseeable within

15   the scope of that conspiracy.        I don't want to have to

16   stand up --

17               THE COURT:    Right.

18               MR. POLLACK:    -- and delay things each time.          If

19   we got to a new author that the Court has not already made

20   a ruling on, I would want a ruling with respect to that.

21               THE COURT:    Okay.    Ms. Uzan, why don't you take

22   the break now?     There's no reason for you to have to sit

23   here through any of this.

24               (Witness excused.)

25               THE COURT:    Yes.    I would say by a preponderance




                                                                     88
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 89 of 180

1    of the evidence at this point based on the testimony of

2    Ms. Uzan as well as the recordings and the document, I

3    would make the preliminary finding under 801(d)(2)(E) that

4    there is a conspiracy.      Ms. Uzan has directly stated that

5    in her view there was one.       She identified, not

6    necessarily as a legal conclusion, but she did say that

7    she was told by certain individuals to make false

8    statements to investors and those included Ms. Elbaz,

9    Mr. Maymon, Mr. Alfasi, Mr. Bigelman.         Who was -- I

10   believe there was another individual, another manager.

11   Bigelman and Alfasi I think were the brand managers.

12   Maymon's counterpart -- I think he had another person

13   roughly at his level.      Who is that, Mr. Van Dyck?

14               MR. VAN DYCK:     She did name someone, Your Honor.

15   We'll have to check the transcript.         I didn't catch it.

16               THE COURT:    I can go back here.      Let's see.

17               MR. VAN DYCK:     I thought she said Dave Simpson.

18               THE COURT:    Maybe I'm not -- let me just look at

19   the org chart here again.

20               MR. VAN DYCK:     Mr. Simpson was not on the org

21   chart.

22               THE COURT:    No.   I think it was just Mr. Maymon.

23   I'm just looking at the org chart now.         So those

24   individuals -- she has stated that there were others

25   without naming them.




                                                                     89
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 90 of 180

1                MR. VAN DYCK:     Yes, sir.

2                THE COURT:    So on the issue of whether someone

3    is a co-conspirator and I suppose, depending on the

4    document, there may be ones for which there could be a

5    question about whether it's in furtherance and so -- but

6    based on the ones I've seen now, that's been the basis for

7    admitting under 801(d)(2)(E).        Does that help?

8                MR. POLLACK:    It does, Your Honor.      And I'm

9    sorry.    I might have missed it.      There was a discussion

10   about somebody in addition to Or Maymon --

11               THE COURT:    I didn't find -- maybe I -- with all

12   the stage names, I think I wasn't totally clear if there

13   was another.     I don't think there is.

14               MR. POLLACK:    Okay.    So the findings so far have

15   been with respect to Or Maymon, Elad Bigelman, Nissim

16   Alfasi and, of course, Ms. Elbaz.

17               THE COURT:    Right.    And Ms. Uzan to the extent

18   that she's making statements in furtherance.

19               MR. POLLACK:    Sure.    Sure.   Okay.   So we'll see

20   you back here in 15 minutes.        Then thank you.

21               (Recess.)

22               THE COURT:    We can ask Ms. Uzan to come back to

23   the stand and call the jury in unless there is anything

24   else.

25               MR. VAN DYCK:     Not from the government.




                                                                     90
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 91 of 180

1                THE COURT:    Okay.

2                (Jury present.)

3                THE COURT:    Okay.    Thank you, everyone.     Please

4    be seated.    Welcome back.     I think we're ready to continue

5    with Ms. Uzan's testimony.        Go ahead, Mr. Van Dyck.

6                MR. VAN DYCK:     Thank you, Your Honor.

7                BY MR. VAN DYCK:

8          Q     Ms. Uzan, you were testifying about some of the

9    mandatory meetings that the employees attended with Ms.

10   Elbaz.    Is that right?

11         A     Yes.

12         Q     And I think before you talked about financial

13   targets that were discussed at those meetings.           Is that

14   right?

15         A     Yes.

16         Q     Let's start with you.      Did you have your own

17   financial target for your job?

18         A     Yes.

19         Q     And who gave you your financial target?

20         A     At the beginning, Lee Elbaz and later on, the

21   brand manager, Nissim Alfasi, gave it to me and he said

22   that this is came from Lee Elbaz, those targets.

23         Q     Did all of the employees who had your job have

24   their own financial targets?

25         A     Yes.




                                                                     91
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 92 of 180

1          Q     Did Ms. Elbaz discuss at the mandatory meetings

2    the employees' individual financial targets?

3          A     Yes, she was.

4          Q     Can you tell the jury what she would talk about

5    when it came to an employee's financial targets?

6          A     In those mandatory meetings, she reviewed -- she

7    will take even a couple of hours and she would review each

8    and each employee in the retention in the company and she

9    would give -- and she said into our microphone, each and

10   each employee is targets according to its progress in the

11   company.    She will give us our targets, our targets.          And

12   then during the following meetings, she will review how

13   much we -- how much each employee will accomplish

14   regarding to its targets.       So first, she will give us the

15   targets and then later on, she will review every meeting

16   how much we are close to the target and how much we are

17   successful in the targets that she was giving to us.

18         Q     Ms. Uzan, did Ms. Elbaz use a piece of paper to

19   keep track of people's -- of employee's targets?

20               MR. VAN DYCK:     Let me ask it -- I'll withdraw

21   the question, Your Honor.

22               BY MR. VAN DYCK:

23         Q     Ms. Uzan, do you know how Ms. Elbaz kept track

24   of the employee's financial targets?

25         A     It was like a sheet that was given to us, the




                                                                     92
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 93 of 180

1    employee, all of us and our targets were there.

2          Q     When you said a sheet, is that something you

3    received through email?

4          A     Yes.

5          Q     You talked about your individual employee's

6    financial targets.      Did Ms. Elbaz ever discuss the

7    financial targets of the company as a whole?

8          A     I'm sorry.    Can you ask me these questions

9    again?

10         Q     Sure.   Did Ms. Elbaz ever talk about Yukom's

11   financial targets, how the company was doing?

12         A     Yes.    She was doing that.     Yes.

13         Q     Can you tell the jury how Ms. Elbaz would

14   describe the company's financial condition?

15         A     Yes.    Every weekly meeting, she would say how

16   much we are close to the target of Yukom, how much we are

17   close to the target that was given to her and how much we

18   are missing still to achieve this target.          And when it was

19   a distance, but when it was big amount of money that we

20   are missing to the targets, she pushed all of us to give

21   extra hours on the job so we can reach the targets of

22   Yukom.    And when we were far away from the target of

23   Yukom, even by a little bit, she would say that we are a

24   little bit close and we doing good job and we just need to

25   put an extra efforts because we are very, very close to




                                                                     93
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 94 of 180

1    the target to accomplish it and that she believe in us

2    that we can do it with an extra effort from each and each

3    of you, she said.

4          Q     Ms. Uzan, will you look at Tab 18 in your binder

5    and this is Exhibit 131?

6          A     18?

7          Q     Yes.   Tab 18.    Ms. Uzan, do you see that there's

8    some financial figures in this email?

9          A     Yes.

10         Q     And did Ms. Elbaz receive this email?

11         A     Yes.

12         Q     And do you see that the email also went to the

13   email address, Retention IL?

14         A     Yes.

15         Q     Is that the email address for all the employees?

16         A     Yes.

17         Q     I think you testified about this before, but who

18   had the -- who used the email address, Shift Manager IL,

19   which is shiftmanagerIL@Bigoption.com?

20         A     For my understanding, there were two people that

21   was using this email.      It was Dave Simpson and it was

22   Tomer.    That his first stage name was Thomas.

23         Q     Was Dave Simpson, was that his stage name or his

24   real name?

25         A     Dave was -- is real and stage name and Simpson




                                                                     94
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 95 of 180

1    was his last stage name.

2          Q     Do you know what Dave's real last name was?

3          A     Dave Barzelai.

4          Q     What was Dave's Barzelai's job at Yukom?

5          A     In the beginning when I got accepted to the

6    company, he was a shift manager.        Then they changed the

7    structure a little bit of the company and he was a team

8    leader.    And in the same time that he was a team leader,

9    he had the same job like me, retention agent.           And then in

10   the last period before -- first time I quitted, he was a

11   brand manager.

12         Q     What about -- and you said you didn't know

13   Tomer's last name, but what was Tomer's job?

14         A     First time when I got to the job, Tomer job was

15   a shift manager.     And then when they changed the structure

16   in the company and they made him brand manager, from what

17   I hold, he was expected to get the job as a brand manager,

18   but he did not.     Instead of that he become in charge on

19   many, many Excel sheets that he did to the company -- for

20   the company.

21         Q     Did you say Excel sheets?

22         A     Yes.   Or the reports.     Reports and Excel sheets

23   that -- I don't know exactly everything that was in those

24   Excel sheets that he did.       But he had his own spot that he

25   was sitting with the computer and building reports.




                                                                     95
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 96 of 180

1          Q     Who kept track of the sales report that you see

2    in that email?      Do you know who kept track of that?        I'll

3    withdraw the question.      Do you know who made this report

4    that got circulated?

5          A     Yeah.   From my understanding, the one that --

6    I'm sorry.    When you say ordered the report, do you mean

7    who actually build Excel or the context inside Excel?

8          Q     Sure.   Well, first of all, let's get -- let

9    me -- I'll withdraw the question, Ms. Uzan.          Looking at

10   this table, what information is in this table about the

11   company's financial performance?

12         A     The information is our employee retention stage

13   name and then in our targets and then withdrawal of each

14   employee and then net deposits and monthly target divided

15   into daily targets.

16               MR. VAN DYCK:     Government offers 131.

17               MR. POLLACK:    No objection.

18               THE COURT:    Exhibit 131 is in evidence.

19               MR. VAN DYCK:     May we publish, Your Honor?

20               THE COURT:    Yes.

21               BY MR. VAN DYCK:

22         Q     Ms. Uzan, if we look at the top of the email,

23   this is dated January 26, 2015.        Do you see that?

24         A     Yes.

25         Q     How long had you been at the company




                                                                     96
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 97 of 180

1    approximately when this report went out?

2          A     A month.

3          Q     And you received this report via email.         How

4    often would a report like this go to the employees?

5          A     A few times a month and for sure, for sure, a

6    few days before we got our salaries because we needed to

7    review each report.      And in the beginning, we needed to

8    report Lee Elbaz if something was not okay in that report

9    and then later on, we would needed to sit -- each of us

10   needed to go to Tomer to approve it, the reports and if

11   something is not okay, we needed to fix it with Tomer.

12               MR. VAN DYCK:     Let's look at the report.      Can we

13   zoom out and then zoom in and go over to the column up

14   until Daily Target, please?

15               BY MR. VAN DYCK:

16         Q     Ms. Uzan, do you see your name listed on this

17   report?

18         A     Yes.

19         Q     And so where it says "Total Deposit," what does

20   that figure mean?

21         A     How much the amount of money that I bought from

22   a client.

23         Q     Where it says "Total Withdrawal," what is that

24   figure?

25         A     It's withdrawals that we had from the clients.




                                                                       97
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 98 of 180

1    Each of us in the retention.

2          Q     How about "Net Deposit," what is that amount?

3          A     Net deposit, it was the deposit of clients minus

4    the withdrawal of the clients.

5          Q     Okay.   And then you testified about this.         But

6    there's a column that says "Monthly Targets."           Do you see

7    that?

8          A     Yes.

9          Q     Are those monthly targets for each individual

10   employee listed on the left?

11         A     Yes.

12         Q     And what -- in January, when this was

13   circulated, what was your monthly target?

14         A     $10,000.

15         Q     Okay.   And, Ms. Uzan, your monthly target was

16   $10,000.    Was that total deposits or was that net

17   deposits?

18         A     It was net deposit.

19         Q     Which one of these columns would you use to

20   calculate your commission?

21         A     The fourth column from the beginning where it

22   says Net Deposit.

23         Q     Ms. Uzan, you can flip to Tab 19.        This is

24   Exhibit 151.

25               MR. VAN DYCK:     The government offers 151.




                                                                     98
                         DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 99 of 180

1                MR. POLLACK:    I do object to this one.       It did

2    not go to Ms. Elbaz.

3                THE COURT:    Why don't you lay a foundation, Mr.

4    Van Dyck?

5                BY MR. VAN DYCK:

6          Q     Ms. Uzan, do you see at the top of the email,

7    the email is sent to Retention IL?

8          A     Yes.

9          Q     Was Ms. Elbaz part of the email address,

10   Retention IL?      Do you know?   If you don't know, that's

11   okay.

12         A     I don't know if her name was inside the people

13   like who were the main Retention IL.         I don't know if her

14   name was --

15         Q     That's okay.

16               MR. VAN DYCK:     Your Honor, the government offers

17   151 as a agency.      It's a statement of Ms. Elbaz agent

18   as -- these are employees who are sending these reports at

19   her direction.      There's been testimony that Ms. Elbaz used

20   these reports --

21               THE COURT:    Okay.   I don't want a speaking

22   objection or explanation.       I'm going to sustain the

23   objection on that foundation.

24               MR. VAN DYCK:     Can we pull up -- go back to

25   Exhibit 151, please?      I'm sorry.    131.   It's admitted.




                                                                     99
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 100 of 180

1     And can we go to the second page of this?

2                BY MR. VAN DYCK:

3           Q    This is the sales report that we just looked at.

4     Is that right, Ms. Uzan?

5           A    Yes.

6           Q    Looking at the second page of the exhibit, do

7     you see these totals?

8           A    Yes.

9           Q    Okay.    What is listed here for how much net

10    deposits Yukom had brought in?

11          A    I'm sorry.     Can you ask me again?

12          Q    How much were the net deposits in the sales

13    report in January of 2015 total?

14          A    1,943,644.

15          Q    Ms. Uzan, during the entire time that you worked

16    at Yukom, did you see anyone tracking how much money the

17    investors were making?

18          A    No.

19          Q    Were there any -- you talked about your own

20    financial targets as net deposits.        Did you ever have any

21    financial targets for making money for investors?

22          A    No, I did not.

23               MR. VAN DYCK:     Can we go back to the first page?

24    And can we look at the list of names, please?

25




                                                                    100
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 101 of 180

1                 BY MR. VAN DYCK:

2           Q     Ms. Uzan, do you see there is somebody listed as

3     Jessica Giovanie?

4           A     Yes.

5           Q     Who is -- first of all, are all of these names

6     here fake names or real names?

7           A     Stage name, fake name.

8           Q     Okay.   Do you know what Jessica Giovanie's real

9     name was?

10          A     Yes.

11          Q     Can you tell the jury?

12          A     Yes.    Her name was Hadas Ben Haim.

13          Q     Okay.   Is that H-A-D-A-S, her first name?

14          A     Yes.

15          Q     And then B-E-N?

16          A     Yes.

17          Q     And then H-A-I-M?

18          A     Yes.

19          Q     Did Ms. Giovanie and Ms. Elbaz talk to each

20    other in the office?

21          A     Yes.

22          Q     How do you know that?

23          A     Because I saw it many times and everybody in the

24    company knew that they are friends.

25          Q     Do you know how old Ms. Giovanie was back in




                                                                    101
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 102 of 180

1     January of 2015 when this report was circulated?

2           A    Around 30, 31 years old from what I remember.

3           Q    Ms. Uzan, you've talked about the phone calls

4     that you did with investors.       Were phone calls with

5     investors recorded at Yukom?

6           A    Yes.

7           Q    Did you have access to the recorded phone calls

8     of account managers and clients?

9           A    No, I did not.

10          Q    Who did?

11          A    Lee Elbaz.

12          Q    Anyone else?

13          A    No.    She was the only one that had it.

14          Q    Did Ms. Elbaz listen to recorded phone calls of

15    account managers and clients?

16          A    Yes, she did.     But I just want to explain

17    something, please.

18          Q    Please.

19          A    Lee Elbaz -- from my understanding, Lee Elbaz

20    was the only one that had access I'm talking between the

21    manager and her.      I don't know about -- but she was the

22    one that had the access to the phone calls.          But I know

23    that brand managers also who are able to listen to each

24    phone call that they wanted.       But from my understanding,

25    she was the only one that was able to decide it -- to




                                                                    102
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 103 of 180

1     decide if to give it to you or not.        It was in her system.

2           Q    You said she was the only one who could decide

3     whether to give it to you.       What do you mean give you a

4     phone call?

5           A    To give it to managers that they can hear this.

6     The managers can hear the phone calls.         She was the one

7     that was in charge and that -- basically, what I'm trying

8     to say is that from my understanding, if managers wanted

9     to hear phone calls, from my understanding, they could not

10    go in some place in their system and pull it.          They needed

11    to tell Lee Elbaz they want access to some phone calls.

12          Q    Did you ever listen to any phone calls

13    between -- oh, first of all, do you know who someone named

14    Mila Morales is?

15          A    Yes.

16          Q    Who is Mila Morales?

17          A    Mila Morales is some employee from retention

18    that used to work in the branch in Tel Aviv -- in the

19    branch of Yukom in Tel Aviv.

20          Q    Did Ms. Elbaz ever talk to you about someone

21    named Mila Morales?

22          A    Yes.

23          Q    What did she tell you?

24          A    At some point when I didn't do good on the job,

25    she called me and she said that she wants me to listen to




                                                                    103
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 104 of 180

1     somebody in the name of Mila Morales because she is a

2     very, very good employee and she does very good and she

3     wants me to listen to this lady so I can learn how to be

4     good in the job.

5           Q    Listen to this lady?      Listen to Ms. Morales how?

6           A    She would give -- Lee Elbaz said that she will

7     tell -- that she would give brand manager or that she will

8     give me the phone calls to my email that I can listen to

9     the phone calls of Mila Morales.

10          Q    Did Ms. Elbaz ever talk about Mila Morales

11    during the weekly or monthly meetings?

12          A    Yes, she did.

13          Q    What would she say about Mila Morales?

14          A    She described Mila Morales as somebody that is a

15    very, very good employee that everybody loves and this

16    lady is a very -- has a lot of confidence the way that she

17    talk to client and she's not scared and full of confidence

18    and there is no reason why we shouldn't be like that.

19          Q    Sorry.    There's no reason you shouldn't be like?

20          A    There is no reason why we, the retention agents,

21    there is no reason why we shouldn't be like Mila Morales.

22          Q    Ms. Uzan, could you look at Tab 20 in your

23    binder?   This is Exhibit 649.      Ms. Uzan, you just

24    testified that Ms. Elbaz told you to listen to some

25    recordings of Mila Morales.       Is that right?




                                                                    104
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 105 of 180

1           A     Yes.

2           Q     What is this email?

3           A     This email is from a guy that worked in a

4     technical job on the job and it says this guy basically

5     tell Elad Bigelman, which his stage name was Michael

6     Goldberg.    It says "I, Michael, I'm attaching the phone

7     calls that Shira was asking --"

8                 MR. POLLACK:    I'm going to object to reading

9     from a document that's not in evidence.

10                THE COURT:    Sustained.

11                BY MR. VAN DYCK:

12          Q     Ms. Uzan, you testified that you had a

13    conversation with Ms. Elbaz about listening to Mila

14    Morales phone calls?

15          A     Yes.

16          Q     Did you listen to Mila Morales phone calls after

17    you spoke to Ms. Elbaz?

18          A     I listened to some of the phone calls.        Yes.

19          Q     How did you receive the phone calls with Mila

20    Morales that you listened to after your conversation with

21    Ms. Elbaz?

22          A     By email.

23          Q     Is this the email that you -- from which you

24    received those phone calls?

25          A     Yes.




                                                                    105
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 106 of 180

1                MR. VAN DYCK:     Government offers 649 and 649-T,

2     which is a English translation of portions of 649.

3                MR. POLLACK:     Objection.

4                THE COURT:     Sustained based on that foundation.

5                MR. VAN DYCK:     Your Honor, may we approach?

6                THE COURT:     Okay.

7                (Bench conference:)

8                MR. VAN DYCK:     The government is not offering

9     the phone calls themselves for the truth.         We are offering

10    these phones calls because Ms. Elbaz directed this witness

11    to go and listen to these phone calls and this was part of

12    the training of this employee.

13               THE COURT:     Well, first off, the email -- well,

14    I'm not sure it actually says this in so many words.           I

15    think there's some Hebrew that isn't translated.           But to

16    the extent the email is representing what these things

17    are, I assume you are offering that for the truth.           Right?

18               MR. VAN DYCK:     Well, I think she can --

19               THE COURT:     And we don't have any evidence

20    that -- you can make the argument, but I don't think I've

21    heard that Mr. Goldberg was part of this conspiracy.

22               MR. VAN DYCK:     Mr. Goldberg was Mr. Bigelman who

23    you have already ruled was part of the conspiracy.           So the

24    purpose of transmitting the -- as we've heard, the purpose

25    of transmitting this information to Ms. Uzan was to get




                                                                    106
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 107 of 180

1     her to be more like Mila Morales in her own calls with

2     investors.

3                THE COURT:     Well, I don't know what's on these

4     calls.   I guess I don't know that anything on these calls

5     is part of the conspiracy.       These could have been

6     legitimate sales calls that just someone was very

7     persuasive or whathaveyou.       So I don't have a foundation

8     to say that these calls are actually being made -- were

9     made as part of the conspiracy.       That's all I'm saying.

10               MR. VAN DYCK:     I think -- I understand, Your

11    Honor.   I think the government's position is that the

12    purpose of the phone call was to get Ms -- the purpose of

13    her listening to the phone call full stop was to get her

14    to be better at communicating with clients and investors.

15    It was sent to her by Mr. Bigelman.        And it was more

16    training in the nature of how to communicate with

17    investors and the phone call itself contains similar types

18    of statements that we have already heard --

19               THE COURT:     But none of that is in evidence.          I

20    haven't heard that from the witness.        You are saying that.

21    I haven't heard that from the witness what's on this call

22    or whether they are false statements on the calls or

23    anything like that.     So --

24               MR. VAN DYCK:     Okay.

25               THE COURT:     I mean there's a lot of ways to get




                                                                    107
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 108 of 180

1     these documents in.     I'm just surprised you're trying to

2     press this through the co-conspirator angle and it's not

3     really clear that -- I mean I don't know whether

4     Ms. Morales is involved in the conspiracy.         I haven't

5     heard anything about that.       So that's my concern.

6                I mean you're trying to offer the -- if you're

7     trying to say the recordings are offered not for the

8     truth, I might be able to instruct on that.          But I think I

9     really need to know what's on the recordings first and no

10    one has given me the opportunity to review those.           If

11    you've got some other theory, I'm happy to listen to it.

12    Is there anything you want to add, Mr. Pollack, or are you

13    comfortable with where we are right now?

14               MR. POLLACK:     I'm comfortable with where we are

15    right now.    But I think there's an additional problem

16    beyond what the Court has identified, which is that

17    there's no testimony that Ms. Elbaz heard these recordings

18    or selected these recordings.       The testimony is she

19    thought that Mila Morales projected a lot of confidence

20    and so she wanted this witness to listen to some of Mila

21    Morales' tapes.     Somebody else then selected tapes and

22    gave it to her.     There's no reason to believe that Ms.

23    Elbaz knew the content of these particular calls, at least

24    not based on the testimony we've had so far.

25               MR. VAN DYCK:     Well, I think I can lay a little




                                                                       108
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 109 of 180

1     more foundation on that, Your Honor.        But I do think that

2     would go to weight, not to admissibility.         If I'm allowed

3     to talk to Ms. Uzan about the content of the recordings in

4     order to establish that they were in fact used in

5     furtherance of the conspiracy?

6                THE COURT:     Well, I mean I think you can do that

7     in general terms.     I don't want you to ask her to quote

8     from or even paraphrase.      You can just ask her generally

9     how these -- you can ask more general questions to lay a

10    foundation, but not asking her to state directly or

11    indirectly what's on them.

12               MR. VAN DYCK:     Can I ask whether or not those

13    statements on these calls were truthful to investors?

14               THE COURT:     Well, the question is then how --

15               MR. VAN DYCK:     We have like a chicken or the egg

16    problem because to show that statements themselves are in

17    furtherance of the conspiracy.

18               THE COURT:     I can think of a million different

19    ways that you can lay a foundation.        You just haven't done

20    it.

21               MR. VAN DYCK:     Okay.

22               THE COURT:     So you can try again though.

23               (In open court:)

24               BY MR. VAN DYCK:

25          Q    Ms. Uzan, before -- do you see in this email




                                                                    109
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 110 of 180

1     that there were specific call numbers identified?

2           A     Yes.

3           Q     How did you know which specific call numbers to

4     ask for after you spoke with Ms. Elbaz?

5                 MR. POLLACK:    Objection.    It assumes facts not

6     in evidence.

7                 THE COURT:    Why don't you rephrase, Mr. Van

8     Dyck?

9                 BY MR. VAN DYCK:

10          Q     When you spoke to Ms. Elbaz, do you know whether

11    she told you to ask for specific call numbers involving

12    Mila Morales?

13          A     Yes.   She told me.

14          Q     Would you have known which calls to ask for on

15    your own?

16          A     No.

17          Q     And did you ask for specific call numbers

18    involving Mila Morales?

19          A     No.

20          Q     You did or did not ask for call numbers?         Can we

21    look at --

22                THE COURT:    I'm sorry.    Was there an answer to

23    that question?

24                THE WITNESS:    Can you ask me again the question?

25




                                                                    110
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 111 of 180

1                BY MR. VAN DYCK:

2           Q    Sure.

3           A    I'm sorry.

4           Q    That's okay.     Why don't you look at 649-T?       Do

5     you see that?     It's the next document after 649.

6           A    Which tab?

7           Q    It's the same tab, Ms. Uzan.        It's the same tab.

8     Tab 20.

9           A    649?

10          Q    Um-hum.    And then there's a T after the exhibit.

11    Do you see that?

12          A    649?

13          Q    649-T.

14          A    T?

15          Q    Yes.

16          A    One second.     Yes.

17          Q    And if you look at the last page of 649-T?

18          A    Yes.

19          Q    And if you look in the lower right hand corner

20    to make sure we're on the same page?        The numbers are 715.

21    Do you see that at the bottom right?

22          A    I'm sorry.     Can you say it again?

23          Q    Sure.    On the top of the exhibit -- I want to

24    make sure we're looking at the same thing -- are there a

25    list of call numbers there?




                                                                    111
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 112 of 180

1           A     Yeah.    On the attachments.    Attachments you

2     mean.

3           Q     Who asked for these specific call numbers?

4           A     I ask.

5           Q     And where did you get those call numbers from?

6           A     Lee Elbaz.

7           Q     And what was the reason that you were going to

8     listen to these specific call numbers?

9           A     At that time when I worked in the company at

10    some point, I didn't do that well and Lee Elbaz wanted me

11    to do better on the job.      And she told me that I can

12    listen to Mila Morales and to do a good job.

13          Q     When you say "do a good job," how were you

14    evaluated whether you were doing a good job?

15          A     If you bought enough deposits from your clients

16    and if you reach your targets that you were given, it

17    means that you did a good job.

18          Q     During the -- and you said you listened to some

19    of the Mila Morales phone calls?

20          A     Yes, I did.

21          Q     Did you try to emulate Mila Morales or learn

22    from her?

23          A     I'm sorry.    Can you ask me again?

24          Q     When you listened to the Mila Morales phone

25    calls, were you trying to learn from her?




                                                                    112
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 113 of 180

1           A    I tried to listen and learn, but I couldn't.

2           Q    Why couldn't you?

3           A    She spoke English better than me because it was

4     her language and she was able to speak terms and

5     vocabulary that I didn't understood and she was different

6     than me.

7           Q    During the phone calls that you listened to of

8     Mila Morales, did she say similar things to what you were

9     telling clients that weren't true?

10          A    I remember that she said things that were not

11    true.

12               MR. VAN DYCK:     The government offers 649, 649-T

13    and the phone calls attached to 649, which are 649.1, .2,

14    .3, .4 and .5.

15               MR. POLLACK:     Objection.

16               THE COURT:     Okay.   I'm going to overrule the

17    objection under 801(d)(2)(E).       At least I'm going to

18    conditionally admit it subject to additional evidence.

19               MR. POLLACK:     Your Honor, may I be heard on

20    that?

21               THE COURT:     Yes.

22               MR. POLLACK:     May we approach?

23               THE COURT:     Yes.

24               (Bench conference:)

25               THE COURT:     So what I think you're saying from




                                                                    113
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 114 of 180

1     what Ms. Uzan said was that there were similar statements

2     to the kinds of untrue statements she had made and so I'm

3     inferring from that that Ms. Morales was making statements

4     in the same manner using the same approach generally as

5     Ms. Uzan.    So that would support an inference that she was

6     making statements in furtherance of the conspiracy.

7                 MR. VAN DYCK:    Yes, Your Honor.

8                 THE COURT:    So that's the basis for it now.

9     Whether I've firmly found that Ms. Morales is part of the

10    conspiracy, I don't know if I can say that for sure.           I

11    probably would have to hear the recordings.          So maybe you

12    can proffer for me what's actually on these recordings

13    that shows that she was actually made these calls as part

14    of a conspiracy --

15                MR. VAN DYCK:    They are pretty bad.      I think

16    she's on the phone with an individual in Georgia and she

17    tells him --

18                THE COURT:    The country of Georgia or the state

19    of Georgia?

20                MR. VAN DYCK:    I'm sorry.    The state of Georgia

21    here in the United States.

22                THE COURT:    Okay.

23                MR. VAN DYCK:    She tells him I'm going to make a

24    whole bunch of money for you.       She pretends that she's on

25    the trading floor.     She says that I need your MasterCard,




                                                                    114
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 115 of 180

1     we have to do this deal right now because this position is

2     going to expire.

3                I guess I'd also proffer to the Court we're

4     going to hear more evidence during this trial about the

5     relationship between Ms. Elbaz and Ms. Morales and

6     Ms. Morales' role in the conspiracy.        She was one of the

7     most profitable account managers and one of the ones that

8     Ms. Elbaz constantly talked about.

9                THE COURT:     Ms. Morales is not a witness, is

10    she?

11               MR. VAN DYCK:     She is not.

12               THE COURT:     I mean I think that's sufficient at

13    least as far as conditional.       Obviously, we've talked

14    earlier about I mean you're taking a risk if you offer

15    something that you can't match up later.

16               MR. VAN DYCK:     Right.

17               THE COURT:     Mr. Pollack, anything else you want

18    to add?

19               MR. POLLACK:     Yes.   The only thing that ties

20    these recordings in any way to Ms. Elbaz is the fact that

21    Ms. Elbaz said -- at least this is the testimony so far --

22    that Ms. Morales projects a lot of confidence, I'd like

23    you to listen to calls of Ms. Morales.         If you look at the

24    last page of the exhibit --

25               THE COURT:     Which one?




                                                                    115
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 116 of 180

1                MR. POLLACK:     The exhibit we're talking about,

2     649-T.    I'm sorry.

3                THE COURT:     T.    Okay.

4                MR. POLLACK:     This is --

5                MR. VAN DYCK:       You have to go back to the

6     translation.

7                MR. POLLACK:     It's Ms. Uzan asking for specific

8     call numbers apparently.        If you look at the first page of

9     the calls that are actually forwarded to her, you don't

10    see any these numbers in that red line.

11               MR. VAN DYCK:       That's because it's the file

12    name.    The file name is the attachment.

13               MR. POLLACK:     Then if you go back to the next --

14               THE COURT:     Well, what are these numbers?       I

15    mean are they some other numbering system?

16               MR. VAN DYCK:       Yes.   So internally, they track

17    calls by call number.      But when you actually send a call

18    the same way, you know, you have the entire file name,

19    which is just the meta data associated with the call

20    number.

21               THE COURT:     Okay.

22               MR. POLLACK:     If you look at the first email,

23    there's a set of emails.        And then if you look at the

24    email that is at the bottom of the first page of 649-T,

25    there's a different set of numbers and neither of those




                                                                    116
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 117 of 180

1     numbers correlates in any way with the number at the top

2     of the page.    And there's just simply been no testimony

3     that would show that Ms. Elbaz was aware of what was on

4     the recordings that were ultimately forwarded to Ms. Uzan

5     to listen to.

6                THE COURT:     Okay.   I understand.

7                MR. POLLACK:     And the most recent proffer from

8     the government about the nature of the calls I think just

9     highlights the prejudice of allowing them in when there's

10    so little to tie them to Ms. Elbaz.        So I would also

11    object on 403 grounds.

12               THE COURT:     Okay.   So I understand.     So first

13    off, I did hear enough from Ms. Uzan to conclude that the

14    calls -- that she asked for calls in this email, that the

15    reason that she asked for particular calls was that Ms.

16    Elbaz directed her to specific calls because she wouldn't

17    have otherwise known which ones to ask for and that even

18    though the numbers may be different based on the face of

19    the email and her testimony, I think it's fair to infer

20    that these are the same calls.       And then I think whether

21    or not Ms. Elbaz was -- specifically knew the content or

22    knew that they were fraudulent in nature in terms of or

23    whether she offered them for other reasons, I think that

24    goes to weight.     I think if it is true that these in

25    listening to them and based on Ms. Uzan's testimony about




                                                                    117
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 118 of 180

1     the lack of the truth of them, if Ms. Morales wasn't

2     originally making these statements in furtherance of the

3     conspiracy, I think it's certainly reasonably foreseeable

4     to Ms. Elbaz that these calls would contain such

5     information.    It doesn't necessarily -- to be admissible,

6     it doesn't require that she had specifically selected

7     these and had listened to them recently or was -- we're

8     not offering these as her statements -- adopted

9     statements.    These are coming in as co-conspirator

10    statements strictly by Ms. Morales.        So I don't think it

11    necessarily matters that she -- even if it can't be

12    inferred, which I think it can be inferred, but to the

13    extent there was some issue about tying her directly to

14    these calls, I don't think that's the standard for

15    admission under 801(d)(2)(E).

16               MR. POLLACK:     And just so I understand it, Your

17    Honor is making the preliminary finding that Ms. Morales

18    is a co-conspirator?

19               THE COURT:     I'm making that finding based on

20    what Mr. Van Dyck is saying and again subject to

21    additional evidence.

22               MR. VAN DYCK:     Conditionally.

23               THE COURT:     On the theory that if she is making

24    the same kinds of statements that Ms. Uzan has been making

25    to the investors and understanding that they had this




                                                                    118
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 119 of 180

1     training and she was someone in a similar role, that it

2     would be reasonable to infer that she was also part of

3     this enterprise.

4                MR. VAN DYCK:     Thank you, Your Honor.

5                THE COURT:     Thank you.

6                MR. POLLACK:     Thank you, Your Honor.

7                (In open court:)

8                MR. POLLACK:     And I apologize, Your Honor.       But

9     just so the record is clear, you're also overruling the

10    403 objection?

11               THE COURT:     Yes.

12               BY MR. VAN DYCK:

13          Q    Ms. Uzan, do you -- I don't know if you can find

14    it, but there's an exhibit in your binder that says

15    649.4-S?

16          A    649.4-S?

17          Q    Yes.   Do you have it?

18          A    Yes.

19               MR. VAN DYCK:     Your Honor, the government moves

20    to publish 649.4-S as a demonstrative.         It's a transcript

21    of the call we've been discussing.

22               MR. POLLACK:     No objection subject to your prior

23    ruling, Your Honor.

24               THE COURT:     Okay.   So 649-F -- 649.4-S is -- can

25    be published as a demonstrative to assist the jury.




                                                                    119
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 120 of 180

1                MR. POLLACK:     It's 649.4-S, Your Honor.

2                THE COURT:     Yes.

3                MR. VAN DYCK:     And can we play 649.4?

4                THE COURT:     Just to be clear, which exhibits

5     were you offering before the last discussion?

6                MR. VAN DYCK:     Yes, Your Honor.     649, which is

7     the original email that contains Hebrew.         649-T, which is

8     the translation of portions of that email.         And 649.1,

9     649.2, 649.3, 649.4 and 649.5, which were the audio files

10    attached to 649.

11               THE COURT:     Okay.   Subject to the prior

12    objection, those are admitted conditionally based on my

13    ruling.

14               MR. VAN DYCK:     Thank you, Your Honor.

15               Can we play 649.4, please?

16               (Audio played.)

17               BY MR. VAN DYCK:

18          Q    So, Ms. Uzan, did you hear --

19               MR. VAN DYCK:     Can we go to the first page of

20    649.4-S and focus on the 50-second mark, please?

21               BY MR. VAN DYCK:

22          Q    Okay.    Did you hear Ms. Morales say that her

23    winning average is anywhere from 87 to 92% and that she's

24    a Division 1 trader?

25          A    Yes.




                                                                    120
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 121 of 180

1           Q     Okay.    Did you also make statements to clients

2     that your winning average was anywhere from 87 to 92%?

3           A     I told clients about my winning average

4     percentage.       I don't know necessarily from 87 to 92.      But

5     I told high number that was not true.

6                 MR. VAN DYCK:    Can we zoom out and look at the

7     124 mark?

8                 BY MR. VAN DYCK:

9           Q     Where did Ms. Morales work?

10          A     In the branch in Tel Aviv.      In Israel.

11          Q     Was she in London?

12          A     No.

13          Q     Did she have an office in London?

14          A     A little bit of time before I left,

15    Elad Bigelman told me that Yukom has an office in London

16    and one of the employee were going to meet a client over

17    there.

18          Q     Did you ever see the office in London?

19          A     No.

20                MR. VAN DYCK:    Let me start at -- oh, I'm sorry.

21    Let's look at 230 to 245, please.

22                THE WITNESS:    Can I just mention something,

23    please?

24                BY MR. VAN DYCK:

25          Q     Yes, ma'am.




                                                                    121
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 122 of 180

1           A    Regarding my what -- you asked me about a

2     success rate.    I just want to be very accurate.

3           Q    Sure.

4           A    So I don't know exactly if I said 87 to 92% like

5     this lady, but I did say -- I might did say 87, 85.           I

6     just want to be very accurate.       I just don't -- I don't

7     think it was above 87.      So I just want to be accurate.

8           Q    Thank you, Ms. Uzan.      If you look at the two

9     minute and 30-second mark?

10          A    I'm sorry.     Which one?

11          Q    Sure.    On page 2 of -- you can also check the

12    monitor, too, if you want.       But it's page 2 of 649.4-S at

13    the two minute and 30-second mark.

14          A    Um-hum.

15          Q    Was there a minimum withdrawal for clients of

16    $10,000?

17          A    I'm sorry.     Can you ask me these questions

18    again?

19          Q    Sure.    Do you see where Ms. Morales said "that's

20    reasonable in my division to be honest; that's the minimal

21    withdrawal that my clients are pulling every month" after

22    the client said he'd like to make $10,000 a month?

23          A    No.   It was not a minimum withdrawal of $10,000.

24               MR. VAN DYCK:     Can we start the call at the six

25    minutes and --




                                                                    122
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 123 of 180

1                 THE COURT:    Mr. Van Dyck, could you approach for

2     a moment?

3                 MR. VAN DYCK:    Yes, Your Honor.

4                 (Bench conference:)

5                 THE COURT:    This may not be a big deal, but this

6     seems to happen a lot with cases where the parties are

7     putting things on the computer.       The transcript you have

8     on the computer doesn't match what I have in the book.

9     Yours says minimal, mine says minimum or the other way

10    around and I just don't know which is the actual

11    exhibit --

12                MR. VAN DYCK:    Okay.

13                THE COURT:    -- because 649.4-S says minimum

14    withdrawal.    What you have on the screen says minimal

15    withdrawal.    So it's clearly not the same document.         What

16    are we showing the jury here?

17                MR. VAN DYCK:    I think we'll have to track it

18    down over lunch, Your Honor.

19                THE COURT:    Well, which is the -- I mean is this

20    thing the latest version and those might be an earlier

21    version or --

22                MR. VAN DYCK:    That may be the case, Your Honor.

23    I didn't -- I wasn't aware that the new version wasn't --

24                THE COURT:    Okay.   Well, why don't you check

25    with your exhibits?      I don't think that's a material issue




                                                                    123
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 124 of 180

1     here, but there could be some discrepancy that we will end

2     up with a dispute about.      So I don't want to have that.

3                 MR. VAN DYCK:    Your Honor, we'll definitely

4     double check.

5                 MR. POLLACK:    Your Honor, I also have a problem

6     with this witness interpreting this document.          She can

7     say, you know, what she understood, what she took from it.

8     But as the example that we just ran through, I don't read

9     it as saying that there's some company policy that you can

10    only with -- $10,000 is the minimum amount that you can

11    withdraw.    I read it as her saying that my clients take

12    out $10,000 all the time as if to suggest that, you

13    know --

14                THE COURT:    Well, you are free to object to

15    questions if you think that she's going beyond her

16    personal knowledge or and if the question is not clear, I

17    mean obviously if he's asking about what she's done,

18    that's probably going to be fine.        If there's a foundation

19    for a company policy that she's aware of, that's probably

20    going to be fine.     If she's being asked about what Ms.

21    Morales does personally, maybe she doesn't know about

22    that.   So it would be subject to the question and the

23    answer just like anything else.

24                MR. POLLACK:    Thank you.

25                MR. VAN DYCK:    Thank you.




                                                                    124
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 125 of 180

1                (In open court:)

2                MR. VAN DYCK:     We'll take down 649.4-S, please.

3     And can we start 649.4 at the six-minute and 14-second

4     mark?

5                THE COURT:     Sorry.   649.4, is that --

6                MR. VAN DYCK:     The same call, Your Honor.

7                THE COURT:     I see.   You're just playing the

8     recording now.

9                MR. VAN DYCK:     Yes, Your Honor.

10               THE COURT:     Okay.    Go ahead.

11               (Audio played.)

12               MR. POLLACK:     Your Honor, I think the playing of

13    that violates the local rule.

14               THE COURT:     Maybe you should approach on that.

15               (Bench conference:)

16               THE COURT:     I'm sorry.    I'm not sure which local

17    rule you're referring to.

18               MR. POLLACK:     It's protected financial

19    information.    He's having to read a credit card and a CV

20    number.

21               THE COURT:     Oh, I see.    Okay.

22               MR. VAN DYCK:     I think we stopped it before any

23    real information was out there, Mr. Pollack.          But there's

24    a technical problem.      We're replacing the call.

25               THE COURT:     Okay.    So you're not planning to do




                                                                    125
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 126 of 180

1     that?

2                MR. VAN DYCK:     No.

3                THE COURT:     Okay.    Thank you for the correction.

4                MR. VAN DYCK:     That's why I asked to immediately

5     stop it.

6                (In open court:)

7                THE COURT:     Okay.    Go ahead.   Let's try

8     something different.

9                MR. VAN DYCK:     Thank you.    Go ahead.    This is

10    614 in the call.     Your Honor, we're going to move on.

11               BY MR. VAN DYCK:

12          Q    Ms. Uzan, did you make any video recordings

13    while you worked at Yukom?

14          A    Yes.

15          Q    And what device did you use to make video

16    recordings?

17          A    My cell phone.

18          Q    And is that the same cell phone that you used to

19    make the audio recordings that we've already listened to

20    of your training?

21          A    Yes.   It was the same.

22               MR. VAN DYCK:     Your Honor, may I confer with

23    counsel?

24               THE COURT:     Okay.

25               (Counsel conferred.)




                                                                    126
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 127 of 180

1                MR. VAN DYCK:     The government offers 60 without

2     objection.

3                THE COURT:     Okay.   Exhibit 60 is in evidence.

4                (Video played.)

5                BY MR. VAN DYCK:

6           Q    So, Ms. Uzan, I just want to ask you, was that a

7     video that you -- a short video you recorded on your cell

8     phone?

9           A    Yes.

10          Q    Did you recognize the individuals that we just

11    saw in the video?

12          A    Yes.

13               MR. VAN DYCK:     Can we play it again, please?

14               (Video played.)

15               BY MR. VAN DYCK:

16          Q    Who is the individual there with the black

17    t-shirt and the blue jeans?

18          A    Mr. Alfasi.

19          Q    Is that the same Mr. Alfasi that you reported

20    to?

21          A    Yes.

22          Q    Okay.    And who is the woman who's approaching

23    Mr. Alfasi?

24          A    Lee Elbaz.

25               (Video played.)




                                                                    127
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 128 of 180

1                BY MR. VAN DYCK:

2           Q    Ms. Uzan, do you remember where you or looking

3     at this video, do you know which building this was in?

4           A    Yes.   The new building.

5           Q    Ms. Uzan, you testified that you made recordings

6     of Ms. Elbaz's training.      Did you also make recordings of

7     training with Mr. Alfasi?

8           A    Yes.

9           Q    And did you also make recordings of training

10    with Mr. Maymon?

11          A    Yes.

12          Q    And who told you to go to training with

13    Mr. Alfasi and Mr. Maymon?

14          A    Lee Elbaz.

15          Q    And what device did you use to make the audio

16    recordings of your training with Mr. Alfasi and Mr.

17    Maymon?

18          A    My cell phone.

19          Q    Would you look at Tab 25 in your binder?          And

20    this is Exhibit 54.2-S.

21          A    25?

22          Q    Yes.   Tab 25.

23          A    54.2-S?

24          Q    Yes, ma'am.     Ms. Uzan, is Exhibit 54.2-S a

25    transcript of an audio recording you made of your training




                                                                    128
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 129 of 180

1     at Yukom?

2           A     Yes.

3           Q     And have you listened to that audio recording

4     before your testimony today and identified the speakers in

5     the recording?

6           A     Yes, I did.

7           Q     Does Exhibit 54.2-S accurately identify who was

8     speaking and what they said?

9           A     Yes.

10                MR. VAN DYCK:    The government moves to admit

11    54.2 and 54.2-S as a demonstrative aid.

12                MR. POLLACK:    And I'm sorry.     Maybe I missed it.

13    Was there testimony as to when this was done?

14                MR. VAN DYCK:    Sure.   I can follow up, Your

15    Honor.

16                BY MR. VAN DYCK:

17          Q     Ms. Uzan, the training recording that is in

18    54.2-S, when did the training take place?

19          A     January 2015.

20          Q     How long were you at work before this training

21    took place?

22          A     I wasn't.   The training was my starting point in

23    the company.

24                MR. VAN DYCK:    The government moves to admit

25    54.2 and 54.2-S.




                                                                    129
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 130 of 180

1                 MR. POLLACK:    Objection for the reasons we've

2     already discussed.

3                 THE COURT:    Okay.   Overruled.    54.2 is in

4     evidence.    54.2-S is a demonstrative aid to assist the

5     jury.

6                 MR. VAN DYCK:    And may we publish, Your Honor?

7                 THE COURT:    Yes.

8                 MR. VAN DYCK:    Can we play 54.2?

9                 (Audio played.)

10                MR. VAN DYCK:    So can we go back to the first

11    page of 54.2-S, please?

12                BY MR. VAN DYCK:

13          Q     Who is the supervisor who was leading this

14    training session?

15          A     Nissim Alfasi.

16          Q     Were there any other supervisors present for

17    this training?

18          A     Yes.

19          Q     Who?

20          A     Lee Elbaz and Or Maymon.

21                MR. VAN DYCK:    Can we look at the one minute and

22    14-second mark, please, which is at page 2?

23                BY MR. VAN DYCK:

24          Q     Ms. Uzan, who said "always you work 20 years, 15

25    years; nobody wants to invest amounts -- I'm not talking




                                                                    130
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 131 of 180

1     $250; nobody wants to invest 100K or a quarter of million

2     dollars and this is your targets with somebody that works

3     five or six years because on his end, you are just a

4     junior broker"?

5           A    Mr. Alfasi.

6           Q    After your training with Mr. Alfasi, did you lie

7     about your own experience in the financial markets?

8           A    Yes, I did.

9           Q    How long would you say that you had been working

10    in the financial markets?

11          A    In the welcome email that I had to send to

12    clients, I said that I have 15 years of experience.

13          Q    What was your understanding as to why that is

14    something you should tell clients, that you had 15 years

15    of experience?

16          A    We have been explained that if we say less

17    amount of years, nobody would like to work with us and

18    then we cannot get money from clients.

19          Q    Ms. Uzan, could you go to Tab 26 in your binder?

20    And this is Exhibit 58.4-S.       Ms. Uzan, is 58.4-S a

21    transcript of an audio recording you also made of your

22    training at Yukom?

23          A    Yes.

24          Q    And have you listened to that audio recording

25    before your testimony and identified the speakers?




                                                                    131
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 132 of 180

1           A    Yes.

2           Q    Does Exhibit 58.4-S accurately identify who was

3     speaking and what they said?

4           A    Yes.

5           Q    And to the extent there is any Hebrew that was

6     translated to English in 58.4-S, have you also reviewed

7     that and determined that is accurately translated?

8           A    Yes, I did.

9                MR. VAN DYCK:     The government moves to admit

10    58.4 and 58.4-S into evidence.

11               THE COURT:     Any issues, Mr. Pollack?

12               MR. POLLACK:     Two things.    Again I'm not sure I

13    heard when this recording was made.        And two, I thought

14    from the previous exhibits that if something was a

15    translation, it would be in italics and I don't see any

16    italics.

17               THE COURT:     I agree with that.     Maybe you can

18    clarify, Mr. Van Dyck.

19               MR. VAN DYCK:     The 53-second mark, the italics

20    are there.    There's a small portion.

21               MR. POLLACK:     Not in the exhibit I have.

22               THE COURT:     I'm not sure we're looking at the

23    same thing here.     Could you put this on the screen for --

24    not for the jury, but for everyone else?         Okay.   Well, can

25    you just approach again for a second?




                                                                    132
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 133 of 180

1                 MR. VAN DYCK:    Yes, Your Honor.

2                 (Bench conference:)

3                 THE COURT:    We've got the same problem.       My

4     version doesn't have that and I don't know what the

5     witness has in her binder.        The electronic one does have a

6     sticker.    So which is the evidence?

7                 MR. VAN DYCK:    We'll take your binder at the

8     break and make sure --

9                 THE COURT:    So did you conclude that the other

10    one -- you have the latest and this is an earlier version?

11                MR. VAN DYCK:    Yes.

12                MR. POLLACK:    And the defense apparently has

13    what Your Honor has.

14                THE COURT:    Okay.    Probably.   And you said this

15    was a training video even though it's Ms. Uzan and an

16    unknown person.     So I haven't heard who is doing the

17    training.

18                MR. VAN DYCK:    I'm sorry.    I can elicit that.

19    It's Or Maymon.

20                THE COURT:    Okay.

21                MR. POLLACK:    And is this also from the same

22    January training?

23                MR. VAN DYCK:    Everything is going to be from

24    January.

25                THE COURT:    Okay.    I mean I know you have your




                                                                       133
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 134 of 180

1     general objection, but assuming that you don't, why don't

2     we just publish it and get to Mr. Maymon's role

3     separately?       I don't think we need to lay additional

4     foundation.       So I'll admit 58.4 and 58.4-S.     The S for

5     purposes of a demonstrative purpose except for the Hebrew

6     part.

7                 MR. VAN DYCK:    Thank you, Your Honor.

8                 MR. POLLACK:    Thank you, Your Honor.

9                 (In open court:)

10                THE COURT:    Okay.   So Exhibit 58.4 is in

11    evidence.    The recording and the transcript is admitted as

12    a demonstrative aid for the jury with the exception of the

13    Hebrew part, which is evidence.

14                MR. VAN DYCK:    And could we play 58.4?      Oh, and

15    publish -- I'm sorry, Your Honor -- publish 58.4-S to the

16    jury, please.

17                THE COURT:    Okay.

18                (Audio played.)

19                MR. VAN DYCK:    Oh, I'm sorry, Your Honor.       I

20    think -- there we go.       Can we start it over again, please?

21                (Audio played.)

22                BY MR. VAN DYCK:

23          Q     So, Ms. Uzan, who was the woman who was speaking

24    during that portion of the audio?

25          A     Me.




                                                                    134
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 135 of 180

1           Q    And who was the supervisor who was asking you to

2     name stocks?

3           A    Nissim Alfasi.

4           Q    Ms. Uzan, take a look at Exhibit 58.4-S.          Do you

5     see where there's an O.M. next to "give me names of five

6     stocks?"   Do you know whether this was Mr. Alfasi or

7     Mr. Maymon on this call?

8           A    It sound for me Nissim Alfasi.        Can we listen to

9     this again so I can --

10          Q    That's okay.

11          A    -- make sure with myself, please?

12          Q    That's okay.

13               MR. VAN DYCK:     Can we play 58.4 again, please?

14               BY MR. VAN DYCK:

15          Q    And you can listen who -- if you can identify

16    the supervisor.

17               (Audio played.)

18               THE WITNESS:     It sound to me Nissim Alfasi or Or

19    Maymon.    But it sound for me that it's more Nissim Alfasi.

20               BY MR. VAN DYCK:

21          Q    Did you also hear Mr. Maymon on the training?

22          A    Yes.

23          Q    Did anybody else -- were there any other

24    supervisors besides Ms. Elbaz, Mr. Maymon and Mr. Alfasi

25    who led your training in your first week?




                                                                    135
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 136 of 180

1           A    No.    We got in supervisings.      I remember only

2     the three of them.

3           Q    Ms. Uzan, why were you practicing naming stocks

4     during your training?

5           A    Because during the training classes, they wanted

6     to teach us how to talk to clients about the financial,

7     the financial market and we needed to learn names of

8     stocks.

9           Q    Before your training, did you know the names of

10    stocks?

11          A    A little bit from reading and from being in this

12    world.    So a little bit.

13          Q    How long after your training ended were you on

14    the phone talking to clients, potential clients?

15          A    Seven to ten days.

16          Q    Ms. Uzan, take a look at Tab 27.        It's the next

17    tab in your binder.     This is 55.2-S.     Ms. Uzan, is Exhibit

18    55.2-S a transcript of an audio recording you made of your

19    training at Yukom?

20          A    Yes.

21          Q    And have you listened to that audio recording

22    before your testimony?

23          A    Yes.

24          Q    And have you also identified the speakers?

25          A    Yes.




                                                                    136
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 137 of 180

1           Q     And does Exhibit 55.2-S, does that accurately

2     identify who was speaking and what they said?

3           A     Yes.

4                 MR. VAN DYCK:    The government moves to admit

5     55.2 and to publish as a demonstrative alone 55.2-S.

6                 MR. POLLACK:    Subject to the same objections.

7                 THE COURT:    Those are admitted.     55.2 is in

8     evidence.    55.2-S is a demonstrative aid.

9                 MR. VAN DYCK:    And may we publish 55.2-S to the

10    jury, Your Honor?

11                THE COURT:    Yes.

12                MR. VAN DYCK:    And can we play 55.2?

13                (Audio played.)

14                BY MR. VAN DYCK:

15          Q     So that happened during your first training

16    on -- during your training when you first started working

17    at Yukom?

18          A     Yes.

19          Q     Do you recognize Mr. Maymon's voice?

20          A     Yes, I do.

21          Q     Who said "God will judge me"?

22          A     Or Maymon.

23          Q     Who said "we are going to take his money, we are

24    going to close the account"?

25          A     Or Maymon.




                                                                     137
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 138 of 180

1           Q     Can you -- what was Mr. Maymon's position at

2     Yukom in Caesarea?

3           A     He was the Number 2 after Lee Elbaz and he was

4     in charge on the training room and also he was in charge

5     under retentions employee.

6           Q     Ms. Uzan, can you flip to the next tab?         It's

7     Tab 28 and this is 54.8-S.

8                 MR. VAN DYCK:    The government offers 54.8, which

9     is an audio recording and 54.8-S as a demonstrative only.

10                THE COURT:    Okay.   Those are admitted for those

11    purposes.    Go ahead.

12                MR. VAN DYCK:    May we publish 54.8-S, Your

13    Honor?

14                THE COURT:    Yes.

15                MR. VAN DYCK:    And can we play after we publish

16    54.8?

17                (Audio played.)

18                BY MR. VAN DYCK:

19          Q     Ms. Uzan, who are the trainers that we heard

20    during that audio?

21          A     Nissim Alfasi.

22                MR. VAN DYCK:    Can we look at the 145 mark, the

23    1 minute, 45-second mark, please?

24                BY MR. VAN DYCK:

25          Q     And, Ms. Uzan, who said during your training,




                                                                    138
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 139 of 180

1     "you can choose whatever the "F" you want, 15 to 20%"?

2           A    Nissim Alfasi.

3                MR. VAN DYCK:     Can we zoom out for a second?

4                BY MR. VAN DYCK:

5           Q    And right above that, who said "my approach will

6     generate for you between 15 to 20% on a monthly basis"?

7           A    Nissim Alfasi.

8                BY MR. VAN DYCK:

9           Q    Ms. Uzan, can you go to the next tab?         It's Tab

10    29.   This is Exhibit 54.3-S.

11               MR. VAN DYCK:     The government offers 54.3 and

12    54.3-S as a demonstrative only.

13               MR. POLLACK:     And, Your Honor, just so the

14    record is clear with respect to all of these recordings

15    that the witness has testified are from the same period in

16    January -- is it '16?      '15?

17               MR. VAN DYCK:     '15.

18               MR. POLLACK:     I'm sorry.    In January of '15, we

19    have the standing objection.        So I won't rise all the time

20    so the Court understands.

21               THE COURT:     Okay.    You're saying you're not

22    offering this recording, Mr. Van Dyck?

23               MR. VAN DYCK:     No.    I'm saying that I think

24    subject to Mr. Pollack's standing objection, we are

25    offering 54.3 and then 54.3-S as a demonstrative.




                                                                    139
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 140 of 180

1                 THE COURT:    Okay.    So 54.3 is in evidence and

2     54.3-S is a demonstrative.

3                 MR. VAN DYCK:    And may we publish --

4                 THE COURT:    Yes.    Go ahead.

5                 MR. VAN DYCK:    And can we play 54.3, please?

6                 (Audio played.)

7                 BY MR. VAN DYCK:

8           Q     So, Ms. Uzan, first who is the woman who was

9     speaking during 54.3?

10          A     I'm sorry?

11          Q     Yeah.   Who was the woman who spoke during the

12    recording we just listened to?

13          A     Me.

14          Q     And let's look at the first, the first part of

15    the call.    Who said "I'm talking about the bull S-H-I-T"?

16          A     Nissim Alfasi.

17          Q     So what was your understanding of what

18    Mr. Alfasi was telling you to do during this training?

19          A     He basically told us that he invented something,

20    make up something that we can also use.

21          Q     Use to do what?

22          A     That we can use it to tell clients and that way,

23    we can get investments from clients.          When we talking to

24    clients, he said that we can use it.

25          Q     Ms. Uzan, were you successful at getting bank




                                                                    140
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 141 of 180

1     wires from clients?

2            A     Yes.

3                  MR. VAN DYCK:   Can you look at Tab 30?

4                  THE COURT:   I think it's time now for the lunch

5     break, Mr. Van Dyck.      So why don't we suspend for an hour?

6                  Ladies and gentlemen, thank you for being

7     patient and waiting this long for lunch.         We will take a

8     break for an hour.     Again, don't discuss the case among

9     yourselves.      Don't do any outside research or review any

10    articles about it and keep an open mind.         We'll see you

11    back here at 2:00.     Thank you all very much.       And we'll

12    try to run it until 4 without stopping.         Thank you.

13                 (Jury excused.)

14                 THE COURT:   Thank you, everyone.     Please be

15    seated.

16                 Ms. Uzan, you can certainly take the lunch break

17    now.    You may step down.

18                 Just to clarify on the transcript issue, Mr. Van

19    Dyck, am I correct that it's your conclusion or your

20    understanding that what you're showing on the screen is

21    the actual exhibit you're planning to offer and that the

22    versions in the binders may be earlier versions?

23                 MR. VAN DYCK:   Yes, Your Honor.     That's our

24    understanding.      During lunch hour, we are going to scrub

25    this.      But that is our understanding.




                                                                     141
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 142 of 180

1                 THE COURT:    But then, of course, what the jury

2     would get in any case whether it's the -- particularly for

3     the foreign language ones, those would be the final

4     versions, not necessarily what we have in the binders.

5     Right?

6                 MR. VAN DYCK:    Correct, Your Honor.

7                 THE COURT:    And just on that point, I think it's

8     worth throwing out now in case anyone has any concerns or

9     wants to try to convince me otherwise through cases or

10    otherwise, as I said earlier, I am reaching the conclusion

11    that foreign language translations can be and I am

12    admitting them as evidence.

13                My usual practice has been when it's an English

14    transcript of an English recording, that they are not

15    evidence.    They are demonstrative.      But unlike some other

16    demonstratives just as a matter of assisting the jury, I

17    do typically allow the jury to have them with them in the

18    jury room.    So I wanted to see if anyone has any concerns

19    about that, you know, again with the instruction that

20    these are not evidence.      As in other cases, the standard

21    American-based case, that's usually what we do.

22                MR. POLLACK:    I would object to that practice.

23    I think with or without the instruction, if they're sent

24    back to the jury for the jury to use during deliberations,

25    it is encouraging them to use the demonstratives as




                                                                    142
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 143 of 180

1     opposed to using the original, which might require a

2     little bit more effort.      But the original is in fact the

3     evidence.    So what goes back to the jury should be only

4     evidence.    That's the only thing they should be

5     considering during their deliberations.

6                 THE COURT:    Okay.   Well, I'm telling you now

7     just because we're not going to give anything to the jury

8     for quite a while and if you find some case law or

9     otherwise that tells me I can't do that, even though it is

10    something we have done, I offer you the opportunity to

11    provide that.

12                MR. POLLACK:    Thank you, Your Honor.

13                THE COURT:    So I want to tell you now rather

14    than right before we do this.

15                Okay.   Anything else to discuss before we break?

16    Actually, there was one thing if you don't mind, I don't

17    want to cut into the lunch hour, but I do likely am not

18    going to have time at the end of the day.

19                I did want to address the -- let me see if I can

20    find it.    I did want to address the issue of the -- did

21    want to briefly address the issue of the government's

22    motion to compel expert disclosure under -- which is ECF

23    Number 239.

24                Mr. Pollack, I understood that you weren't going

25    to submit anything in writing on that.         Is that correct?




                                                                    143
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 144 of 180

1                MR. POLLACK:     That is correct.     I would like to

2     be heard on it whenever appropriate.

3                THE COURT:     Okay.    Well, if you want to talk

4     briefly about it now, I'll either rule or I'll take it

5     under advisement.     I just wanted to see if there is

6     anything you have to offer on that.

7                MR. POLLACK:     Sure.    So obviously, Rule 16

8     requires a summary of what the testimony is going to be,

9     what the conclusions are, what the basis are and what the

10    qualifications are.     There's a substantial line of cases

11    that there is testimony that unlike scientific testimony

12    under Daubert is experiential testimony.         And in this

13    particular case, we have a witness who has a wealth of

14    experience.    That experience is detailed for the

15    government in the disclosure.        They can certainly

16    cross-examine if they don't think it's the right kind of

17    experience or if there's --

18               THE COURT:     Where are you getting that from,

19    from the CV or --

20               MR. POLLACK:     Yes.    Yes.   The CV gives detail

21    about the years that he's spent working with call centers,

22    what types of call centers he's worked with.          So I think

23    that his qualifications are set out certainly at the level

24    of detail that Rule 16 requires.

25               I've also explained in the disclosure and in the




                                                                     144
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 145 of 180

1     subsequent communications that he intends to base his

2     opinions on that experience.       He's not basing it on a

3     particular -- on any document.       He hasn't reviewed

4     documents from this case.      And I would intend to ask him

5     as is permitted with an expert witness questions that are

6     not directly from the evidence in this case, but simply is

7     it common within the call center industry based on your

8     having worked with however many dozens of call centers

9     that you've worked with to engage in the practice of using

10    a fictitious name, for example.

11               THE COURT:     So your position is he has not and

12    will not review anything specific about this case.           You're

13    basically asking hypothetical questions about if someone

14    were to use these names under these circumstances, what

15    would his opinion be as to whether that's a standard

16    practice elsewhere.

17               MR. POLLACK:     Absolutely.    As you're permitted

18    with an expert to ask a hypothetical that is relevant to

19    the facts that have been admitted into evidence.

20               THE COURT:     So you're saying that he hasn't or

21    you're not going to elicit testimony that he has reviewed

22    anything from the case and he's not going to sit here and

23    listen to this and use that as the basis?

24               MR. POLLACK:     That is correct.     I'm going to ask

25    him the questions like the one that I just posed and he's




                                                                    145
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 146 of 180

1     going to say from his industry knowledge whether or not

2     that is common or it's not common.        And I think that that

3     is helpful to the trier of fact in evaluating the evidence

4     that they have heard.      They may not know from their lay

5     experience that call centers all over the world engage in

6     this very practice.

7                THE COURT:     So how is he defining what call

8     center industry is, whether geographic, sector of

9     business, et cetera?      I mean there may be a difference

10    between the investment sector versus the cable T.V. call

11    center sector, for example.       Is he qualifying that in some

12    way?

13               MR. POLLACK:     Well, I mean he can certainly be

14    asked that.    What I would say about that, Your Honor, is

15    it kind of gets us into an area that, frankly, I don't

16    know if it's going to be an area that we otherwise are

17    going to get into and that is I think the assumption in

18    that question is that Yukom is in the financial industry.

19               There is a legal opinion that says that in fact

20    they're not because they're not the ones doing the trades.

21    They are a third party provider for the trader --

22               THE COURT:     Well, are you talking about one of

23    the ones that we have already seen?        Someone that is

24    saying they're not really subject to Israeli law?

25               MR. POLLACK:     Saying that they are not subject




                                                                    146
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 147 of 180

1     to the regulation as a financial provider would be.

2                THE COURT:     I'm not sure I read it that way.          I

3     thought I read it as they're not subject to Israeli law

4     because this is all happening outside -- this doesn't

5     basically impact Israel.      I don't think I read that you

6     were trying to offer that for the purpose that they were

7     not -- they don't have to worry about any kind of

8     regulations anywhere because of the type of business

9     they're in.    Is that what you're offering that for?

10               MR. POLLACK:     No.   I'm not offering it for that

11    purpose.   I think and I may be wrong.        I'll go back to the

12    opinion.   But I think the opinion does talk about there

13    being a distinction for somebody who is a third party

14    service provider rather than financial.

15               But in any event, for purposes of the expert,

16    you know, the government can certainly ask him do you have

17    experience with, you know, financial institutions.           If

18    yes, is that different or if no, does that go to the

19    weight of your testimony because you don't have experience

20    with financial institutions.       I'm just saying that if the

21    government crosses in that way, then that may make whether

22    or not Yukom is a financial institution relevant in a way

23    that it's not prior to that.

24               THE COURT:     Well, I'm not sure it should because

25    you're saying this is just a custom and practice, not




                                                                    147
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 148 of 180

1     necessarily whether it's legal or illegal or whathaveyou.

2                MR. POLLACK:     No, no, no.    If the government's

3     position is that this is a custom and practice outside of

4     the financial industry, but is not a custom and practice

5     inside of the financial industry, then for the jury to

6     know what to make of that expert testimony, they have to

7     know whether or not Yukom is in the financial industry.

8                THE COURT:     Well, some of that might be coming

9     from your witness in terms of how he's defining which

10    bucket he's putting this company in.        And that again goes

11    back to the question of whether he's relying on anything

12    from this case to tell him anything about this company one

13    way or the other.

14               MR. POLLACK:     I don't think he is going to make

15    a distinction.

16               THE COURT:     Okay.

17               MR. POLLACK:     I think what I -- and maybe I'm

18    reading too much into what the government was saying.           But

19    I thought what they were positing is that maybe there's a

20    different standard for financial institutions and so we

21    want to know, you know, is his testimony that this is a

22    nonfinancial institution standard.        I mean he's not going

23    to make that decision.      He's going to say call centers

24    generally, this is a common practice.

25               THE COURT:     So I hear that and again I'm not




                                                                    148
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 149 of 180

1     going to read into what the government is asking.           But I

2     think they were asking for some definition of call center

3     industry for the purpose of being able to again as a basis

4     for the opinion as to whether this is something that is

5     universal across the world in all call centers or whether

6     there are any distinctions to draw.        It sounds like what

7     you're saying is his testimony will be call center

8     industry means all call centers across the world in any

9     industry.

10                MR. POLLACK:    No.

11                THE COURT:    At least that's sort of how he's

12    looking at it for purposes of rendering his opinion.

13                MR. POLLACK:    I think the way I would put it is

14    this.   Again he's drawing on his personal experience.

15    What he is going to say is I have advised companies across

16    different industries and this is a common practice from my

17    experience with call centers.

18                THE COURT:    Across all industries in which he

19    has advised anybody.

20                MR. POLLACK:    Correct.    Correct.     It's based on

21    his knowledge of the industry.       And so if the government

22    wants to say you don't have sufficient knowledge of the

23    industry or the industries that you are familiar with are

24    not like Yukom, they can certainly do that.           But I don't

25    think that's a Rule 16 disclosure issue.           It's simply




                                                                       149
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 150 of 180

1     cross.   I suppose it could even be whether or not he's

2     qualified as an expert.      But it's not a Rule 16 issue.

3                THE COURT:     Okay.   Well, so -- I don't know.

4     Who has this issue for the government?

5                MR. VAN DYCK:     I guess taking them in turn, the

6     government is asking for two fairly discreet pieces of

7     information with respect to the expert disclosure.           What

8     we understand defense counsel as having just said is that

9     the expert will not actually review any material or any

10    information related to this case before taking the stand.

11    And then when the witness is on the stand, Mr. Pollack

12    will ask him hypothetical questions based on the facts of

13    this case, at which time we will then learn the scope and

14    nature of his opinion as he testifies which I think

15    subverts the whole purpose --

16               THE COURT:     I think the scope and nature of his

17    opinion is that this is -- that part I think is there.

18    His opinion is that using names that aren't your own is a

19    standard practice across the call center industry

20    generally and he's not putting any limits on it other than

21    perhaps some part of the industry that he's never worked

22    with and he's saying that the CV lists the industries he's

23    worked with effectively.

24               So I think before he came in the door, I would

25    probably would have concluded that some additional




                                                                    150
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 151 of 180

1     information is necessary.      But based on what Mr. Pollack

2     has said, do we actually need anything else?

3                 MR. VAN DYCK:    The point that we're trying to

4     get at, if all that is going to happen is that the witness

5     is going to take the stand and say I'm going to tell you

6     about my experience with call centers and that this is

7     what a call center is, although we're not sure.          That's

8     Bucket 2.    But this is what a call center is and based on

9     my experience, there are certain practices that are

10    common, what I have to imagine is going to happen is that

11    Mr. Pollack is going to posit a hypothetical question

12    based on the actual evidence and facts in this case and

13    elicit an opinion based on those facts and evidence in

14    this case which the government then will learn for the

15    first time during the testimony what the basis is for his

16    opinion because that will be the moment we find out what

17    the expert is relying on to form an opinion.

18                THE COURT:    But what specifically are you asking

19    for because if you're asking for what he relied on in the

20    case, Mr. Pollack just said nothing.        And if you are

21    asking for as I think you've said his understanding of

22    what a call center industry -- what the call center

23    industry is, I think he's largely said that it's not

24    limited to -- in his view a call center industry is a

25    broad enough term that covers more than just financial or




                                                                    151
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 152 of 180

1     otherwise.    It would be any industry with which he's had

2     any experience.     So why doesn't that answer your question?

3     Or what else would you ask for?

4                MR. VAN DYCK:     So on the first part, I think we

5     would ask what facts or information Mr. Pollack is going

6     to use to elicit an opinion from the expert witness during

7     his testimony.    He's not going to review anything before

8     he testifies.    But if you are going to give him

9     hypothetical facts based on this case, we'd like to know

10    what those facts are and what Mr. I think it's Lebowitz's

11    opinion is going to be based on those facts that you give

12    him while he testifies.      That's one.

13               Two, with respect to what a call center is, I

14    think this goes to -- I don't even --

15               THE COURT:     Your question was about call center

16    industry or at least that's what the motion is about.

17               MR. VAN DYCK:     Right.   So we had two specific

18    small pieces of information we are looking for.          The first

19    was what information is his opinion going to be based on

20    that relates to this case.       And the second was what is a

21    call center such that he's going to testify about

22    practices within a call center.       Those were the two points

23    that we've asked for.

24               THE COURT:     So are you concerned about what --

25    how broad the industry is or just what does a call center




                                                                    152
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 153 of 180

1     look like?    I mean does it involve 20 people in a room

2     calling people or what does that mean?

3                MR. VAN DYCK:     Yeah.   What is a call center such

4     that you're an expert in call centers?

5                THE COURT:     Well, I didn't read the motion to

6     ask for that specifically.       I thought it was more of a

7     definition of call center industry, but maybe I have that

8     wrong.

9                MR. VAN DYCK:     I'm sorry.    You're correct.     It

10    was the call center industry.

11               THE COURT:     So do you want to know what sectors

12    he's including in this opinion or are you asking for him

13    to say well, my opinion applies to places where they all

14    sit in a room and call people, but doesn't apply to

15    situations where they're all at their own homes calling or

16    they're only texting and not using emails.         I mean is it

17    more about how they go about this or what industry they're

18    in?

19               MR. VAN DYCK:     I think it's more about what

20    industry they are in, Your Honor.        But it's also -- the

21    two are related, of course, because I don't know that the

22    expert will testify that a call center is a place where

23    you solicit investments and we're trying to understand

24    whether or not the expert's testimony is relevant to this

25    case and at least be able to explore that with the witness




                                                                    153
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 154 of 180

1     when the witness testifies.

2                THE COURT:     Does his CV cover anything in the

3     financial sector?

4                MR. VAN DYCK:     We could not tell from the CV

5     whether the call center industry would include a company

6     that solicits investments, provides financial advice and

7     trades, purportedly trades on behalf of investors.

8                MR. POLLACK:     Your Honor, his CV indicates

9     amongst others, he's worked with American Express, with

10    Chase Bank.    I mean he certainly has call center

11    experience with financial institutions.         But as I

12    indicated in my letter and in the followup correspondence

13    which I think the government appends to its motion, that

14    he is going to be testifying from his experience and it

15    says what specific practices he's going to be testifying

16    about.   And so he's going to say based on the totality of

17    my experience which includes both financial services

18    organization and other organizations, these are common

19    practices.    I just don't see how -- what else Rule 16

20    would require under these circumstances.

21               THE COURT:     So you're saying whether -- I mean

22    you're saying it was in here anyways.         But what you are

23    saying now to be more explicit is that his opinion is the

24    call center industry he says in which these practices are

25    common includes the financial services sector, correct,




                                                                    154
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 155 of 180

1     because he has experience in that sector?         That's what you

2     expect the scope of his opinion to be basically.

3                 MR. POLLACK:    Mr. Lebowitz's opinions in this

4     matter derive from his professional experience and

5     expertise advising Fortune 500 companies on the industry

6     standards and ethical expectations of call center

7     operators and representatives.

8                 His experience -- he's testifying from the

9     totality of his experience and his experience it is clear

10    from the CV includes both financial and nonfinancial.           It

11    includes healthcare.      It includes retail.     The CV is quite

12    detailed.    And I note that from the commentary on Rule 702

13    that nothing in this amendment is intended to suggest that

14    experience alone or experience in conjunction with other

15    knowledge, skill, training or education may not be a

16    sufficient foundation for expert testimony.

17                THE COURT:    No one has moved to exclude him as

18    far as I can tell.     They're just looking for the

19    disclosure piece.

20                So as I understand it what you are saying is

21    that his experience is the call center industry that he

22    thinks -- in which he thinks these practices are common is

23    a broad one that includes the financial sector and other

24    sectors.

25                MR. POLLACK:    It includes every organization




                                                                    155
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 156 of 180

1     that he has dealt with and, yes, that includes --

2                THE COURT:     Okay.

3                MR. POLLACK:     So he can't speak -- he is not

4     going to say and I don't think can say that every

5     financial organization in this world engages in these

6     practices.

7                THE COURT:     No.   I understand that.

8                MR. POLLACK:     If there are organizations,

9     financial or otherwise he hasn't worked with, he may not

10    have knowledge --

11               THE COURT:     I understand that.     So, Mr. Van

12    Dyck, again, other than the fact that it's not in a letter

13    or in a written document, do you have what you need or is

14    there something else you're missing?

15               MR. VAN DYCK:     I think -- Your Honor, I think

16    that the industry, defining what the industry is and when

17    you're talking about soliciting investments, when you are

18    talking about trading on the behalf of a client, when

19    you're talking giving investment advice, when you're

20    talking about giving rates of return, I'm not sure that

21    that is the call center industry that this expert is going

22    to talk about.    But we can I guess explore it with him

23    when he testifies.

24               But our request would be that we actually do get

25    a definition of whether the call center industry, his




                                                                     156
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 157 of 180

1     services, for example, Mr. Pollack mentioned that Chase

2     was a financial institution that he was familiar with.

3     Are we talking about a call center where if you have a

4     problem with your bill, you can dial up and say there is

5     an unauthorized charge, I need a new credit card or are we

6     talking about Chase investment management where you can

7     call up and say I need financial advice and it's okay to

8     use a fake name there?      That's where I think the rubber is

9     going to meet the road.

10               THE COURT:     Okay.   I'll come back with some more

11    of the specifics on this later.       I just -- it seems to me

12    like this is a dispute that can be worked out.          I mean I

13    don't think -- I think Mr. Pollack doesn't want to write

14    it all down for some reason, but at the same time I think

15    he's basically saying what you want and so I'm not sure

16    why --

17               MR. POLLACK:     Everything I've said today, I've

18    already written down.

19               THE COURT:     I don't know if that's right.       But

20    again I mean I think you're being candid in laying out the

21    information and I'm just trying to think if there's a gap

22    in there that doesn't answer their question and I think

23    you've largely answered the question.         Whether there's

24    something that's missing, I'm not sure.         But that's why I

25    said I'm not sure it's a dispute that needs -- that




                                                                    157
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 158 of 180

1     actually is that much of a dispute.        But I'll come back to

2     you on that.    Thank you for the argument on the topic.

3     We'll see you at 2:00.      Thank you.

4                (Proceedings concluded.)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                    158
                          DIRECT EXAMINATION OF UZAN
     Case 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 159 of 180

1                      CERTIFICATE OF REPORTER

2

3                I, Lisa K. Bankins, an Official Court Reporter

4     for the United States District Court for the District of

5     Maryland, do hereby certify that I reported, by machine

6     shorthand, in my official capacity, the proceedings had

7     and testimony adduced upon the trial in the case of the

8     United States of America versus Lee Elbaz, Criminal Action

9     Number 18-00157, in said court on the 18th day of July,

10    2019.

11               I further certify that the foregoing 158 pages

12    constitute the official transcript of said proceedings, as

13    taken from my machine shorthand notes, together with the

14    backup tape of said proceedings to the best of my ability.

15               In witness whereof, I have hereto subscribed my

16    name, this 19th day of July, 2019.

17

18

19                                       Lisa K. Bankins

20                                       Lisa K. Bankins
                                         Official Court Reporter
21

22

23

24

25




                                                                    159
                                         100K [4] 62/25 63/1 63/3 131/1           3:00 [4] 84/8 84/9 84/17 84/17
                                         101 [4] 64/13 64/17 65/17 66/2
  BY MR. VAN
          Case DYCK:   [86] 15/9 16/15
                  8:18-cr-00157-TDC      103Document       30248/23
                                             [5] 48/17 48/21     Filed
                                                                    49/808/20/19
                                                                         49/14    4 Page 160 of 180
  19/21 20/1 20/21 21/2 21/20 22/24
                                         11 [1] 64/16                             403 [2] 117/11 119/10
  23/11 25/11 27/2 28/23 34/23 35/10
                                         124 [1] 121/7                            40K [2] 68/2 68/2
  36/4 37/8 44/20 48/2 48/19 49/15 51/24
                                         12:15 [1] 83/12                          45 [2] 4/12 7/18
  52/12 53/24 55/5 57/19 58/22 60/2
                                         13 [3] 71/23 71/24 72/3                  45-second [1] 138/23
  61/11 62/12 62/21 63/6 63/16 64/14
                                         131 [4] 94/5 96/16 96/18 99/25           4:00 [1] 87/5
  66/4 71/21 73/6 73/11 73/25 74/4 74/10
                                         14-second [2] 125/3 130/22
  74/24 75/14 76/19 77/5 78/3 80/16
                                         1400 [1] 1/13                            5
  81/16 82/16 83/8 83/14 85/1 85/6 85/23                                          50 [2] 23/15 29/19
                                         145 [1] 138/22
  86/12 91/6 92/21 96/20 97/14 99/4                                               50-second [1] 120/20
                                         15 [13] 2/5 49/25 60/16 80/12 80/16
  100/1 100/24 105/10 109/23 110/8                                                500 [1] 155/5
                                          86/24 87/12 90/20 130/24 131/12
  110/24 119/11 120/16 120/20 121/7                                               53-second [1] 132/19
                                          131/14 139/1 139/6
  121/23 126/10 127/4 127/14 127/25                                               54.2 [4] 129/11 129/25 130/3 130/8
                                         15-minute [1] 86/21
  129/15 130/11 130/22 134/21 135/13                                              54.2-S [9] 128/20 128/23 128/24 129/7
                                         150 [3] 28/14 28/16 60/18
  135/19 137/13 138/17 138/23 139/3                                                129/11 129/18 129/25 130/4 130/11
                                         151 [4] 98/24 98/25 99/17 99/25
  139/7 140/6                                                                     54.3 [5] 139/11 139/25 140/1 140/5
                                         158 [1] 159/11
  MR. ATKINSON: [1] 56/23                                                          140/9
                                         15K [2] 68/21 69/1
  MR. POLLACK: [100] 8/15 9/2 10/6
                                         16 [6] 82/14 144/7 144/24 149/25 150/2 54.3-S [4] 139/10 139/12 139/25 140/2
  10/16 11/18 12/5 13/8 13/18 16/6 20/10                                          54.8 [2] 138/8 138/16
                                          154/19
  21/15 22/12 24/15 24/23 26/22 36/1                                              54.8-S [3] 138/7 138/9 138/12
                                         17 [1] 85/3
  46/1 49/8 51/18 54/21 57/5 57/9 57/14
                                         176 [5] 71/18 71/19 73/17 74/18 74/21 55 [2] 51/5 51/10
  59/12 62/2 65/17 65/21 73/9 73/17 74/7                                          55.2 [3] 137/5 137/7 137/12
                                         18 [4] 1/5 94/4 94/6 94/7
  74/18 76/12 81/11 83/1 85/11 87/19                                              55.2-S [6] 136/17 136/18 137/1 137/5
                                         18-00157 [1] 159/9
  88/2 88/6 88/12 88/17 90/7 90/13 90/18                                           137/8 137/9
                                         18th [1] 159/9
  96/16 98/25 105/7 106/2 108/13 110/4                                            58.4 [5] 132/10 134/4 134/10 134/14
                                         19 [1] 98/23
  113/14 113/18 113/21 115/18 115/25                                               135/13
                                         19th [1] 159/16
  116/3 116/6 116/12 116/21 117/6                                                 58.4-S [8] 131/20 131/20 132/2 132/6
                                         1:00 [1] 87/4
  118/15 119/5 119/7 119/21 119/25                                                 132/10 134/4 134/15 135/4
  124/4 124/23 125/11 125/17 129/11      2
                                         20 [6] 104/22 111/8 130/24 139/1 139/6 6
  129/25 132/11 132/20 133/11 133/20
  134/7 137/5 139/12 139/17 142/21                                                60 [2] 127/1 127/3
                                          153/1
  143/11 143/25 144/6 144/19 145/16                                               600 [1] 60/18
                                         2000 [1] 1/18
  145/23 146/12 146/24 147/9 148/1                                                614 [1] 126/10
                                         20006 [1] 1/19
  148/13 148/16 149/9 149/12 149/19                                               649 [10] 104/23 106/1 106/2 111/5
                                         2015 [10] 38/9 43/18 43/19 54/3 65/3
  154/7 155/2 155/24 156/2 156/7 157/16                                            111/9 111/12 113/12 113/13 120/6
                                          72/3 96/23 100/13 102/1 129/19
  MR. VAN DYCK: [197]                                                              120/10
                                         2016 [1] 84/6
  MS. COTTINGHAM: [5] 55/20 56/1                                                  649-F [1] 119/24
                                         2019 [3] 1/5 159/10 159/16
  56/7 56/13 56/17                                                                649-T [8] 106/1 111/4 111/13 111/17
                                         20530 [1] 1/13
  THE CLERK: [1] 15/4                                                              113/12 116/2 116/24 120/7
                                         20770 [1] 1/22
  THE COURT: [209]                                                                649.1 [2] 113/13 120/8
                                         20K [2] 68/21 69/1
  THE WITNESS: [5] 71/20 80/15 110/23                                             649.2 [1] 120/9
                                         230 [1] 121/21
  121/21 135/17                                                                   649.3 [1] 120/9
                                         239 [1] 143/23
$                                        245 [1] 121/21                           649.4 [5] 120/3 120/9 120/15 125/3
                                         25 [4] 61/1 128/19 128/21 128/22          125/5
$10,000 [7] 98/14 98/16 122/16 122/22                                             649.4-S [9] 119/15 119/16 119/20
                                         26 [2] 96/23 131/19
  122/23 124/10 124/12                                                             119/24 120/1 120/20 122/12 123/13
                                         27 [1] 136/16
$24 [1] 60/12                                                                      125/2
                                         27-second [1] 62/20
$25,000 [1] 60/22                                                                 649.5 [1] 120/9
                                         28 [1] 138/7
$250 [4] 25/25 26/2 26/11 131/1                                                   6500 [1] 1/22
                                         29 [1] 139/10
$250 and [1] 25/25                                                                6:00 [4] 84/5 84/8 84/13 84/13
                                         29-second [1] 63/6
$5,000 [1] 62/25
                                         2:00 [2] 141/11 158/3
$500 [1] 62/24
                                         2:58 p.m [1] 85/25                       7
'                                                                                 70 [4] 23/15 23/17 23/18 23/19
                                         3                                        702 [1] 155/12
'15 [3] 139/16 139/17 139/18                                                      715 [1] 111/20
                                         3 a.m [1] 84/18
'16 [1] 139/16                                                                    75 [2] 68/2 68/5
                                         30 [3] 52/25 102/2 141/3
.                                        30-second [2] 122/9 122/13               7th [1] 65/9
                                         31 [1] 102/2
.2 [1] 113/13
                                         340 [2] 53/10 53/16                      8
.3 [1] 113/14                                                                     80 [1] 12/20
.4 [1] 113/14                            37.2 [7] 45/17 45/24 46/3 46/4 47/24
                                          48/13 57/18                             801 [8] 49/11 65/21 81/13 85/15 89/3
.5 [1] 113/14
                                         37.2-S [5] 44/18 44/22 45/4 45/18 57/18 90/7 113/17 118/15
0                                        37.4 [2] 62/2 62/10                      80K [1] 68/1
                                         37.4-S  [6] 61/10 61/13 61/19 61/22 62/2 85 [3] 76/10 76/16 122/5
00157 [2] 1/3 159/9
                                          62/5                                    87 [8] 54/10 54/17 120/23 121/2 121/4
1                                        37.9 [3] 59/11 59/16 59/21                122/4 122/5 122/7
                                         37.9-S  [9] 58/21 58/24 59/5 59/8 59/12  875 [5] 19/25 20/3 20/5 20/9 20/20
1,943,644 [1] 100/14
                                          59/14 59/17 60/1 60/11                  8:30 [1] 1/6
10 [5] 52/7 52/19 58/11 60/12 60/25
9                                        94/15 94/18 99/9 143/19 143/20 143/21 Alfasi's [1] 33/13
                                        adduced [1] 159/7                               all [58] 4/18 8/16 8/18 10/11 11/3 11/4
90 [2] 68/3  68/6 8:18-cr-00157-TDC Document 302 Filed 08/20/19 Page 161 of 180
           Case                         admissibility [3] 3/18 6/18 109/2                14/9 14/17 17/2 19/13 19/16 24/9 27/23
91 [4] 80/13 80/14 81/6 81/11
                                        admissible [6] 9/5 9/5 9/9 10/23 10/24           28/5 30/9 31/25 32/17 36/9 38/18 49/18
92 [4] 120/23 121/2 121/4 122/4
                                         118/5                                           52/12 66/22 67/3 68/8 70/22 70/23 77/1
93 [3] 82/15 83/1 83/3
                                        admission [5] 3/12 3/15 3/21 46/4                79/6 79/12 79/14 80/3 80/8 80/19 82/8
95 [2] 5/13 10/8
                                         118/15                                          86/8 90/11 91/23 93/1 93/20 94/15 96/8
98 [4] 85/4 85/11 85/18 85/22
                                        admissions [1] 3/14                              101/5 101/5 103/13 107/9 124/12
9:00 [2] 84/24 84/25
                                        admit [17] 7/6 7/14 7/24 20/9 20/19              139/14 139/19 141/11 146/5 147/4
A                                        45/17 46/10 46/14 49/7 59/11 62/1               149/5 149/8 149/18 151/4 153/13
a.m [3] 1/6 83/12 84/18                  113/18    129/10     129/24  132/9  134/4       153/15 157/14
ability [1] 159/14                       137/4                                          allow [1] 142/17
able [10] 19/12 44/5 58/11 87/5 102/23 admitted [14] 8/8 34/15 34/17 59/16              allowed [2] 59/23 109/2
 102/25 108/8 113/4 149/3 153/25         59/17  62/6     62/8  81/16  99/25  120/12     allowing [1] 117/9
about [133] 4/21 6/11 6/19 6/22 8/14     134/11    137/7    138/10   145/19             almost [1] 37/13
 8/24 9/10 9/20 10/6 10/15 15/14 15/18  admitting    [3]   47/8  90/7  142/12           alone [4] 12/5 53/5 137/5 155/14
 16/25 17/14 17/23 18/2 18/3 18/7 18/8 adopted [1] 118/8                                along [3] 10/12 40/14 45/18
 20/24 22/9 24/2 25/4 27/7 28/20 29/12  advance     [1]   3/22                          already [17] 9/17 20/12 25/21 26/8
 30/11 31/21 34/2 34/14 36/22 37/5      advantage      [1]   64/7                        26/10 40/19 52/14 52/17 76/14 88/8
 37/10 38/8 39/3 39/8 39/13 40/1 40/20 advertising [3] 21/13 22/12 23/3                  88/19 106/23 107/18 126/19 130/2
 40/22 41/16 41/17 42/4 42/15 42/21     advice  [3]    154/6    156/19  157/7            146/23 157/18
 44/2 47/18 48/11 50/9 50/11 51/23      advised    [2]   149/15   149/19                also   [55] 4/20 6/11 15/17 15/20 28/1
 54/25 55/2 55/4 55/8 55/8 55/11 63/1   advisement       [1]  144/5                      30/15   31/10 38/20 38/25 40/20 41/20
 65/10 65/14 70/2 70/17 70/23 71/15     advising    [1]   155/5                          42/4   44/13  44/13 45/7 49/4 50/8 50/22
 80/21 83/12 86/8 86/18 87/10 87/11     affected [1] 25/7                                53/4 60/24 61/22 67/11 67/15 67/18
 90/5 90/10 91/8 91/12 92/4 93/5 93/10 afford [1] 75/21                                  70/2 71/11 71/13 72/8 72/9 72/14 75/20
 94/17 95/12 96/10 98/2 98/5 100/19     after [26]    6/7   8/8 25/13  27/21  27/25      77/11 77/23 79/10 80/24 94/12 102/23
 102/3 102/21 103/20 104/10 104/13       28/3 28/6 31/9 41/20 41/21 58/13 61/3 115/3 117/10 119/2 119/9 121/1 122/11
 105/13 108/5 109/3 115/4 115/8 115/14 66/23 67/5 68/14 78/8 105/16 105/20               124/5 128/6 128/9 131/21 132/6 133/21
 116/1 117/8 117/25 118/13 121/3 122/1   110/4  111/5     111/10   122/21   131/6        135/21 136/24 138/4 140/20 144/25
 124/2 124/17 124/20 124/21 131/7        136/13    138/3    138/15                       153/20
 136/6 140/15 141/10 142/19 144/4       again  [46]    5/6   11/2 13/16  14/15  14/23   alternative   [1] 11/24
 144/21 145/12 145/13 146/14 146/22      16/19 23/23 24/17 26/23 32/16 37/6             although [1] 151/7
 147/7 147/12 148/12 151/6 152/15        37/6 44/1 45/9 46/17 59/13 69/6 70/8           always [3] 5/2 14/17 130/24
 152/16 152/21 152/24 153/17 153/17      78/2  78/25     79/15   85/13  86/22 89/19     am [7] 46/7 47/8 63/10 141/19 142/10
 153/19 154/16 156/17 156/18 156/20      93/9  100/11     109/22   110/24   111/22       142/11 143/17
 156/22 157/3 157/6                      112/23    118/20     122/18  127/13  132/12    amazed     [1] 63/9
above [4] 29/21 30/25 122/7 139/5        132/25 134/20 135/9 135/13 141/8               amendment [1] 155/13
Absolutely [2] 13/19 145/17              142/19 148/10 148/25 149/3 149/14              AMERICA [2] 1/3 159/8
Accardo [2] 33/3 72/9                    156/12    157/20                               American [2] 142/21 154/9
accept [1] 4/16                         against [2] 10/23 10/24                         American-based [1] 142/21
accepted [5] 22/8 31/11 40/2 43/19 95/5 agency    [4]   3/14   11/22  12/3 99/17        among [2] 86/22 141/8
access [4] 102/7 102/20 102/22 103/11 agent [7] 9/11 10/22 11/15 12/3 12/5              amongst [1] 154/9
accomplish [2] 92/13 94/1                95/9  99/17                                    amount [9] 17/10 50/14 50/15 64/11
according [2] 67/5 92/10                agents   [4]   10/22    17/4 82/8  104/20        93/19 97/21 98/2 124/10 131/17
account [11] 27/18 29/13 38/19 48/8     agree [22] 8/11 10/7 10/20 11/2 11/3            amounts [1] 130/25
 67/12 67/16 68/10 102/8 102/15 115/7 11/8 11/17 13/7 13/16 13/18 17/20                 analysis [1] 13/8
 137/24                                  17/25  18/5     18/10   18/12  42/24 43/1 43/7 analyst [1] 49/25
accurate [5] 47/10 53/12 122/2 122/6     43/12  61/7     69/13   132/17                 angle [1] 108/2
 122/7                                  agreed   [1]    20/16                           Ann [3] 64/21 64/24 65/13
accurately [12] 21/8 29/3 45/4 45/14    agreeing [3] 12/20 13/7 18/16                   another [19] 8/25 11/22 11/22 17/9 23/9
 59/5 59/8 61/19 61/22 129/7 132/2      agreement       [5]  3/21  18/15  18/20 18/24    23/10 30/5 60/4 60/25 69/22 77/12 79/2
 132/7 137/1                             20/17                                           79/11 85/4 85/8 89/10 89/10 89/12
achieve [1] 93/18                       ahead [12] 7/12 15/8 25/10 34/22 47/22 90/13
acknowledge [1] 6/7                      59/19 91/5 125/10 126/7 126/9 138/11 answer [5] 3/25 110/22 124/23 152/2
across [5] 149/5 149/8 149/15 149/18     140/4                                           157/22
 150/19                                 aid [7]  46/24     59/23  62/7  129/11  130/4   answered     [1] 157/23
acting [1] 12/17                         134/12    137/8                                any   [47]  3/6 3/25 20/10 24/22 25/15
Action [1] 159/8                        aids [2] 34/11 47/5                              29/18 36/1 38/1 43/14 46/1 53/16 53/19
actual [4] 14/19 123/10 141/21 151/12 Alfasi [62] 6/12 12/10 12/14 12/17 16/23 59/9 61/23 75/21 86/23 87/9 88/23
actually [19] 4/14 6/21 7/25 25/6 25/9   17/16 17/17 29/10 29/22 33/12 33/15             100/19 100/20 103/12 106/19 115/20
 45/22 47/2 96/7 106/14 107/8 114/12     33/22  35/16     37/17   37/19  37/22 37/25     116/10 117/1 125/22 126/12 130/16
 114/13 116/9 116/17 143/16 150/9        39/3  39/3   40/18    40/21  41/8  41/13 43/4   132/5 132/11 132/15 135/23 141/9
 151/2 156/24 158/1                      66/19 69/12 70/4 72/7 75/5 75/16 81/6 141/9 142/2 142/8 142/18 145/3 147/7
add [2] 108/12 115/18                    81/19 82/20 83/20 83/23 85/8 86/2               147/15 149/6 149/8 150/9 150/9 150/20
addition [2] 6/5 90/10                   86/14  89/9     89/11   90/16  91/21 127/18     152/1 152/2
additional [6] 27/1 108/15 113/18        127/19 127/23 128/7 128/13 128/16              anybody [5] 35/12 69/7 79/19 135/23
 118/21 134/3 150/25                     130/15 131/5 131/6 135/3 135/6 135/8 149/19
address [18] 72/24 73/2 74/6 74/8 74/13 135/18 135/19 135/24 138/21 139/2               anyone [5] 69/3 100/16 102/12 142/8
 74/16 77/8 77/11 82/4 82/7 82/11 94/13  139/7  140/16      140/18                       142/18
A                                        99/17 99/18 100/20 101/2 104/14        bad [1] 114/15
                                         106/24 107/9 114/4 114/13 115/13       bank [13] 58/7 71/1 71/2 71/4 71/9
anything [25]
           Case3/78:18-cr-00157-TDC
                   8/14 11/25 75/17        Document      302119/20
                                                                Filed  08/20/1971/16Page    162
                                         115/13  118/8 118/9        119/25             75/25  76/2of76/5
                                                                                                     180 76/8 78/7 140/25
 75/24 87/16 87/17 90/23 107/4 107/23
                                         124/8 124/9 124/11 124/12 129/11        154/10
 108/5 108/12 115/17 124/23 143/7
                                         129/13 131/13 134/11 137/5 138/9       Bankins [4] 1/21 159/3 159/19 159/20
 143/15 143/25 144/6 145/12 145/22
                                         139/12 139/25 142/10 142/12 142/16     banks [13] 69/19 70/3 70/6 70/9 70/18
 148/11 148/12 151/2 152/7 154/2
                                         142/20 142/25 145/5 145/15 145/17       70/24 70/25 71/6 72/23 75/4 75/8 75/12
anyway [1] 57/14
                                         145/23 147/1 147/3 149/3 149/4 150/2 76/2
anyways [1] 154/22
                                         150/8 150/14 151/21 154/11 155/17      BARRY [1] 1/17
anywhere [4] 38/5 120/23 121/2 147/8
                                         155/18 155/20 159/12                   Barzelai [1] 95/3
apartment [3] 36/18 38/5 38/7
                                        ask [50] 7/6 8/6 9/24 13/12 14/2 16/19 Barzelai's [1] 95/4
apologize [5] 14/16 45/23 54/22 55/21
                                         20/23 23/8 23/23 25/16 32/16 34/2      base [1] 145/1
 119/8
                                         36/22 45/9 51/22 55/1 55/13 58/4 62/24 based [26] 3/3 4/11 22/14 23/7 23/8
apparently [2] 116/8 133/12
                                         73/19 73/24 79/15 82/13 90/22 92/20     47/11 89/1 90/6 106/4 108/24 117/18
APPEARANCES [1] 1/10
                                         93/8 100/11 109/7 109/8 109/9 109/12 117/25 118/19 120/12 142/21 145/7
appends [1] 154/13
                                         110/4 110/11 110/14 110/17 110/20       149/20 150/12 151/1 151/8 151/12
applies [1] 153/13
                                         110/24 112/4 112/23 117/17 122/17       151/13 152/9 152/11 152/19 154/16
apply [1] 153/14
                                         127/6 145/4 145/18 145/24 147/16       bases [1] 3/13
appreciate [1] 14/15
                                         150/12 152/3 152/5 153/6               basically [8] 42/11 103/7 105/4 140/19
approach [10] 4/5 16/13 55/16 106/5
                                        asked [11] 25/15 52/11 61/7 112/3        145/13 147/5 155/2 157/15
 113/22 114/4 123/1 125/14 132/25
                                         117/14 117/15 122/1 124/20 126/4       basing [1] 145/2
 139/5
                                         146/14 152/23                          basis [12] 3/12 20/17 24/18 24/25 52/25
approaching [1] 127/22
                                        asking [17] 3/17 20/13 56/11 56/13       90/6 114/8 139/6 144/9 145/23 149/3
appropriate [1] 144/2
                                         105/7 109/10 116/7 124/17 135/1         151/15
approve [1] 97/10
                                         145/13 149/1 149/2 150/6 151/18        be [112] 4/13 4/19 4/20 5/5 5/14 6/18
approximately [1] 97/1
                                         151/19 151/21 153/12                    6/25 7/2 7/3 8/9 8/9 8/10 9/4 9/9 9/17
Arccado [1] 72/12
                                        asks [1] 7/24                            10/8 10/23 12/3 13/5 13/6 13/10 13/17
are [153] 3/16 5/17 5/24 6/4 6/21 6/24
                                        asserted [1] 22/21                       13/24 15/6 19/8 19/12 25/6 25/25 33/17
 7/21 8/11 8/12 8/17 8/19 8/24 9/4 9/25
                                        assist [8] 34/12 46/11 46/25 47/4 67/18 33/22 34/15 36/24 37/11 37/19 42/12
 10/2 10/3 10/22 11/4 11/6 11/9 11/14
                                         67/22 119/25 130/4                      43/23 44/3 44/4 46/12 47/21 48/2 55/3
 11/15 11/24 12/17 12/23 16/3 16/15
                                        assisting [1] 142/16                     55/3 55/12 55/15 58/10 64/8 65/23 68/8
 18/23 20/13 22/20 23/5 23/18 27/15
                                        associated [1] 116/19                    68/22 87/5 88/3 90/4 90/4 91/4 104/3
 29/7 34/9 34/11 34/12 34/15 34/20 37/6
                                        assume [2] 8/8 106/17                    104/18 104/19 104/21 107/1 107/14
 40/16 40/24 45/23 46/24 47/4 47/4
                                        assumes [1] 110/5                        108/8 113/19 117/18 118/5 118/11
 47/11 47/20 49/21 55/2 55/4 56/21 57/8
                                        assuming [2] 87/4 134/1                  118/12 119/2 119/25 120/4 122/2 122/6
 57/17 63/21 70/25 71/1 71/2 71/3 71/3
                                        assumption [1] 146/17                    122/7 122/20 123/5 123/20 123/22
 71/4 71/9 76/2 78/17 85/14 86/20 87/24
                                        ATKINSON [1] 1/12                        124/1 124/18 124/20 124/22 132/15
 88/14 92/16 92/16 93/16 93/16 93/18
                                        attached [2] 113/13 120/10               133/23 141/14 141/22 142/3 142/11
 93/20 93/23 93/25 98/9 99/18 99/18
                                        attaching [1] 105/6                      143/3 143/4 144/2 144/8 145/15 146/9
 101/5 101/24 102/23 106/9 106/17
                                        attachment [2] 20/19 116/12              146/13 146/16 147/1 147/11 148/8
 106/17 107/8 107/20 107/22 108/7
                                        attachments [3] 49/4 112/1 112/1         149/7 150/1 151/16 152/1 152/11
 108/12 108/13 108/14 109/16 111/20
                                        attended [3] 40/14 40/17 91/9            152/19 153/25 154/14 154/15 154/23
 111/24 113/13 114/15 116/9 116/14
                                        audio [33] 44/23 45/1 45/17 46/3 57/19 155/2 155/15 156/24 157/12
 116/15 117/20 118/9 120/12 122/21
                                         58/25 59/2 59/13 59/25 61/14 61/16     because [46] 5/16 8/4 9/25 10/19 10/20
 123/6 123/16 124/14 131/3 132/20
                                         62/12 120/9 120/16 125/11 126/19        10/25 11/8 11/15 36/20 38/5 43/21 44/1
 137/7 137/23 137/23 138/10 138/19
                                         128/15 128/25 129/3 130/9 131/21        44/2 47/9 50/15 58/19 60/21 71/9 71/11
 139/15 139/24 141/24 142/14 142/15
                                         131/24 134/18 134/21 134/24 135/17      76/1 78/21 79/2 87/22 93/25 97/6
 142/20 144/9 144/9 144/10 144/18
                                         136/18 136/21 137/13 138/9 138/17       101/23 104/1 106/10 109/16 113/3
 144/23 145/5 146/16 146/21 146/22
                                         138/20 140/6                            115/1 116/11 117/16 123/13 131/3
 146/25 149/6 149/23 149/23 151/9
                                        auditorium [9] 80/2 80/5 80/6 80/8 81/9 136/5 143/7 146/20 147/4 147/8 147/19
 151/9 151/18 151/20 152/8 152/10
                                         81/20 85/9 86/7 86/8                    147/24 151/16 151/19 153/21 155/1
 152/18 152/24 153/12 153/20 153/21
                                        August [1] 72/3                         become [3] 22/1 22/5 95/18
 154/18 154/22 154/24 155/20 155/22
                                        August 2015 [1] 72/3                    been [20] 19/4 36/20 40/19 57/10 65/6
 156/8 156/17 157/3 157/5
                                        author [1] 88/19                         65/11 67/5 88/9 90/6 90/15 96/25 99/19
area [2] 146/15 146/16
                                        Avenue [1] 1/13                          107/5 117/2 118/24 119/21 131/9
aren't [1] 150/18
                                        average [3] 120/23 121/2 121/3           131/16 142/13 145/19
argument [2] 106/20 158/2
                                        Aviv [9] 26/13 26/20 26/22 27/5 27/8    before [46] 1/8 4/18 6/25 9/24 14/18
around [10] 31/18 35/3 35/4 35/4 36/17
                                         27/12 103/18 103/19 121/10              14/19 15/13 24/4 24/5 25/20 30/11 34/8
 84/8 87/4 87/7 102/2 123/10
                                        aware [3] 117/3 123/23 124/19            35/1 39/19 40/7 40/9 44/3 44/14 45/2
arrive [1] 83/24
                                        away [1] 93/22                           45/10 59/2 61/17 64/4 76/1 84/5 84/6
articles [1] 141/10
                                                                                 86/8 87/17 91/12 94/17 95/10 97/6
as [113] 3/12 3/12 3/15 3/15 3/23 3/23 B
                                                                                 109/25 120/5 121/14 125/22 129/4
 3/23 6/24 8/13 10/1 10/10 11/1 12/3
                                        B-E-N [1] 101/15                         129/20 131/25 136/9 136/22 143/14
 12/4 12/18 13/21 18/5 18/12 22/18
                                        back [28] 14/14 35/9 36/21 57/5 66/23 143/15 150/10 150/24 152/7
 24/20 25/6 26/20 29/4 29/13 34/20 36/3
                                         67/19 67/23 68/15 86/24 87/7 87/17     beginning [8] 22/7 43/18 48/14 70/13
 43/12 45/18 45/21 45/24 45/24 46/3
                                         89/16 90/20 90/22 91/4 99/24 100/23     91/20 95/5 97/7 98/21
 46/4 46/7 46/10 46/18 46/19 46/24 47/6
                                         101/25 116/5 116/13 130/10 141/11      behalf [5] 2/3 11/6 12/18 154/7 156/18
 47/8 49/24 50/14 52/12 53/12 54/14
                                         142/24 143/3 147/11 148/11 157/10      being [10] 49/10 55/22 75/24 107/8
 57/18 59/14 59/23 60/16 62/6 65/20
                                         158/1                                   124/20 136/11 141/6 147/13 149/3
 70/20 73/13 75/23 78/25 83/20 87/6
                                        backup [2] 56/19 159/14                  157/20
 87/11 88/4 89/2 89/2 89/6 93/7 95/17
B                                       brief [8] 3/4 3/10 3/13 3/16 6/2 10/1    145/4 145/6 145/12 145/22 148/12
                                         10/18 11/20                             150/10 150/13 151/12 151/14 151/20
believe [6]Case
             20/198:18-cr-00157-TDC
                   56/17 76/11 89/10       Document       302 Filed
                                        briefly [3] 46/17 143/21 144/4 08/20/19152/9Page     163153/25
                                                                                         152/20   of 180
                                                                                                       159/7
 94/1 108/22
                                        bring [5] 9/25 60/25 80/10 80/25 81/2   cases [4] 123/6 142/9 142/20 144/10
belong [6] 17/5 17/7 17/8 17/9 17/10
                                        Bro [2] 60/12 63/3                      catch [1] 89/15
 74/14
                                        broad [3] 151/25 152/25 155/23          categories [3] 3/24 4/5 16/3
below [9] 31/5 54/5 54/7 67/11 67/18
                                        broker [2] 49/24 131/4                  categorize [2] 3/10 88/1
 68/8 68/14 68/20 78/15
                                        brokers [2] 27/18 67/4                  category [3] 8/20 11/21 11/22
Ben [1] 101/12
                                        brought [2] 80/24 100/10                cc [1] 72/8
Bench [6] 55/19 106/7 113/24 123/4
                                        bucket [2] 148/10 151/8                 cell [7] 44/8 44/9 44/16 126/17 126/18
 125/15 133/2
                                        build [1] 96/7                           127/7 128/18
beside [2] 75/17 75/25
                                        building [14] 34/3 34/5 34/6 35/1 35/2  center [28] 145/7 146/8 146/11 149/2
besides [1] 135/24
                                         35/3 35/13 35/18 35/22 80/1 80/2 95/25 149/7 150/19 151/7 151/8 151/22
best [2] 8/2 159/14
                                         128/3 128/4                             151/22 151/24 152/13 152/15 152/21
better [8] 5/21 14/21 27/12 27/14 27/15
                                        buildings [2] 34/7 35/6                  152/22 152/25 153/3 153/7 153/10
 107/14 112/11 113/3
                                        bull [1] 140/15                          153/22 154/5 154/10 154/24 155/6
between [8] 5/10 29/10 58/11 102/20
                                        bunch [1] 114/24                         155/21 156/21 156/25 157/3
 103/13 115/5 139/6 146/10
                                        burning [8] 71/1 71/2 71/3 71/4 71/5    centers [10] 144/21 144/22 145/8 146/5
beyond [2] 108/16 124/15
                                         71/9 71/15 76/2                         148/23 149/5 149/8 149/17 151/6 153/4
bidding [2] 11/12 11/14
                                        business [2] 146/9 147/8                CEO [12] 10/21 15/21 30/19 31/9 32/6
big [14] 7/23 17/15 30/3 33/11 64/11
                                                                                 41/22 41/25 48/6 58/3 69/21 69/24
 71/17 74/15 78/16 78/22 79/1 80/1 80/6 C
                                                                                 78/14
 93/19 123/5
                                        cable [1] 146/10                        certain [6] 5/25 7/7 11/21 17/10 89/7
Bigelman [25] 16/24 18/2 18/2 29/10
                                        Caesarea [19] 24/10 26/12 26/18 27/12 151/9
 29/22 29/25 33/4 33/10 33/17 37/5
                                         29/20 31/20 32/9 32/11 32/14 32/17     certainly [13] 6/15 7/22 11/7 14/11
 37/10 37/11 37/14 39/13 39/14 39/16
                                         34/4 35/1 36/10 36/13 36/14 36/18       56/16 118/3 141/16 144/15 144/23
 70/5 72/21 89/9 89/11 90/15 105/5
                                         74/15 82/9 138/2                        146/13 147/16 149/24 154/10
 106/22 107/15 121/15
                                        CAITLIN [1] 1/11                        CERTIFICATE [1] 159/1
Bigelman's [1] 33/5
                                        calculate [1] 98/20                     certify [2] 159/5 159/11
Bigoption.com [4] 74/9 74/13 77/8 94/19
                                        call [75] 13/20 14/23 28/7 28/9 45/8    cetera [1] 146/9
bill [1] 157/4
                                         62/18 62/21 63/6 90/23 102/24 103/4    chain [1] 5/1
binary [28] 15/18 17/13 17/15 17/17
                                         107/12 107/13 107/17 107/21 110/1      chairs [2] 80/7 80/11
 17/23 18/3 18/8 24/2 33/16 41/16 41/17
                                         110/3 110/11 110/17 110/20 111/25      change [4] 70/7 70/10 70/12 84/6
 42/15 42/21 53/13 53/20 58/15 61/4
                                         112/3 112/5 112/8 116/8 116/17 116/17 changed [5] 70/13 70/14 84/2 95/6
 65/14 66/17 66/18 67/4 71/17 72/25
                                         116/19 119/21 122/24 125/6 125/24       95/15
 75/17 75/24 76/4 76/4 76/4
                                         126/10 135/7 140/15 144/21 144/22      changing [3] 70/16 70/18 70/24
BinaryBook.com [1] 73/3
                                         145/7 145/8 146/5 146/7 146/10 148/23 charge [8] 31/10 31/11 69/23 95/18
binder [16] 14/8 19/23 19/24 48/19
                                         149/2 149/5 149/7 149/8 149/17 150/19 103/7 138/4 138/4 157/5
 64/16 80/12 82/14 85/3 94/4 104/23
                                         151/6 151/7 151/8 151/22 151/22        chart [10] 21/7 24/11 29/8 30/17 35/10
 119/14 128/19 131/19 133/5 133/7
                                         151/24 152/13 152/15 152/21 152/22      35/12 37/4 89/19 89/21 89/23
 136/17
                                         152/25 153/3 153/4 153/7 153/10        Chase [3] 154/10 157/1 157/6
binders [2] 141/22 142/4
                                         153/14 153/22 154/5 154/10 154/24      check [4] 89/15 122/11 123/24 124/4
bit [16] 14/16 35/4 39/20 48/5 54/23
                                         155/6 155/21 156/21 156/25 157/3       Cherrywood [1] 1/22
 55/15 83/6 84/5 87/2 93/23 93/24 95/7
                                         157/7                                  chicken [1] 109/15
 121/14 136/11 136/12 143/2
                                        called [6] 24/8 30/3 50/22 50/25 67/23 choose [1] 139/1
black [1] 127/16
                                         103/25                                 CHUANG [1] 1/8
Bloombex [2] 67/19 67/24
                                        calling [3] 16/8 153/2 153/15           circulated [3] 96/4 98/13 102/1
blow [3] 53/23 54/2 54/8
                                        calls [50] 15/3 28/10 28/13 28/15 28/16 circumstances [2] 145/14 154/20
blue [2] 52/3 127/17
                                         102/3 102/4 102/7 102/14 102/22 103/6 clarification [2] 51/20 73/19
bonus [2] 78/17 78/21
                                         103/9 103/11 103/12 104/8 104/9 105/7 clarified [1] 52/8
book [8] 17/15 33/16 66/17 66/18 67/4
                                         105/14 105/16 105/18 105/19 105/24     clarify [4] 10/1 73/21 132/18 141/18
 71/17 76/4 123/8
                                         106/9 106/10 106/11 107/1 107/4 107/4 class [4] 41/19 41/20 43/19 58/20
Book.com [1] 72/25
                                         107/6 107/8 107/22 108/23 109/13       classes [1] 136/5
both [3] 10/10 154/17 155/10
                                         110/14 112/19 112/25 113/7 113/13      clear [8] 55/3 90/12 108/3 119/9 120/4
bottom [11] 49/17 51/3 77/5 77/24 81/5
                                         114/13 115/23 116/9 116/17 117/8        124/16 139/14 155/9
 81/18 83/7 83/8 85/23 111/21 116/24
                                         117/14 117/14 117/15 117/16 117/20     clearly [2] 14/7 123/15
bought [2] 97/21 112/15
                                         118/4 118/14                           clerk [1] 8/6
box [8] 21/12 22/11 24/14 24/15 25/17
                                        came [7] 10/3 10/13 25/20 42/12 91/22 client [57] 21/13 22/12 23/2 23/21 23/24
 26/3 27/17 30/4
                                         92/5 150/24                             24/1 24/4 24/5 24/5 24/9 24/9 24/12
branch [4] 82/11 103/18 103/19 121/10
                                        camera [1] 56/22                         25/13 25/14 25/15 25/18 25/20 26/1
brand [35] 16/1 17/2 17/3 17/4 17/6
                                        can [192]                                26/3 26/7 26/10 26/12 28/6 28/7 48/8
 17/8 17/9 30/2 30/2 33/9 33/9 33/15
                                        can't [9] 4/17 8/23 9/15 56/12 63/18     48/25 49/2 49/5 49/23 50/7 50/13 51/4
 33/18 33/23 37/4 37/18 66/15 66/16
                                         115/15 118/11 143/9 156/3               51/15 52/6 54/11 54/13 60/11 60/21
 66/18 69/22 70/3 70/4 71/11 71/13
                                        candid [1] 157/20                        62/24 62/25 63/19 64/1 64/18 64/19
 71/15 72/7 74/15 79/2 89/11 91/21
                                        cannot [2] 75/20 131/18                  64/25 65/1 65/24 66/21 71/12 73/16
 95/11 95/16 95/17 102/23 104/7
                                        capacity [1] 159/6                       78/20 78/21 97/22 104/17 121/16
brands [3] 17/3 17/11 17/13
                                        capital [4] 51/5 51/11 51/11 52/19       122/22 156/18
break [21] 9/18 13/23 13/24 14/21 15/13
                                        card [2] 125/19 157/5                   client's [1] 51/11
 30/12 39/19 57/4 57/11 86/20 86/22
                                        case [24] 7/15 19/11 86/22 123/22       clients [59] 22/1 22/10 23/13 23/19
 87/2 87/9 87/15 87/18 88/22 133/8
                                         141/8 142/2 142/8 142/21 143/8 144/13 27/13 27/18 27/23 27/24 27/25 28/2
 141/5 141/8 141/16 143/15
C                                       conducting [1] 12/17                     126/23 126/25 150/8
                                        confer [1] 126/22                       counterpart [1] 89/12
clients... [49]
            Case28/17 30/9 30/23 33/2
                   8:18-cr-00157-TDC       Document       302 106/7
                                                                Filed  08/20/19country
                                                                                    Page
                                        conference   [6] 55/19      113/24               [2] 164
                                                                                              24/8 of 180
                                                                                                   114/18
 33/6 33/13 41/19 41/23 42/19 50/19
                                         123/4 125/15 133/2                     couple [6] 10/18 34/2 41/24 70/14 70/15
 53/16 53/19 54/15 54/20 55/8 55/11
                                        conferred [2] 19/21 126/25               92/7
 58/18 58/20 61/8 63/13 69/20 71/11
                                        confidence [4] 104/16 104/17 108/19     course [9] 7/15 7/23 8/7 22/7 31/11 41/2
 75/12 76/3 76/7 80/23 97/25 98/3 98/4
                                         115/22                                  90/16 142/1 153/21
 102/8 102/15 107/14 112/15 113/9
                                        confirmation [1] 78/20                  court [26] 1/1 1/21 1/21 3/17 3/22 7/6
 121/1 121/3 122/15 122/21 124/11
                                        conjunction [1] 155/14                   7/7 7/13 7/24 14/10 57/16 88/4 88/8
 131/12 131/14 131/18 136/6 136/14
                                        consider [4] 7/6 47/12 47/14 47/21       88/19 108/16 109/23 115/3 119/7 125/1
 136/14 140/22 140/23 140/24 141/1
                                        consideration [1] 19/15                  126/6 134/9 139/20 159/3 159/4 159/9
close [9] 14/3 35/7 35/8 92/16 93/16
                                        considering [1] 143/5                    159/20
 93/17 93/24 93/25 137/24
                                        conspiracy [38] 4/11 4/15 4/18 6/16     Court's [6] 5/23 13/9 44/20 62/4 65/24
co [18] 3/13 4/10 4/14 6/20 6/25 7/7
                                         6/22 7/15 7/16 7/19 11/13 12/13 12/14 65/25
 7/14 7/24 11/5 11/13 11/21 12/8 13/1
                                         12/16 12/22 12/24 13/1 13/2 13/5 13/11 cover [1] 154/2
 88/5 90/3 108/2 118/9 118/18
                                         13/12 13/14 13/14 15/15 88/11 88/11    covers [1] 151/25
co-conspirator [16] 3/13 4/10 4/14 6/20
                                         88/15 89/4 106/21 106/23 107/5 107/9 create [1] 4/16
 6/25 7/14 7/24 11/13 11/21 12/8 13/1
                                         108/4 109/5 109/17 114/6 114/10        credit [2] 125/19 157/5
 88/5 90/3 108/2 118/9 118/18
                                         114/14 115/6 118/3                     crime [3] 15/25 16/5 19/4
co-conspirators [1] 11/5
                                        conspirator [16] 3/13 4/10 4/14 6/20    Criminal [2] 1/3 159/8
co-conspirators' [1] 7/7
                                         6/25 7/14 7/24 11/13 11/21 12/8 13/1   cross [2] 144/16 150/1
coffee [1] 81/4
                                         88/5 90/3 108/2 118/9 118/18           cross-examine [1] 144/16
Cohen [7] 31/1 31/14 31/14 31/15 31/19
                                        conspirators [1] 11/5                   crosses [1] 147/21
 32/15 78/12
                                        conspirators' [1] 7/7                   cull [1] 57/18
collective [1] 55/3
                                        conspire [1] 15/24                      custom [3] 147/25 148/3 148/4
column [3] 97/13 98/6 98/21
                                        conspired [2] 15/21 16/4                cut [1] 143/17
columns [1] 98/19
                                        constantly [1] 115/8                    CV [9] 125/19 144/19 144/20 150/22
come [17] 5/12 8/14 9/13 10/19 23/24
                                        constitute [1] 159/12                    154/2 154/4 154/8 155/10 155/11
 26/19 31/25 40/20 57/5 84/7 84/8 86/9
                                        contact [6] 23/22 24/6 27/18 27/22 28/4
 87/7 87/17 90/22 157/10 158/1                                                  D
                                         30/9
comes [1] 47/16
                                        contacted [5] 20/24 21/8 22/2 23/21     D.C [2] 1/13 1/19
comfortable [2] 108/13 108/14
                                         25/14                                  daily [2] 96/15 97/14
coming [6] 10/11 14/15 24/25 57/14
                                        contacts [1] 24/12                      data [1] 116/19
 118/9 148/8
                                        contain [1] 118/4                       date [1] 72/2
commentary [1] 155/12
                                        contains [2] 107/17 120/7               dated [1] 96/23
commercial [2] 22/9 87/8
                                        content [3] 108/23 109/3 117/21         Daubert [1] 144/12
commercials [1] 23/3
                                        CONTENTS [1] 2/1                        Dave [6] 77/11 89/17 94/21 94/23 94/25
commission [1] 98/20
                                        contesting [1] 10/3                      95/3
commit [3] 15/15 15/25 16/4
                                        context [3] 5/4 5/14 96/7               Dave's [2] 95/2 95/4
common [9] 145/7 146/2 146/2 148/24
                                        continue [5] 15/1 41/21 56/15 63/19     day [17] 5/23 28/11 28/15 28/16 35/20
 149/16 151/10 154/18 154/25 155/22
                                         91/4                                    35/23 36/25 37/3 37/13 37/16 37/21
communicate [1] 107/16
                                        CONTINUED [1] 15/9                       37/24 40/10 79/11 143/18 159/9 159/16
communicating [1] 107/14
                                        continuing [1] 56/7                     days [4] 60/17 63/22 97/6 136/15
communications [1] 145/1
                                        contrary [1] 12/18                      deal [3] 8/13 115/1 123/5
companies [2] 149/15 155/5
                                        conversation [11] 5/2 5/10 5/10 9/6 9/7 dealing [1] 34/9
company [45] 10/22 10/23 11/8 11/9
                                         10/5 10/11 47/16 63/1 105/13 105/20    deals [1] 4/8
 12/5 16/2 19/2 22/19 24/21 26/7 26/8
                                        conversion [6] 24/6 24/7 24/12 26/9     dealt [1] 156/1
 26/25 28/5 28/14 30/1 30/9 31/8 31/12
                                         26/15 28/3                             Dear [1] 49/21
 32/3 32/22 40/19 67/23 69/23 75/11
                                        convince [2] 9/21 142/9                 debate [3] 4/2 4/17 9/20
 78/12 79/3 87/24 92/8 92/11 93/7 93/11
                                        cooperate [1] 18/13                     debates [1] 4/21
 95/6 95/7 95/16 95/19 95/20 96/25
                                        cooperation [3] 18/15 18/19 18/24       December [2] 65/3 65/9
 101/24 112/9 124/9 124/19 129/23
                                        copied [7] 72/4 72/9 72/14 76/24 77/23 December 7th [1] 65/9
 148/10 148/12 154/5
                                         82/1 83/10                             decide [5] 47/2 47/11 102/25 103/1
company's [2] 93/14 96/11
                                        copies [4] 34/17 34/18 56/21 57/11       103/2
compel [1] 143/22
                                        copy [2] 14/10 44/20                    decision [1] 148/23
competent [1] 9/10
                                        corner [1] 111/19                       deemed [1] 47/21
completeness [1] 5/12
                                        correct [12] 21/23 30/13 37/7 141/19    defendant [8] 1/6 1/16 3/14 4/9 4/21 6/2
compounds [1] 53/1
                                         142/6 143/25 144/1 145/24 149/20        6/8 6/14
computer [7] 56/4 56/9 56/10 56/19
                                         149/20 153/9 154/25                    defendant's [4] 3/19 5/25 6/5 19/19
 95/25 123/7 123/8
                                        correction [1] 126/3                    defense [4] 20/16 57/8 133/12 150/8
concern [3] 10/4 10/6 108/5
                                        correlates [1] 117/1                    defer [1] 13/23
concerned [1] 152/24
                                        correspondence [1] 154/12               defining [3] 146/7 148/9 156/16
concerns [2] 142/8 142/18
                                        COTTINGHAM [1] 1/11                     definitely [1] 124/3
conclude [2] 117/13 133/9
                                        could [24] 8/10 10/8 13/6 53/13 53/22   definition [3] 149/2 153/7 156/25
concluded [2] 150/25 158/4
                                         55/3 56/11 56/15 61/10 62/10 62/10     delay [2] 3/2 88/18
conclusion [4] 16/9 89/6 141/19 142/10
                                         80/11 90/4 103/2 103/9 104/22 107/5    deliberations [2] 142/24 143/5
conclusions [1] 144/9
                                         123/1 124/1 131/19 132/23 134/14       demonstrative [27] 21/2 28/23 34/11
condition [1] 93/14
                                         150/1 154/4                             34/19 35/25 36/4 45/18 46/3 46/11 47/4
conditional [2] 13/18 115/13
                                        couldn't [3] 18/21 113/1 113/2           59/14 59/23 60/11 62/7 119/20 119/25
conditionally [6] 7/6 7/14 7/24 113/18
                                        counsel [7] 19/19 19/21 20/16 57/8       129/11 130/4 134/5 134/12 137/5 137/8
 118/22 120/12
D                                         59/8 61/19 61/22 64/6 83/20 86/14 90/7 either [5] 10/4 10/12 26/8 64/8 144/4
                                          90/8 97/19 104/2 124/21 129/7 132/2    Elad [8] 16/23 29/9 29/22 70/4 72/21
demonstrative...
            Case [5]  138/9 139/12
                   8:18-cr-00157-TDC         Document       302    Filed  08/20/1990/15
                                                                                     Page     165  of 180
                                          133/5  137/1 137/1   147/12 147/18              105/5 121/15
 139/25 140/2 142/15
                                          152/25 153/1 153/2 154/2               Elad Bigelman [1] 121/15
demonstratives [2] 142/16 142/25
                                         doesn't [11] 9/13 118/5 118/6 123/8     ELBAZ [160]
department [4] 1/11 24/6 24/8 26/9
                                          124/21 133/4 147/4 152/2 153/14        Elbaz's [4] 30/20 30/22 63/12 128/6
depending [1] 90/3
                                          157/13 157/22                          electronic [1] 133/5
deposit [13] 25/18 25/21 25/24 25/25
                                         doing [16] 5/13 11/12 11/14 12/4 16/15 eleven [1] 63/16
 26/1 27/13 80/22 97/19 98/2 98/3 98/3
                                          25/7 27/12 27/14 27/15 46/18 93/11     eleven-second [1] 63/16
 98/18 98/22
                                          93/12 93/24 112/14 133/16 146/20       elicit [5] 55/2 133/18 145/21 151/13
deposits [14] 21/9 22/3 27/19 27/24
                                         dollars [1] 131/2                        152/6
 70/7 80/25 81/2 96/14 98/16 98/17
                                         don't [93] 4/5 4/10 5/6 5/20 6/22 6/24  else [24] 3/5 5/11 9/9 10/5 10/9 15/24
 100/10 100/12 100/20 112/15
                                          8/18 9/1 9/20 10/5 10/10 13/2 13/13     57/5 75/17 75/25 79/19 87/16 87/25
derive [1] 155/4
                                          13/20 16/10 16/14 21/18 23/7 27/1       90/24 102/12 108/21 115/17 124/23
describe [5] 32/5 81/19 83/20 86/14
                                          29/18 48/17 51/22 56/20 60/24 63/18     132/24 135/23 143/15 151/2 152/3
 93/14
                                          63/19 73/18 73/24 77/19 80/25 83/24     154/19 156/14
described [1] 104/14
                                          86/19 86/22 87/16 87/25 88/15 88/21    elsewhere [1] 145/16
desk [1] 25/20
                                          90/13 95/23 99/3 99/10 99/12 99/13     email [108] 27/23 28/6 28/7 42/8 42/9
detail [2] 144/20 144/24
                                          99/21 102/21 106/19 106/20 107/3        42/13 48/24 49/1 49/4 49/18 49/19 50/5
detailed [2] 144/14 155/12
                                          107/4 107/7 108/3 109/7 110/7 111/4     51/13 51/14 52/4 53/23 54/11 64/17
details [7] 72/23 75/4 75/8 75/18 75/25
                                          114/10 116/9 118/10 118/14 119/13       64/18 64/20 64/24 65/1 65/3 65/7 65/11
 76/5 76/8
                                          121/4 122/4 122/6 122/6 123/10 123/24 65/14 66/6 66/11 66/20 69/21 71/25
determination [1] 9/15
                                          123/25 124/2 124/8 132/15 133/4 134/1 72/2 72/4 72/6 72/10 72/14 72/17 72/22
determined [1] 132/7
                                          134/1 134/3 141/5 141/8 141/9 143/16 72/24 73/2 73/6 73/9 73/14 73/20 74/4
determines [1] 19/7
                                          143/16 144/16 146/15 147/5 147/7        74/6 74/8 74/12 75/2 75/14 76/21 76/24
determining [1] 46/25
                                          147/19 148/14 149/22 149/24 150/3       77/1 77/5 77/7 77/23 78/3 78/5 81/6
device [3] 44/7 126/15 128/15
                                          152/14 153/21 154/19 156/4 157/13       81/8 81/18 82/1 82/3 82/4 82/7 82/11
dial [1] 157/4
                                          157/19                                  82/19 82/20 82/22 82/23 83/10 83/12
did [207]
                                         done [4] 109/19 124/17 129/13 143/10 83/13 83/17 83/18 85/8 85/23 85/25
didn't [11] 38/5 38/6 81/2 89/15 90/11
                                         door [1] 150/24                          86/4 93/3 94/8 94/10 94/12 94/13 94/15
 95/12 103/24 112/10 113/5 123/23
                                         double [1] 124/4                         94/18 94/21 96/2 96/22 97/3 99/6 99/7
 153/5
                                         down [11] 32/20 33/4 37/4 46/23 53/24 99/9 104/8 105/2 105/3 105/22 105/23
didn't have [1] 38/5
                                          78/2 123/18 125/2 141/17 157/14         106/13 106/16 109/25 116/22 116/24
difference [1] 146/9
                                          157/18                                  117/14 117/19 120/7 120/8 131/11
different [11] 5/9 7/21 11/18 109/18
                                         dozens [1] 145/8                        emails [9] 4/23 65/23 74/6 74/12 74/16
 113/5 116/25 117/18 126/8 147/18
                                         draw [1] 149/6                           82/6 82/10 116/23 153/16
 148/20 149/16
                                         drawing [1] 149/14                      Emily [4] 30/12 49/18 66/7 76/8
difficult [2] 43/21 44/1
                                         drink [5] 63/19 63/20 63/22 64/1 64/3   employee [31] 10/21 10/23 10/25 16/2
direct [5] 2/5 6/13 15/9 16/17 16/21
                                         during [55] 6/1 6/3 18/16 19/1 19/3      17/7 24/7 24/10 27/11 29/17 29/19
directed [3] 13/4 106/10 117/16
                                          19/14 21/25 22/7 38/9 40/25 42/20 43/4 31/10 31/25 40/19 43/24 70/22 71/4
direction [1] 99/19
                                          44/11 45/11 48/7 48/10 50/8 51/5 55/7 80/22 82/8 92/8 92/10 92/13 93/1 96/12
directions [1] 12/19
                                          57/25 58/4 58/9 58/19 59/6 59/9 60/7    96/14 98/10 103/17 104/2 104/15
directly [5] 6/14 89/4 109/10 118/13
                                          61/23 62/23 69/3 69/7 79/16 80/18 84/4 106/12 121/16 138/5
 145/6
                                          86/17 92/12 100/15 104/11 112/18       employee's [4] 92/5 92/19 92/24 93/5
disclosure [6] 143/22 144/15 144/25
                                          113/7 115/4 134/24 136/4 136/5 137/15 employees [26] 20/25 29/12 29/15 32/7
 149/25 150/7 155/19
                                          137/16 138/20 138/25 140/9 140/11       32/12 32/17 38/22 38/25 40/13 70/20
discreet [1] 150/6
                                          140/18 141/24 142/24 143/5 151/15       70/23 71/5 74/14 77/1 79/6 79/14 79/16
discrepancy [1] 124/1
                                          152/6                                   80/8 80/19 84/23 86/9 91/9 91/23 94/15
discuss [12] 3/3 3/5 14/18 50/8 50/12
                                         DYCK [25] 1/12 2/5 12/8 13/25 14/24      97/4 99/18
 80/20 86/22 87/17 92/1 93/6 141/8
                                          20/13 25/10 34/22 52/9 55/1 59/19      employees' [1] 92/2
 143/15
                                          73/25 76/14 86/19 89/13 91/5 99/4      emulate [1] 112/21
discussed [3] 20/12 91/13 130/2
                                          110/8 118/20 123/1 132/18 139/22       en [1] 74/13
discussing [1] 119/21
                                          141/5 141/19 156/12                    encouraging [1] 142/25
discussion [5] 9/23 25/4 87/1 90/9 120/5
                                                                                 end [11] 18/22 34/14 34/18 41/2 47/18
dispute [4] 124/2 157/12 157/25 158/1 E
                                                                                  78/3 79/9 84/16 124/1 131/3 143/18
distance [1] 93/19
                                         each [23] 4/2 17/5 17/7 28/6 30/4 35/7 ended [1] 136/13
distinction [2] 147/13 148/15
                                          68/9 80/21 88/18 92/7 92/8 92/9 92/10 engage [2] 145/9 146/5
distinctions [1] 149/6
                                          92/13 94/2 94/2 96/13 97/7 97/9 98/1   engages [1] 156/5
DISTRICT [6] 1/1 1/1 1/9 1/21 159/4
                                          98/9 101/19 102/23                     Englert [1] 1/16
 159/4
                                         earlier [6] 14/17 115/14 123/20 133/10 English [16] 38/25 44/11 44/13 46/9
diversified [2] 51/4 51/9
                                          141/22 142/10                           46/10 46/24 47/3 47/8 47/21 59/9 61/23
divided [1] 96/14
                                         early [3] 9/21 57/4 83/24                106/2 113/3 132/6 142/13 142/14
division [3] 1/2 120/24 122/20
                                         ECF [1] 143/22                          enough [3] 112/15 117/13 151/25
do [166]
                                         education [1] 155/15                    ensure [1] 45/13
document [14] 5/15 5/16 5/19 8/23
                                         effectively [1] 150/23                  enterprise [1] 119/3
 20/14 46/12 89/2 90/4 105/9 111/5
                                         efficient [3] 4/20 4/20 8/10            entire [3] 22/15 100/15 116/18
 123/15 124/6 145/3 156/13
                                         efficiently [2] 8/2 8/12                entitled [3] 7/8 7/13 22/18
documents [9] 5/6 5/8 9/4 10/6 85/14
                                         effort [3] 3/10 94/2 143/2              envision [1] 86/25
 87/23 88/14 108/1 145/4
                                         efforts [2] 78/8 93/25                  ESQUIRE [5] 1/11 1/12 1/12 1/17 1/17
does [34] 5/14 7/25 18/15 21/7 29/3
                                         egg [1] 109/15                          establish [7] 12/21 12/22 12/25 13/3
 30/7 45/4 52/11 52/12 54/5 54/7 59/5
E                                        expected [2] 28/11 95/17                  118/19
                                         experience [31] 47/15 49/25 50/9 50/12 findings [1] 90/14
establish... [3] 13/13
          Case         13/14 109/4
                  8:18-cr-00157-TDC          Document       302131/15
                                                                  Filed  08/20/19finePage      166  of 124/18
                                                                                                       180 124/20
                                          50/15   131/7 131/12        144/14            [4] 9/16 13/19
established [3] 4/11 4/15 6/18
                                          144/14 144/17 145/2 146/5 147/17        finish [1] 40/2
et [1] 146/9
                                          147/19 149/14 149/17 151/6 151/9        finished [1] 40/1
ethical [1] 155/6
                                          152/2 154/11 154/14 154/17 155/1        firmly [1] 114/9
ETTINGER [1] 1/17
                                          155/4 155/8 155/9 155/9 155/14 155/14 first [60] 4/12 4/18 8/16 13/8 17/2 21/12
evaluated [1] 112/14
                                          155/21                                   22/11 23/9 24/1 24/3 24/9 25/18 27/23
evaluating [1] 146/3
                                         experiential [1] 144/12                   28/5 29/7 29/25 35/1 35/3 35/18 36/9
even [13] 6/24 6/25 64/9 70/13 92/7
                                         expert [14] 143/22 145/5 145/18 147/15 38/9 40/10 40/25 41/24 43/18 49/18
 93/23 109/8 117/17 118/11 133/15
                                          148/6 150/2 150/7 150/9 151/17 152/6 60/10 66/6 77/15 77/17 77/19 80/1 83/7
 143/9 150/1 152/14
                                          153/4 153/22 155/16 156/21               84/6 92/14 94/22 95/10 95/14 96/8
evening [2] 83/24 84/11
                                         expert's [1] 153/24                       100/23 101/5 101/13 103/13 106/13
event [1] 147/15
                                         expertise [1] 155/5                       108/9 116/8 116/22 116/24 117/12
ever [13] 27/7 31/15 70/7 70/10 70/17
                                         experts [1] 3/3                           120/19 130/10 135/25 137/15 137/16
 78/21 93/6 93/10 100/20 103/12 103/20
                                         expire [1] 115/2                          140/8 140/14 140/14 151/15 152/4
 104/10 121/18
                                         explain [3] 34/9 40/20 102/16             152/18
every [29] 8/5 10/21 31/23 35/20 35/23
                                         explained [4] 22/8 41/23 131/16 144/25 fit [2] 80/8 80/11
 36/25 37/3 37/13 37/16 37/21 37/24
                                         explanation [1] 99/22                    five [9] 40/15 50/23 51/1 51/4 51/10
 58/11 58/16 63/22 68/21 69/1 70/14
                                         explicit [1] 154/23                       53/1 55/23 131/3 135/5
 70/15 70/15 70/16 79/9 79/9 79/10
                                         explore [2] 153/25 156/22                five-month [3] 50/23 51/1 53/1
 79/13 92/15 93/15 122/21 155/25 156/4
                                         Express [1] 154/9                        fix [1] 97/11
everybody [5] 6/24 32/14 80/11 101/23
                                         expression [2] 63/25 64/3                fixed [1] 57/14
 104/15
                                         extent [10] 11/23 16/8 46/23 47/15       flip [2] 98/23 138/6
everyone [3] 91/3 132/24 141/14
                                          59/17 88/8 90/17 106/16 118/13 132/5 floor [2] 1/18 114/25
everything [5] 42/11 42/13 95/23 133/23
                                         extra [3] 93/21 93/25 94/2               floors [1] 80/3
 157/17
                                         eyes [1] 42/12                           flow [3] 8/11 21/7 24/11
evidence [53] 3/11 3/18 3/20 3/24 4/8
                                                                                  focus [2] 3/6 120/20
 4/18 6/18 11/3 12/10 13/18 14/19 24/20 F
                                                                                  follow [2] 22/22 129/14
 34/12 34/13 34/15 34/21 45/21 45/24
                                         F-U-C-K-I-N-G [1] 63/21                  following [3] 34/13 84/17 92/12
 46/5 47/1 47/9 47/21 74/21 76/16 83/3
                                         face [1] 117/18                          followup [1] 154/12
 85/18 89/1 96/18 105/9 106/19 107/19
                                         fact [8] 11/7 15/14 109/4 115/20 143/2 foregoing [1] 159/11
 110/6 113/18 115/4 118/21 127/3 130/4
                                          146/3 146/19 156/12                     foreign [6] 46/8 46/9 47/6 47/19 142/3
 132/10 133/6 134/11 134/13 137/8
                                         facts [9] 110/5 145/19 150/12 151/12      142/11
 140/1 142/12 142/15 142/20 143/3
                                          151/13 152/5 152/9 152/10 152/11        foreseeable [4] 13/6 13/11 88/14 118/3
 143/4 145/6 145/19 146/3 151/12
                                         factual [1] 20/17                        form [1] 151/17
 151/13
                                         fair [2] 10/16 117/19                    formulation [1] 13/9
evidentiary [1] 10/19
                                         fairly [2] 6/10 150/6                    forth [3] 3/16 3/24 4/9
exact [2] 5/6 75/18
                                         fake [12] 30/20 30/22 33/1 33/5 33/13 Fortune [1] 155/5
exactly [6] 18/25 19/1 41/23 56/14
                                          63/12 66/7 72/20 76/8 101/6 101/7       forwarded [2] 116/9 117/4
 95/23 122/4
                                          157/8                                   found [2] 76/13 114/9
exam [1] 44/4
                                         fall [2] 8/19 11/24                      foundation [17] 8/22 21/17 21/19 23/10
examination [2] 2/5 15/9
                                         false [2] 89/7 107/22                     24/18 26/23 27/2 99/3 99/23 106/4
examine [1] 144/16
                                         familiar [5] 22/1 22/5 44/2 149/23 157/2 107/7 109/1 109/10 109/19 124/18
example [7] 8/24 9/6 12/9 124/8 145/10
                                         far [7] 80/24 90/14 93/22 108/24 115/13 134/4 155/16
 146/11 157/1
                                          115/21 155/18                           four [3] 3/13 63/15 63/22
Excel [6] 95/19 95/21 95/22 95/24 96/7
                                         FCRR [1] 1/21                            four-minute [1] 63/15
 96/7
                                         female [3] 8/25 9/1 57/25                fourth [2] 1/18 98/21
except [1] 134/5
                                         few [6] 13/8 14/17 67/20 80/11 97/5      framed [1] 46/20
exception [1] 134/12
                                          97/6                                    frankly [3] 4/3 11/10 146/15
exclude [1] 155/17
                                         fictitious [1] 145/10                    fraud [2] 15/15 15/25
excused [3] 87/14 88/24 141/13
                                         figure [4] 56/1 56/2 97/20 97/24         fraudulent [1] 117/22
exhibit [81] 8/5 20/3 20/5 20/20 21/1
                                         figures [1] 94/8                         free [1] 124/14
 21/4 28/22 28/25 29/3 34/10 34/11
                                         file [3] 116/11 116/12 116/18            friends [2] 60/25 101/24
 35/10 35/24 36/3 36/4 36/21 37/6 44/22
                                         filed [1] 3/10                           front [4] 5/7 5/8 19/23 42/11
 45/4 45/8 45/17 47/24 48/13 48/17
                                         files [1] 120/9                          full [3] 68/10 104/17 107/13
 48/21 48/23 49/7 57/18 58/21 58/24
                                         final [1] 142/3                          fun [2] 63/10 63/18
 59/5 59/8 59/21 61/13 61/19 61/22 62/1
                                         finally [1] 15/20                        fund [1] 60/17
 62/5 62/10 64/13 64/17 65/16 71/18
                                         financial [44] 50/14 53/7 91/12 91/17    further [2] 34/8 159/11
 74/21 76/10 76/16 80/13 80/14 81/5
                                          91/19 91/24 92/2 92/5 92/24 93/6 93/7 furtherance [7] 13/5 90/5 90/18 109/5
 82/15 83/3 85/4 85/17 85/18 85/22
                                          93/11 93/14 94/8 96/11 100/20 100/21 109/17 114/6 118/2
 86/20 94/5 96/18 98/24 99/25 100/6
                                          125/18 131/7 131/10 136/6 136/7
 104/23 111/10 111/23 115/24 116/1                                                G
                                          146/18 147/1 147/14 147/17 147/20
 119/14 123/11 127/3 128/20 128/24
                                          147/22 148/4 148/5 148/7 148/20         G-R-A-F [1] 64/22
 129/7 131/20 132/2 132/21 134/10
                                          151/25 154/3 154/6 154/11 154/17        gap [1] 157/21
 135/4 136/17 137/1 139/10 141/21
                                          154/25 155/10 155/23 156/5 156/9        gave [5] 58/13 66/13 91/19 91/21
exhibits [16] 3/6 4/2 5/17 8/9 8/17 8/19
                                          157/2 157/7                              108/22
 14/9 34/9 34/17 56/13 56/21 56/22
                                         find [7] 34/14 81/3 90/11 119/13 143/8 general [7] 10/10 11/1 32/9 87/22 109/7
 87/23 120/4 123/25 132/14
                                          143/20 151/16                            109/9 134/1
expect [3] 53/13 65/22 155/2
                                         finding [6] 7/19 88/4 88/8 89/3 118/17   generally [6] 5/11 25/23 109/8 114/4
expectations [1] 155/6
G                                          65/16 73/17 74/18 76/10 81/11 83/1       65/24 68/21 69/4 69/8 69/14 69/19
                                           85/11 85/14 87/19 90/25 96/16 98/25      73/18 76/14 79/1 84/2 85/13 86/6 87/3
generally... [2] 148/24
          Case          150/20
                  8:18-cr-00157-TDC          Document       302    Filed  08/20/19    Page     167  of 90/9
                                                                                                       18090/14 91/16
                                           99/16  106/1 106/8 113/12  117/8 119/19 88/15  88/22  89/15
generate [2] 52/25 139/6
                                           127/1 129/10 129/24 132/9 137/4 138/8 91/23 100/20 102/7 106/19 106/23
gentlemen [3] 25/3 86/21 141/6
                                           139/11 144/15 147/16 147/21 148/18       107/5 107/7 107/18 109/15 110/14
geographic [1] 146/8
                                           149/1 149/21 150/4 150/6 151/14          114/11 115/1 116/5 116/18 117/17
Georgia [4] 114/16 114/18 114/19
                                           154/13                                   119/17 121/13 123/7 123/8 123/14
 114/20
                                          government's [7] 3/4 4/25 6/15 11/20      123/17 124/2 124/5 129/3 131/12
get [38] 4/13 4/21 5/3 8/2 9/1 9/11 11/11
                                           107/11 143/21 148/2                      131/16 131/24 132/6 132/21 133/4
 14/18 14/20 27/24 40/2 51/19 54/17
                                          Graf [9] 64/21 64/22 64/24 65/14 66/11 133/5 133/10 133/25 136/21 136/24
 56/18 57/11 57/14 60/22 66/10 67/19
                                           67/23 68/5 68/22 69/1                    139/19 142/4 142/17 143/10 143/18
 68/2 68/5 68/10 68/15 88/2 95/17 96/8
                                          graph [1] 51/18                           144/6 144/13 145/19 146/4 146/23
 106/25 107/12 107/13 107/25 112/5
                                          green [3] 30/24 52/4 63/14                147/7 147/16 147/19 148/6 149/15
 131/18 134/2 140/23 142/2 146/17
                                          Greenbelt [2] 1/4 1/22                    149/22 150/25 151/10 153/7 156/10
 151/4 156/24
                                          ground [1] 11/25                          156/13 157/3 159/15
gets [2] 12/6 146/15
                                          grounds [1] 117/11                       haven't [10] 5/17 11/2 12/15 76/13
getting [7] 27/13 27/14 27/15 64/25
                                          group [3] 17/7 60/22 73/22                87/10 107/20 107/21 108/4 109/19
 67/23 140/25 144/18
                                          guess [5] 12/2 107/4 115/3 150/5          133/16
Giovanie [3] 101/3 101/19 101/25
                                           156/22                                  having [5] 4/24 48/1 125/19 145/8 150/8
Giovanie's [1] 101/8
                                          guide [1] 46/24                          he [78] 17/19 17/24 18/4 22/9 22/10
give [29] 5/4 14/9 18/7 34/13 41/20
                                          guilty [5] 15/14 18/12 19/5 20/6 20/8     30/2 31/9 31/9 31/10 31/25 32/21 32/24
 47/17 63/19 63/21 63/23 71/10 71/12
                                          guy [2] 105/3 105/4                       33/1 33/5 33/8 33/9 33/13 38/5 38/5
 81/4 85/16 86/25 92/9 92/11 92/14
                                          guys [1] 75/6                             39/6 58/7 60/22 60/24 73/16 75/8 75/20
 93/20 103/1 103/3 103/3 103/5 104/6
                                                                                    81/22 86/6 86/16 89/12 91/21 95/6 95/7
 104/7 104/8 135/5 143/7 152/8 152/11 H
                                                                                    95/8 95/9 95/10 95/17 95/18 95/18
given [6] 43/2 50/6 92/25 93/17 108/10
                                          H-A-D-A-S [1] 101/13                      95/19 95/24 95/24 95/24 138/3 138/3
 112/16
                                          H-A-I-M [1] 101/17                        138/4 140/19 140/19 140/24 145/1
gives [1] 144/20
                                          had [48] 12/11 15/13 15/14 15/17 15/17 145/3 145/11 145/20 145/21 146/7
giving [4] 79/3 92/17 156/19 156/20
                                           15/20 15/20 25/20 27/8 28/7 28/8 29/13 146/11 146/13 148/14 149/15 149/18
go [59] 4/3 4/19 5/15 7/12 8/3 13/21
                                           29/15 35/6 35/15 38/20 41/2 42/11        150/14 150/24 151/19 152/8 152/12
 15/8 21/11 25/10 31/5 32/20 34/8 34/22
                                           42/18 42/18 65/1 65/6 65/10 78/22        154/10 154/14 154/24 155/1 155/21
 35/9 36/21 39/23 40/4 43/25 47/22
                                           84/11 89/12 91/23 94/18 95/9 95/24       155/22 156/1 156/3 156/3 156/9 156/9
 53/22 55/24 56/21 59/19 77/1 82/3
                                           96/25 97/25 100/10 102/13 102/20         156/23 157/2
 82/13 83/7 83/13 83/24 85/3 87/5 89/16
                                           102/22 105/12 108/24 114/2 118/6        he'd [1] 122/22
 91/5 97/4 97/10 97/13 99/2 99/24 100/1
                                           118/7 118/25 131/9 131/11 131/14        he's [29] 124/17 125/19 144/21 144/22
 100/23 103/10 106/11 109/2 116/5
                                           152/1 152/17 159/6                       145/2 145/22 145/25 148/9 148/10
 116/13 120/19 125/10 126/7 126/9
                                          Hadar [1] 29/11                           148/11 148/22 148/23 149/11 149/14
 128/12 130/10 131/19 134/20 138/11
                                          Hadas [1] 101/12                          150/1 150/20 150/21 150/22 150/22
 139/9 140/4 147/11 147/18 153/17
                                          Haim [1] 101/12                           151/23 152/1 152/7 152/21 153/12
God [1] 137/21
                                          half [5] 10/4 21/23 21/25 26/25 49/17     154/9 154/15 154/16 155/8 157/15
goes [4] 117/24 143/3 148/10 152/14
                                          halves [1] 10/11                         healthcare [1] 155/11
going [91] 3/11 4/3 4/5 4/17 4/23 5/7
                                          hand [1] 111/19                          hear [19] 5/3 6/4 9/15 14/6 18/21 47/11
 5/24 6/21 7/17 8/6 9/3 9/17 9/24 11/10
                                          hanging [1] 11/16                         47/13 48/5 48/11 103/5 103/6 103/9
 13/22 13/24 16/7 21/16 22/13 25/1
                                          happen [7] 78/24 80/24 80/25 81/1         114/11 115/4 117/13 120/18 120/22
 31/13 33/4 44/4 46/7 55/23 56/3 56/8
                                           123/6 151/4 151/10                       135/21 148/25
 57/3 57/17 58/10 58/15 63/21 67/22
                                          happened [7] 19/1 19/3 19/14 24/4 25/4 heard [19] 4/12 11/3 34/10 46/19 62/17
 68/5 68/25 69/4 69/8 69/14 78/17 81/3
                                           25/9 137/15                              64/3 106/21 106/24 107/18 107/20
 82/13 84/7 99/22 105/8 112/7 113/16
                                          happening [2] 36/22 147/4                 107/21 108/5 108/17 113/19 132/13
 113/17 114/23 115/2 115/4 121/16
                                          happens [5] 19/10 21/14 22/11 24/14       133/16 138/19 144/2 146/4
 124/15 124/18 124/20 126/10 133/23
                                           87/5                                    hearsay [6] 3/15 22/14 49/9 65/18 65/21
 137/23 137/24 141/24 143/7 143/18
                                          happy [3] 3/24 85/13 108/11               81/12
 143/24 144/8 145/21 145/22 145/24
                                          has [34] 14/9 20/16 20/17 26/25 45/23 Hebrew [28] 38/11 38/13 38/17 38/18
 146/1 146/16 146/17 148/14 148/22
                                           58/7 62/25 88/4 88/8 88/19 89/4 89/24 38/20 38/23 39/4 39/6 39/9 39/11 39/14
 148/23 149/1 149/15 151/4 151/5 151/5
                                           104/16 108/10 108/16 118/24 121/15       39/17 44/11 44/13 45/7 45/11 45/14
 151/10 151/11 152/5 152/7 152/8
                                           133/5 133/12 133/13 139/15 142/8         45/23 47/8 59/9 59/18 61/23 62/6
 152/11 152/19 152/21 154/14 154/15
                                           142/13 142/18 144/13 145/11 145/21       106/15 120/7 132/5 134/5 134/13
 154/16 156/4 156/21 157/9
                                           149/19 150/4 151/2 154/10 155/1         heights [1] 14/5
Goldberg [7] 33/7 72/15 72/18 72/20
                                           155/17 156/1                            held [4] 43/17 79/6 79/24 80/19
 105/6 106/21 106/22
                                          hasn't [3] 145/3 145/20 156/9            help [1] 90/7
good [21] 3/9 15/11 15/12 43/24 43/24
                                          hat [1] 11/17                            helpful [2] 88/3 146/3
 44/5 44/5 63/1 63/20 63/21 63/23 93/24
                                          have [145] 3/22 4/1 4/2 4/3 4/10 4/13    HENRY [1] 1/12
 103/24 104/2 104/2 104/4 104/15
                                           5/1 5/6 5/8 5/9 5/15 5/16 5/16 8/8 8/11 her [60] 6/8 6/11 6/13 9/12 9/12 10/3
 112/12 112/13 112/14 112/17
                                           8/18 8/21 8/21 9/20 9/20 9/21 9/22 10/5 10/13 10/21 11/12 11/14 12/4 12/18
got [28] 22/8 24/9 27/21 27/22 28/3 28/7
                                           10/10 10/12 11/25 13/10 13/13 13/14      13/6 14/23 22/15 22/18 24/18 24/20
 29/17 31/11 42/8 43/19 56/8 62/25 63/2
                                           14/5 19/4 19/18 21/4 23/9 25/25 26/19 25/6 30/18 32/2 32/5 38/4 38/6 38/18
 66/12 69/21 69/24 70/2 74/10 75/8
                                           28/25 30/15 31/22 34/17 34/18 34/19      52/11 56/4 56/16 67/23 73/20 89/5
 75/11 88/19 95/5 95/14 96/4 97/6
                                           35/12 36/20 38/5 38/6 41/8 44/5 44/14 93/17 99/12 99/13 99/19 101/12 101/13
 108/11 133/3 136/1
                                           45/1 46/18 50/13 50/25 52/3 52/15        102/21 103/1 107/1 107/1 107/13
government [54] 1/11 2/3 3/23 7/5 7/15
                                           53/16 56/17 57/13 59/2 60/16 60/22       107/13 107/15 108/22 109/7 109/8
 7/23 8/18 8/21 9/18 11/16 18/13 18/24
                                           60/25 60/25 61/1 61/5 61/16 63/18 64/3 109/10 112/22 112/25 113/4 116/9
 20/9 20/15 25/8 45/16 49/7 59/11 62/1
H                                        32/11 34/25 35/18 35/21 36/19 36/23      indirectly [1] 109/11
                                         37/1 37/5 37/11 37/14 37/18 37/22        individual [11] 6/20 12/23 23/10 23/19
her... [8] Case
           117/16 8:18-cr-00157-TDC
                  117/19 118/8 118/13        Document
                                         39/23   40/7 40/11302
                                                            40/13 Filed  08/20/19
                                                                  41/1 41/5 41/9 31/6  Page
                                                                                          89/10168
                                                                                                92/2 of 180
                                                                                                     93/5 98/9 114/16
 120/22 124/11 124/15 133/5
                                         41/12 41/16 41/19 41/23 47/13 50/8        127/16
here [32] 5/19 5/19 14/6 14/11 14/16
                                         50/11 50/20 51/21 53/12 54/19 55/8       individually [1] 10/24
 14/17 14/20 16/15 18/16 19/13 19/16
                                         62/25 63/2 63/8 63/10 65/6 65/10 69/19 individuals [7] 27/4 29/22 30/5 31/1 89/7
 34/10 46/18 57/3 72/8 75/21 86/24
                                         70/12 71/5 79/8 80/22 80/22 80/23         89/24 127/10
 87/16 88/2 88/23 89/16 89/19 90/20
                                         81/18 86/14 87/25 92/12 92/13 92/16      Industrial [2] 36/13 36/14
 100/9 101/6 114/21 123/16 124/1
                                         92/16 92/23 93/11 93/13 93/15 93/16      industries [4] 149/16 149/18 149/23
 132/23 141/11 145/22 154/22
                                         93/17 96/25 97/3 97/21 98/2 100/9         150/22
here's [1] 4/10
                                         100/12 100/16 101/22 101/25 104/3        industry [32] 145/7 146/1 146/8 146/18
hereby [1] 159/5
                                         104/5 105/19 107/16 109/9 109/14          148/4 148/5 148/7 149/3 149/8 149/9
hereto [1] 159/15
                                         110/3 112/13 129/20 131/9 136/6           149/21 149/23 150/19 150/21 151/22
herself [2] 3/14 6/3
                                         136/13 146/7 148/9 149/11 152/25          151/23 151/24 152/1 152/16 152/25
Herzog [7] 31/1 31/14 31/21 32/15
                                         153/17 154/19                             153/7 153/10 153/17 153/20 154/5
 35/17 79/20 79/21
                                        however [1] 145/8                          154/24 155/5 155/21 156/16 156/16
hey [1] 75/6
                                        hum [2] 111/10 122/14                      156/21 156/25
high [5] 61/5 69/5 69/8 69/14 121/5
                                        hundred [3] 29/17 32/13 58/6              inefficient [1] 4/13
highlighted [1] 6/1
                                        hypothetical [5] 145/13 145/18 150/12 infer [2] 117/19 119/2
highlighting [7] 51/20 52/3 52/4 52/4
                                         151/11 152/9                             inference [1] 114/5
 52/12 52/15 52/16
                                                                                  inferred [2] 118/12 118/12
highlights [2] 52/17 117/9              I                                         inferring [1] 114/3
him [24] 28/9 31/22 38/4 38/6 58/5 58/6
                                        I'd [6] 13/12 20/23 21/11 36/21 115/3     info [1] 79/3
 63/19 63/20 63/21 63/22 63/23 95/16
                                         115/22                                   information [19] 66/10 69/21 69/24 70/2
 114/17 114/23 145/4 145/25 147/16
                                        I'll [18] 5/18 12/7 34/13 46/10 46/14      71/10 71/12 96/10 96/12 106/25 118/5
 148/12 150/12 152/8 152/12 153/12
                                         47/17 55/1 65/24 73/11 92/20 96/2 96/9 125/19 125/23 150/7 150/10 151/1
 155/17 156/22
                                         134/4 144/4 144/4 147/11 157/10 158/1 152/5 152/18 152/19 157/21
his [43] 28/7 30/1 77/12 77/15 77/16
                                        I'm [109] 6/5 7/17 7/18 8/1 8/6 9/3 11/10 initial [5] 25/25 26/1 26/8 26/10 27/25
 77/19 89/13 94/22 94/23 94/23 95/1
                                         11/14 11/15 12/20 13/7 16/7 16/7 16/19 initially [1] 23/22
 95/24 105/5 131/3 137/23 144/23 145/1
                                         18/21 19/12 19/16 20/7 21/16 22/13       inside [3] 96/7 99/12 148/5
 145/15 146/1 148/21 149/7 149/12
                                         25/1 25/16 29/9 29/10 29/14 30/21        instead [4] 34/19 84/7 87/6 95/18
 149/14 149/21 150/14 150/16 150/18
                                         32/16 44/3 45/9 51/8 52/8 52/10 54/6     institution [3] 147/22 148/22 157/2
 151/15 151/21 151/24 152/7 152/19
                                         54/22 55/13 55/22 57/3 65/8 65/10 69/6 institutions [4] 147/17 147/20 148/20
 154/2 154/8 154/14 154/23 155/2 155/4
                                         70/8 72/16 79/15 82/13 82/22 83/8         154/11
 155/8 155/9 155/9 155/21 156/25
                                         83/12 85/13 88/7 89/18 89/23 90/8 93/8 instruct [1] 108/8
hold [2] 7/9 95/17
                                         96/6 99/22 99/25 100/11 102/20 103/7 instructed [1] 12/11
home [2] 43/25 83/24
                                         105/6 105/8 106/14 107/9 108/1 108/11 instruction [4] 5/4 13/13 142/19 142/23
homes [1] 153/15
                                         108/14 109/2 110/22 111/3 111/22         instructions [3] 18/8 34/14 47/18
honest [1] 122/20
                                         112/23 113/16 113/17 114/2 114/20        insure [1] 67/6
honestly [1] 4/4
                                         114/23 116/2 118/19 121/20 122/10        insured [1] 68/9
Honor [108] 3/9 5/22 7/2 7/22 8/16 14/1
                                         122/17 125/16 125/16 129/12 130/25       intend [1] 145/4
 14/8 14/25 15/7 16/7 16/12 16/13 19/18
                                         132/12 132/22 133/18 134/15 134/19       intended [1] 155/13
 20/15 20/21 21/16 22/13 22/17 22/23
                                         139/18 139/23 140/10 140/15 143/6        intends [1] 145/1
 23/5 24/16 24/19 26/24 28/23 34/23
                                         145/24 147/2 147/10 147/20 147/24        internally [1] 116/16
 35/25 36/2 37/8 44/20 45/16 45/22
                                         148/17 148/25 151/5 153/9 156/20         Internet [5] 21/13 22/10 22/12 23/2 23/9
 45/25 46/13 46/15 47/23 48/1 48/18
                                         157/15 157/21 157/24 157/25              interpretation [1] 46/21
 49/12 51/19 54/22 55/5 55/16 55/21
                                        I've [11] 4/11 8/17 10/11 46/20 67/5      interpreting [1] 124/6
 56/24 57/6 57/15 57/17 59/20 59/24
                                         90/6 106/20 114/9 144/25 157/17          interruption [1] 87/8
 62/9 65/22 73/10 73/18 74/20 76/18
                                         157/17                                   interview [1] 40/2
 81/15 83/4 85/12 85/19 87/20 89/14
                                        Ibrahim [1] 49/22                         introduce [1] 11/25
 90/8 91/6 92/21 96/19 99/16 106/5
                                        idea [1] 10/3                             introduced [1] 51/21
 107/11 109/1 113/19 114/7 118/17
                                        identified [9] 45/2 59/3 61/17 89/5       introduction [1] 63/2
 119/4 119/6 119/8 119/19 119/23 120/1
                                         108/16 110/1 129/4 131/25 136/24         invented [1] 140/19
 120/6 120/14 123/3 123/18 123/22
                                        identify [8] 45/4 54/24 59/5 61/19 129/7 invest [5] 50/21 63/3 65/2 130/25 131/1
 124/3 124/5 125/6 125/9 125/12 126/10
                                         132/2 135/15 137/2                       investing [2] 24/2 53/19
 126/22 129/15 130/6 133/1 133/13
                                        IL [9] 73/22 74/7 74/13 74/13 94/13       investment [18] 26/8 26/10 28/1 52/25
 134/7 134/8 134/15 134/19 137/10
                                         94/18 99/7 99/10 99/13                    53/2 53/5 53/14 53/17 60/17 61/5 68/1
 138/13 139/13 141/23 142/6 143/12
                                        illegal [1] 148/1                          69/5 69/9 69/15 73/16 146/10 156/19
 146/14 153/20 154/8 156/15
                                        imagination [1] 4/16                       157/6
Honor's [1] 10/7
                                        imagine [1] 151/10                        investments [6] 27/25 75/12 140/23
HONORABLE [1] 1/8
                                        immediately [1] 126/4                      153/23 154/6 156/17
hooked [1] 56/3
                                        impact [1] 147/5                          investor [2] 28/4 70/7
hope [4] 19/10 19/12 19/15 87/4
                                        important [3] 66/21 79/1 79/12            investors [37] 6/6 15/18 17/17 17/23
hopefully [2] 6/16 9/19
                                        include [5] 6/2 6/12 18/15 51/18 154/5     18/3 18/8 20/24 21/8 41/1 41/6 41/10
hour [4] 141/5 141/8 141/24 143/17
                                        included [2] 41/22 89/8                    41/13 41/16 41/17 42/10 42/21 43/5
hours [3] 60/12 92/7 93/21
                                        includes [8] 154/17 154/25 155/10          43/10 53/13 58/14 61/4 66/22 69/4 69/8
house [1] 38/6
                                         155/11 155/11 155/23 155/25 156/1         69/13 70/10 89/8 100/17 100/21 102/4
how [109] 4/5 5/20 8/14 11/10 18/2 18/7
                                        including [2] 41/25 153/12                 102/5 107/2 107/14 107/17 109/13
 20/24 21/8 22/1 22/5 22/10 23/13 23/24
                                        indicated [1] 154/12                       118/25 154/7
 25/23 25/23 28/3 28/10 28/13 29/12
                                        indicates [1] 154/8                       involve [1] 153/1
 29/15 31/17 31/21 31/21 32/5 32/7
I                                          43/19 45/20 46/17 46/17 46/23 48/2      leads [4] 27/14 27/15 27/21 27/22
                                           48/5 48/18 51/15 51/19 53/23 56/12      learn [9] 41/16 43/23 104/3 112/21
involved [1]  108/4
           Case   8:18-cr-00157-TDC 57/4     Document
                                                 65/8 65/24 302    Filed85/5
                                                            71/21 73/19   08/20/19
                                                                             86/25 112/25Page     169136/7
                                                                                               113/1    of 180
                                                                                                            150/13 151/14
involving [4] 4/23 4/24 110/11 110/18
                                           87/7 87/21 89/18 89/22 89/23 93/24      learned [1] 3/19
is [394]
                                           100/3 102/16 104/23 107/6 108/1 109/8 least [17] 3/21 4/4 5/21 6/17 9/22 13/25
isn't [2] 9/10 106/15
                                           109/19 116/19 117/2 117/8 118/16         25/3 40/12 46/10 46/19 108/23 113/17
Israel [11] 24/10 26/18 31/20 36/10 64/5
                                           119/9 120/4 121/22 122/2 122/6 122/6 115/13 115/21 149/11 152/16 153/25
 74/15 82/3 82/6 82/9 121/10 147/5
                                           122/7 123/10 124/8 124/23 125/7 127/6 Lebowitz's [2] 152/10 155/3
Israeli [3] 82/10 146/24 147/3
                                           127/10 131/3 132/25 134/2 139/13        led [3] 40/16 43/15 135/25
issue [15] 10/14 10/14 48/17 52/9 55/17
                                           140/12 141/18 142/7 142/16 143/7        LEE [47] 1/5 15/21 16/6 16/23 28/19
 57/4 90/2 118/13 123/25 141/18 143/20
                                           144/5 145/25 147/20 147/25 150/8         31/9 31/25 32/25 33/21 34/1 35/16
 143/21 149/25 150/2 150/4
                                           151/20 151/25 152/25 154/19 155/18       40/18 48/6 58/3 58/8 58/12 60/9 60/14
issues [4] 14/18 46/1 57/7 132/11
                                           157/11 157/21                            60/19 60/23 62/19 63/4 63/11 63/24
it [244]
                                          Justice [1] 1/11                          69/12 73/4 76/1 78/14 79/18 83/18
it's [76] 5/7 6/15 7/18 8/2 9/8 9/21 10/9
                                                                                    83/19 86/7 91/20 91/22 97/8 102/11
 11/23 13/1 13/1 13/14 16/8 20/19 22/14 K
                                                                                    102/19 102/19 103/11 104/6 112/6
 24/8 24/25 30/2 35/10 46/23 47/2 57/4
                                          keep [9] 14/19 34/16 34/20 56/11 70/16 112/10 127/24 128/14 130/20 138/3
 58/6 59/17 62/6 63/9 64/5 71/23 72/3
                                           76/1 86/23 92/19 141/10                  159/8
 78/7 78/20 80/6 81/16 87/22 90/5 97/25
                                          kept [4] 70/18 92/23 96/1 96/2           left [4] 15/13 33/4 98/10 121/14
 99/17 99/25 108/2 111/5 111/7 111/7
                                          kind [4] 16/8 144/16 146/15 147/7        legal [4] 16/9 89/6 146/19 148/1
 116/7 116/11 117/19 118/3 119/20
                                          kinds [2] 114/2 118/24                   legitimate [1] 107/6
 120/1 122/12 123/15 125/18 133/15
                                          knew [4] 101/24 108/23 117/21 117/22 Lena [6] 30/24 63/9 63/14 78/9 78/13
 133/19 135/19 136/16 138/6 139/9
                                          know [83] 4/5 4/15 4/17 6/22 6/24 9/1     81/19
 141/4 141/19 142/2 142/7 142/13
                                           9/17 12/12 14/5 14/16 33/17 33/22       Lena.Green [2] 72/25 73/3
 144/16 146/2 146/16 147/23 148/1
                                           36/19 37/25 38/3 38/4 38/8 39/23 47/19 less [10] 25/25 27/15 29/19 36/17 40/15
 149/20 149/25 150/2 151/23 152/10
                                           56/20 62/24 63/8 63/10 69/17 69/19       55/23 68/21 69/1 70/14 131/16
 153/19 153/20 156/12 157/7 157/25
                                           75/9 77/7 77/15 77/18 78/6 82/10 82/12 let [13] 8/7 23/25 34/2 38/4 38/6 51/8
italics [3] 132/15 132/16 132/19
                                           87/22 92/23 95/2 95/12 95/23 96/2 96/3 58/4 87/5 89/18 92/20 96/8 121/20
its [6] 23/6 24/21 35/6 92/10 92/14
                                           99/10 99/10 99/12 99/13 101/8 101/22 143/19
 154/13
                                           101/25 102/21 102/22 103/13 107/3       let's [34] 16/3 17/16 17/22 24/17 27/17
itself [6] 8/23 26/9 46/14 47/1 53/1
                                           107/4 108/3 108/9 110/3 110/10 114/10 28/20 29/25 31/5 31/14 32/11 36/21
 107/17
                                           116/18 119/13 121/4 122/4 123/10         37/5 37/10 49/17 51/13 51/17 53/23
J                                          124/7 124/13 124/21 128/3 133/4          60/10 60/15 60/20 63/3 63/15 66/6
                                           133/25 135/6 136/9 142/19 146/4          66/20 75/5 75/13 84/10 89/16 91/16
January [9] 96/23 98/12 100/13 102/1
                                           146/16 147/16 147/17 148/6 148/7         96/8 97/12 121/21 126/7 140/14
 129/19 133/22 133/24 139/16 139/18
                                           148/21 148/21 150/3 152/9 153/11        letter   [3] 34/19 154/12 156/12
January 2015 [1] 129/19
                                           153/21 157/19                           level   [2]  89/13 144/23
January 26 [1] 96/23
                                          knowledge [9] 22/15 24/18 47/14          lie [5] 17/17 17/23 18/3 18/8 131/6
Jay [2] 78/9 78/11
                                           124/16 146/1 149/21 149/22 155/15       lied [2] 15/17 41/15
jeans [1] 127/17
                                           156/10                                  lies [1] 41/17
JESSICA [3] 1/17 101/3 101/8
                                          known [2] 110/14 117/17                  light [1] 3/18
job [38] 22/8 27/21 27/22 27/23 27/24
                                          Kobi [2] 31/1 78/12                      like [33] 4/3 5/1 11/20 20/23 21/11
 28/1 29/13 29/16 29/18 29/19 29/20
 38/20 40/3 40/20 41/4 43/25 44/5 44/6 L                                            29/18 29/20 36/21 50/16 50/17 68/14
 81/4 91/17 91/23 93/21 93/24 95/4 95/9                                             92/25 95/9 97/4 99/13 104/18 104/19
                                          lack [3] 21/17 26/23 118/1                104/21 107/1 107/23 109/15 115/22
 95/13 95/14 95/14 95/17 103/24 104/4
                                          ladies [3] 25/3 86/21 141/6               122/4 122/22 124/23 131/17 144/1
 105/4 105/4 112/11 112/12 112/13
                                          lady [5] 69/22 104/3 104/5 104/16 122/5 145/25 149/6 149/24 152/9 153/1
 112/14 112/17
                                          laid [1] 8/22                             157/12
John [1] 63/9
                                          Lane [1] 1/22                            likely   [2] 8/21 143/17
join [1] 14/15
                                          language [8] 46/8 46/9 47/3 47/6 47/20 limited [1] 151/24
joke [1] 62/24
                                           113/4 142/3 142/11                      limits [1] 150/20
judge [6] 1/9 19/9 19/11 19/12 19/15
                                          largely [2] 151/23 157/23                line [4] 53/9 67/3 116/10 144/10
 137/21
                                          Laski [4] 30/13 49/18 66/7 76/8          Liora [1] 29/11
July [3] 1/5 159/9 159/16
                                          last [13] 3/19 14/2 39/13 40/11 77/16    Lisa [4] 1/21 159/3 159/19 159/20
junior [1] 131/4
                                           77/18 95/1 95/2 95/10 95/13 111/17      list [2] 100/24 111/25
jury [57] 1/9 5/8 5/19 6/4 8/7 8/12 9/25
                                           115/24 120/5                            listed [4] 97/16 98/10 100/9 101/2
 13/20 14/13 14/14 17/1 17/12 18/18
                                          late [2] 87/3 87/3                       listen [21] 102/14 102/23 103/12 103/25
 21/14 26/6 29/7 34/9 42/6 46/11 46/12
                                          later [10] 7/16 9/22 41/20 46/6 70/14     104/3 104/5 104/5 104/8 104/24 105/16
 46/17 49/15 57/2 60/2 62/11 66/3 74/22
                                           91/20 92/15 97/9 115/15 157/11           106/11 108/11 108/20 112/8 112/12
 76/17 77/10 77/21 80/4 83/16 84/3
                                          latest [2] 123/20 133/10                  113/1 115/23 117/5 135/8 135/15
 85/20 87/14 90/23 91/2 92/4 93/13
                                          law [4] 3/23 143/8 146/24 147/3           145/23
 101/11 119/25 123/16 130/5 132/24
                                          LAWRENCE [1] 1/12                        listened    [15] 44/15 45/1 59/2 61/16
 134/12 134/16 137/10 141/13 142/1
                                          lawyers [2] 14/18 87/2                    105/18     105/20  112/18 112/24 113/7
 142/16 142/17 142/18 142/24 142/24
                                          lay [10] 21/18 23/10 24/17 27/1 99/3      118/7 126/19 129/3 131/24 136/21
 143/3 143/7 148/5
                                           108/25 109/9 109/19 134/3 146/4          140/12
just [109] 3/22 4/12 4/16 4/19 5/22 6/23
                                          laying [1] 157/20                        listening    [4] 34/20 105/13 107/13
 7/18 7/20 8/1 8/2 8/22 9/22 9/25 10/18
                                          lead [6] 26/4 26/6 26/7 26/11 26/12 28/3 117/25
 11/7 11/15 11/23 12/8 12/13 12/13
                                          leader [5] 16/25 17/1 66/15 95/8 95/8    lists [1] 150/22
 12/21 13/2 13/5 13/13 14/2 14/3 14/6
                                          leaders [4] 16/1 17/5 17/6 17/8          little [21] 5/21 14/16 14/20 35/4 39/20
 14/11 16/14 17/13 19/20 20/14 22/8
                                          leading [1] 130/13                        48/1 48/5 54/23 55/15 83/6 84/5 87/2
 25/6 34/8 34/12 34/16 34/20 40/22
L                                       66/12 66/13 69/22 70/3 70/4 79/3 89/11 meaning [1] 47/7
                                        102/8 102/15 102/23 103/5 103/6 103/8 means [10] 8/5 34/11 58/5 60/17 64/7
little... [9] Case
               93/23 93/24 95/7 108/25
                     8:18-cr-00157-TDC    Document 302 Filed 08/20/1975/9                Page
                                        115/7                                              75/10170 75/11of112/17
                                                                                                            180 149/8
 117/10 121/14 136/11 136/12 143/2
                                        mandatory [9] 81/22 81/24 82/24 83/21 mechanical [1] 1/24
live [1] 36/15
                                        86/16 86/17 91/9 92/1 92/6                   meet [4] 31/15 31/19 121/16 157/9
lived [2] 36/17 36/19
                                        manner [1] 114/4                             meeting [14] 31/24 31/24 81/9 81/19
LLP [1] 1/16
                                        many [22] 23/13 27/12 28/10 28/13            82/24 83/18 83/20 85/9 86/5 86/7 86/14
local [2] 125/13 125/16
                                        29/12 29/15 31/17 32/7 32/12 40/13           86/16 92/15 93/15
located [1] 29/8
                                        41/21 41/21 43/22 65/10 67/5 78/8 80/7 meetings [15] 79/6 79/8 79/13 79/14
London [4] 121/11 121/13 121/15
                                        95/19 95/19 101/23 106/14 145/8              79/17 79/24 80/18 81/24 86/17 91/9
 121/18
                                        map [3] 36/7 36/9 36/12                      91/13 92/1 92/6 92/12 104/11
long [11] 5/7 13/22 34/25 40/7 40/11
                                        mark [14] 60/15 60/20 62/20 63/6 63/16 member [3] 12/16 88/10 88/13
 65/6 96/25 129/20 131/9 136/13 141/7
                                        120/20 121/7 122/9 122/13 125/4              members [2] 12/14 14/14
look [54] 19/24 27/17 29/21 30/17 37/10
                                        130/22 132/19 138/22 138/23                  mention [1] 121/22
 48/17 51/13 57/12 60/10 60/15 60/20
                                        market [6] 49/25 50/9 50/12 50/14 53/7 mentioned [4] 6/25 7/3 41/18 157/1
 62/20 63/5 63/15 66/6 66/20 71/18 74/3
                                        136/7                                        message [1] 5/1
 75/5 75/13 77/4 78/5 80/12 81/5 82/18
                                        markets [2] 131/7 131/10                     messages [1] 10/2
 82/19 83/14 86/11 86/11 89/18 94/4
                                        markings [1] 36/6                            met [1] 31/22
 96/22 97/12 100/24 104/22 110/21
                                        MARYLAND [4] 1/1 1/4 1/22 159/5              meta [1] 116/19
 111/4 111/17 111/19 115/23 116/8
                                        MasterCard [1] 114/25                        method [2] 50/22 50/25
 116/22 116/23 121/6 121/21 122/8
                                        match [2] 115/15 123/8                       Michael [6] 33/7 72/14 72/17 72/20
 128/19 130/21 135/4 136/16 138/22
                                        material [5] 43/23 43/25 44/3 123/25         105/5 105/6
 140/14 141/3 153/1
                                        150/9                                        microphone [2] 14/3 92/9
looked [2] 51/15 100/3
                                        materialistic [1] 64/9                       middle [1] 14/22
looking [10] 8/23 89/23 96/9 100/6
                                        matter [5] 5/14 10/10 22/21 142/16           might [8] 13/22 55/15 90/9 108/8 122/5
 111/24 128/2 132/22 149/12 152/18
                                        155/4                                        123/20 143/1 148/8
 155/18
                                        matters [2] 3/7 118/11                       Mila [24] 103/14 103/16 103/17 103/21
lose [1] 78/21
                                        Mauritius [5] 24/8 24/12 25/4 25/9 25/14 104/1 104/9 104/10 104/13 104/14
lot [7] 64/10 64/10 104/16 107/25
                                        may [42] 5/5 5/13 5/14 9/4 9/9 10/23         104/21 104/25 105/13 105/16 105/19
 108/19 115/22 123/6
                                        12/9 15/6 15/7 16/12 19/18 22/22 47/14 107/1 108/19 108/20 110/12 110/18
loves [1] 104/15
                                        55/16 74/22 76/17 83/4 85/19 87/5 87/6 112/12 112/19 112/21 112/24 113/8
lower [2] 19/16 111/19
                                        87/7 90/4 96/19 106/5 113/19 113/22          million [2] 109/18 131/1
lowest [1] 58/10
                                        117/18 123/5 123/22 126/22 130/6             mind [6] 4/11 34/16 34/20 86/23 141/10
lunch [8] 87/4 87/7 123/18 141/4 141/7
                                        137/9 138/12 140/3 141/17 141/22             143/16
 141/16 141/24 143/17
                                        146/4 146/9 147/11 147/21 155/15             mine [2] 44/10 123/9
M                                       156/9                                        minimal [3] 122/20 123/9 123/14
ma'am [3] 15/5 121/25 128/24            maybe  [12]   35/4  56/10  89/18  90/11      minimum [7] 26/10 66/24 122/15 122/23
machine [2] 159/5 159/13                114/11 124/21 125/14 129/12 132/17           123/9 123/13 124/10
made [34] 4/24 6/1 6/3 6/6 6/7 10/25    148/17  148/19    153/7                      minor  [1] 6/23
 25/21 26/1 26/8 26/10 44/15 44/23      Maybe  I'm  [1]  89/18                       minus   [1] 98/3
 47/14 57/21 58/25 60/12 60/12 60/16    Maymon [42] 6/12 12/10 12/14 12/16           minute [10] 60/15 60/20 63/5 63/15
 61/14 84/8 88/4 88/8 88/19 95/16 96/3 12/23 16/6 16/23 17/22 17/22 22/8 31/6 86/21 122/9 122/13 125/3 130/21
 107/8 107/9 114/2 114/13 128/5 128/25 32/20 32/21 35/16 36/23 37/2 39/8 39/8 138/23
 131/21 132/13 136/18                   39/11 40/4 40/18 40/21 41/9 41/10 43/9 minutes [8] 4/12 14/17 36/17 55/23
main [1] 99/13                          69/12 72/13 89/9 89/22 90/10 90/15           86/24 87/13 90/20 122/25
major [1] 6/22                          128/10 128/13 128/17 130/20 133/19           missed [2] 90/9 129/12
majority [1] 3/20                       135/7 135/19 135/21 135/24 137/22            missing [4] 93/18 93/20 156/14 157/24
make [50] 4/7 5/11 6/8 7/8 9/15 10/18   137/25                                       mistakes [1] 75/21
 12/7 14/3 14/6 27/24 28/8 28/11 28/14  Maymon's    [6]  31/8  33/1 89/12  134/2     mix [1] 44/13
 46/16 53/19 57/3 58/6 58/11 58/15      137/19  138/1                                moment [6] 19/18 19/20 32/20 48/2
 60/18 65/8 66/22 67/7 68/9 68/14 68/22 me [66] 3/6 5/7 5/16 5/17 7/20 9/21 11/4 123/2 151/16
 69/1 73/16 75/12 89/3 89/7 106/20      16/19 23/23 23/25 25/16 29/18 29/20          Monday [2] 79/9 79/10
 111/20 111/24 114/23 121/1 122/22      32/16  34/2   39/24  43/21  43/23  44/1 45/9 money [15] 25/15 50/21 53/19 58/15
 126/12 126/15 126/19 128/6 128/9       48/24 51/9 55/13 58/4 64/18 66/22            65/2 67/19 67/23 69/20 93/19 97/21
 128/15 133/8 135/11 140/20 147/21      71/21  78/24   79/15  80/6  88/4 89/18       100/16 100/21 114/24 131/18 137/23
 148/6 148/14 148/23                    91/21  92/20   93/8  95/9 96/9  100/11       monitor   [1] 122/12
makes [3] 10/21 25/18 56/25             103/25  103/25    104/3  104/8 108/10        monitors    [1] 57/7
making [12] 7/19 12/24 90/18 100/17     110/13  110/24    112/10  112/11   112/23    month   [14]   50/23 51/1 53/1 58/5 58/11
 100/21 114/3 114/6 118/2 118/17        113/3 113/6 114/12 121/15 121/20             58/16 60/18 68/21 69/1 79/9 97/2 97/5
 118/19 118/23 118/24                   122/1 122/17 134/25 135/5 135/8              122/21 122/22
manage [1] 33/15                        135/18  135/19    137/21  140/13   142/9     monthly    [9] 31/24 52/25 96/14 98/6 98/9
management [3] 28/20 29/4 157/6         143/9  143/19   157/11                       98/13   98/15   104/11 139/6
manager [24] 27/21 29/13 30/2 33/9      mean  [47]   4/1 4/9  4/25 6/23  7/17 10/1   months    [10]  31/23  51/5 51/10 65/10
 33/10 33/18 33/23 37/18 48/8 66/15     11/1 11/11 30/7 32/9 42/6 50/18 54/5         66/23 67/20 68/22 70/15 70/15 70/16
 66/16 66/18 72/7 77/12 89/10 91/21     54/7 55/25 56/15 56/20 57/2 64/6 69/25 Morales [38] 103/14 103/16 103/17
 94/18 95/6 95/11 95/15 95/16 95/17     70/3 80/4 87/6 96/6 97/20 103/3 107/25 103/21 104/1 104/5 104/9 104/10
 102/21 104/7                           108/3 108/6 109/6 112/2 115/12 115/14 104/13 104/14 104/21 104/25 105/14
managers [31] 16/1 16/1 17/2 17/3 17/4 116/15 123/19 124/17 133/25 146/9             105/16 105/20 107/1 108/4 108/19
 17/6 27/18 37/4 38/19 40/22 41/18      146/13  148/22    153/1  153/2 153/16        110/12 110/18 112/12 112/19 112/21
 41/22 41/25 42/9 50/7 54/18 54/23      154/10  154/21    157/12  157/20             112/24 113/8 114/3 114/9 115/5 115/9
M                                       36/23 37/2 39/8 39/8 39/11 40/4 41/10 needs [3] 13/5 60/22 157/25
                                        43/9 89/9 89/22 135/7                  neither [1] 116/25
Morales...Case
            [9] 115/22 115/23 118/1
                  8:18-cr-00157-TDC    Mr.Document
                                           Maymon's [3]302     Filed
                                                          31/8 33/1   08/20/19NeotPage
                                                                    134/2                  171 of 180
                                                                                     [1] 36/18
118/10 118/17 120/22 121/9 122/19
                                       Mr. Onasis [1] 82/19                    net [9] 96/14 98/2 98/3 98/16 98/18
124/21
                                       Mr. or [1] 4/24                          98/22 100/9 100/12 100/20
Morales' [2] 108/21 115/6
                                       Mr. Van [1] 13/25                       never [3] 50/13 60/11 150/21
more [45] 3/5 4/17 4/19 4/20 8/10 8/12
                                       Ms [264]                                new [9] 1/13 40/13 43/23 84/21 84/23
11/7 13/10 23/15 23/15 23/17 23/18
                                       Ms. [25] 4/24 29/12 35/19 44/4 66/11     88/19 123/23 128/4 157/5
26/1 27/19 27/24 27/25 32/13 34/4 34/6
                                        67/23 68/5 68/22 69/1 101/19 101/25    next [16] 3/11 12/6 14/21 26/3 27/17
34/13 40/15 47/18 52/7 52/19 55/15
                                        104/5 108/4 114/1 114/3 115/5 115/6     30/5 53/9 67/3 82/14 83/7 111/5 116/13
58/6 58/6 60/13 68/22 75/8 75/11 80/11
                                        115/9 115/22 118/1 118/10 118/17        135/5 136/16 138/6 139/9
107/1 107/15 109/1 109/9 115/4 135/19
                                        120/22 121/9 122/19                    nice [1] 67/7
143/2 151/25 153/6 153/17 153/19
                                       Ms. Elbaz [3] 4/24 35/19 44/4           Nick [2] 33/14 86/1
154/23 157/10
                                       Ms. Giovanie [2] 101/19 101/25          night [6] 3/19 84/4 84/14 84/16 84/17
morning [10] 3/7 3/9 15/11 15/12 83/23
                                       Ms. Graf [5] 66/11 67/23 68/5 68/22      84/21
84/19 84/20 84/23 84/25 86/20
                                        69/1                                   Nissim [20] 16/23 29/10 29/22 35/16
most [5] 5/3 53/6 66/21 115/7 117/7
                                       Ms. Morales [12] 104/5 108/4 114/3       40/21 66/19 69/12 70/4 72/7 90/15
motion [5] 3/3 143/22 152/16 153/5
                                        115/5 115/9 115/22 118/1 118/10         91/21 130/15 135/3 135/8 135/18
154/13
                                        118/17 120/22 121/9 122/19              135/19 138/21 139/2 139/7 140/16
move [5] 9/22 17/22 57/5 85/22 126/10
                                       Ms. Morales' [1] 115/6                  no [72] 1/3 8/9 8/22 10/10 20/12 20/15
moved [2] 35/1 155/17
                                       Ms. Uzan [2] 29/12 114/1                 24/3 27/6 36/2 46/2 46/3 49/3 50/4 51/2
moves [10] 20/9 45/16 49/7 59/11 62/1
                                       much [24] 25/23 25/23 27/12 27/14        51/12 52/23 53/3 53/8 53/15 53/21
119/19 129/10 129/24 132/9 137/4
                                        53/12 63/10 80/22 80/22 80/23 87/12     54/16 54/21 59/13 59/14 60/12 65/15
moving [4] 33/12 37/4 37/17 86/20
                                        92/13 92/13 92/16 92/16 93/16 93/16     67/2 67/10 67/17 67/25 68/7 68/13
Mr [56] 2/5 4/22 8/4 12/8 14/23 20/13
                                        93/17 97/21 100/9 100/12 100/16         68/19 69/2 74/19 76/11 76/14 76/15
25/10 31/13 31/14 33/10 34/22 37/10
                                        141/11 148/18 158/1                     83/2 87/20 88/22 89/22 96/17 100/18
41/8 41/8 46/1 52/9 55/1 59/19 73/25
                                       multiple [1] 13/12                       100/22 102/9 102/13 104/18 104/19
76/12 76/14 86/19 89/13 89/20 91/5
                                       must [1] 28/5                            104/20 104/21 108/9 108/17 108/22
99/3 106/21 108/12 110/7 115/17
                                       my [61] 4/11 4/16 12/6 13/11 16/2 18/25 110/16 110/19 117/2 119/22 121/12
118/20 123/1 125/23 128/10 128/13
                                        18/25 19/16 20/6 20/8 26/7 27/21 27/21 121/19 122/23 126/2 136/1 139/23
128/16 132/11 132/18 135/21 135/24
                                        27/22 27/22 27/23 27/24 28/1 40/2       147/10 147/18 148/2 148/2 148/2
137/19 138/1 139/22 139/24 141/5
                                        40/10 49/20 54/2 60/21 60/22 64/25      149/10 155/17 156/7
141/18 143/24 150/11 151/1 151/11
                                        66/22 68/2 68/20 73/15 87/4 87/22      nobody [6] 50/16 50/17 81/4 130/25
151/20 152/5 152/10 156/11 157/1
                                        94/20 96/5 102/19 102/24 103/8 103/9 131/1 131/17
157/13
                                        104/8 108/5 120/12 121/3 122/1 122/20 non [1] 3/15
Mr. [92] 4/24 6/12 6/12 12/10 12/10
                                        122/21 124/11 126/17 128/18 129/22     non-hearsay [1] 3/15
12/14 12/14 12/16 12/17 12/23 13/25
                                        133/3 139/5 142/13 149/16 151/6 151/9 none [3] 53/18 57/7 107/19
17/16 17/17 17/22 17/22 18/2 18/2
                                        153/13 154/12 154/17 159/6 159/13      nonfinancial [2] 148/22 155/10
29/25 31/8 31/14 31/15 31/19 31/21
                                        159/14 159/15                          noon [1] 84/9
32/15 32/15 32/20 32/21 33/1 33/4 33/5
                                       myself [1] 135/11                       not [151] 3/17 4/2 4/17 4/20 5/5 5/14
33/12 33/13 33/15 33/17 33/22 36/23
                                                                                5/15 6/7 7/25 8/2 8/7 9/5 9/7 10/3 10/13
37/2 37/5 37/10 37/11 37/14 37/17      N                                        10/20 10/24 11/9 11/10 11/14 11/14
37/19 37/22 37/25 39/3 39/3 39/8 39/8
                                       name [63] 29/21 30/5 30/7 30/8 30/10     11/15 12/13 12/13 13/1 13/7 19/6 24/3
39/11 39/13 39/14 39/16 40/4 40/18
                                        30/12 30/15 30/20 30/22 33/1 33/5       24/21 25/5 25/7 25/25 27/6 27/8 34/12
41/10 41/13 43/4 43/9 72/12 75/5 75/16
                                        33/13 49/20 63/12 64/19 66/7 71/11      45/21 47/1 49/3 51/2 52/7 52/8 52/19
81/6 81/19 82/19 82/20 83/20 83/23
                                        71/13 71/15 72/17 72/20 73/20 75/17     53/15 57/3 63/1 67/3 68/21 69/1 73/21
85/8 86/2 86/14 89/9 89/9 89/9 89/22
                                        75/24 76/4 76/8 77/12 77/15 77/16       75/17 75/24 76/3 76/7 78/17 78/24 79/1
106/22 106/22 107/15 127/18 127/19
                                        77/17 77/18 77/20 78/7 78/16 78/22      82/12 87/19 87/25 88/19 89/5 89/18
127/23 128/7 128/13 128/16 131/5
                                        78/22 79/1 89/14 94/22 94/23 94/24      89/20 90/25 95/18 97/8 97/11 99/2
131/6 134/2 135/6 135/7 135/24 140/18
                                        94/25 95/1 95/2 95/13 96/13 97/16       100/22 102/9 103/1 103/9 104/17 105/9
155/3
                                        99/12 99/14 101/7 101/7 101/9 101/12 106/8 106/14 108/2 108/7 108/24 109/2
Mr. Alfasi [40] 6/12 12/10 12/14 12/17
                                        101/13 104/1 105/5 116/12 116/12        109/10 109/12 110/5 110/20 113/10
17/16 17/17 33/12 33/15 33/22 37/17
                                        116/18 135/2 145/10 157/8 159/16        115/9 115/11 117/21 118/8 121/5
37/19 37/22 37/25 39/3 39/3 40/18
                                       named [4] 31/6 72/9 103/13 103/21        122/23 123/5 123/15 124/16 125/16
41/13 43/4 75/5 75/16 81/6 81/19 82/20
                                       names [13] 17/12 30/8 71/10 90/12        125/25 130/25 132/12 132/21 132/22
83/20 83/23 85/8 86/2 86/14 89/9
                                        100/24 101/5 101/6 101/6 135/5 136/7 132/24 139/21 142/4 142/14 142/20
127/18 127/19 127/23 128/7 128/13
                                        136/9 145/14 150/18                     143/7 143/17 145/2 145/6 145/11
128/16 131/5 131/6 135/6 135/24
                                       naming [2] 89/25 136/3                   145/12 145/21 145/22 146/1 146/2
140/18
                                       nature [6] 47/16 107/16 117/8 117/22     146/4 146/20 146/20 146/24 146/25
Mr. Alfasi's [1] 33/13
                                        150/14 150/16                           147/2 147/3 147/7 147/10 147/22
Mr. Arccado [1] 72/12
                                       necessarily [10] 9/5 11/16 25/7 56/12    147/23 147/24 147/25 148/4 148/7
Mr. Bigelman [15] 18/2 18/2 29/25 33/4
                                        89/6 118/5 118/11 121/4 142/4 148/1     148/22 148/25 149/24 150/1 150/2
33/17 37/5 37/10 37/11 37/14 39/13
                                       necessary [1] 151/1                      150/9 150/20 151/7 151/23 152/7
39/14 39/16 89/9 106/22 107/15
                                       need [20] 3/5 8/22 11/7 12/21 12/22      153/16 153/24 154/4 155/15 156/3
Mr. Bigelman's [1] 33/5
                                        12/25 13/3 55/23 56/4 73/15 87/16       156/9 156/12 156/20 157/15 157/24
Mr. Cohen [4] 31/14 31/15 31/19 32/15
                                        87/17 93/24 108/9 114/25 134/3 151/2 157/25
Mr. Goldberg [1] 106/22
                                        156/13 157/5 157/7                     note [2] 78/15 155/12
Mr. Herzog [2] 31/21 32/15
                                       needed [11] 42/10 54/12 80/10 80/22     notereading [1] 1/24
Mr. Lebowitz's [1] 155/3
                                        97/6 97/7 97/9 97/10 97/11 103/10      notes [1] 159/13
Mr. Maymon [20] 6/12 12/10 12/14
                                        136/7                                  nothing [3] 87/4 151/20 155/13
12/16 12/23 17/22 17/22 32/20 32/21
N                                          90/14 90/19 91/1 91/3 97/8 97/11 98/5 96/12 96/13 97/6 141/23 141/25 156/24
                                           98/15 99/11 99/15 99/21 100/9 101/8             ourselves [1] 81/3
now [24] Case
            3/5 8/4 8:18-cr-00157-TDC
                    9/25 10/17 31/5 46/10    Document            302 109/21
                                                                         Filed111/4
                                                                                 08/20/19out Page      17213/22
                                                                                                             of 180
                                           101/13   106/6 107/24                               [22] 11/24         46/6 48/2 48/16
 46/19 86/20 87/16 88/22 89/23 90/6
                                           113/16 114/22 116/3 116/21 117/6                 56/1 56/2 56/10 77/4 83/6 84/21 97/1
 108/13 108/15 114/8 115/1 125/8 141/4
                                           117/12 119/24 120/11 120/22 121/1                97/13 121/6 124/12 125/23 139/3 142/8
 141/17 142/8 143/6 143/13 144/4
                                           123/12 123/24 125/10 125/21 125/25               144/23 151/16 157/12 157/20
 154/23
                                           126/3 126/7 126/24 127/3 127/22 130/3 outside [5] 38/1 86/23 141/9 147/4
number [15] 8/17 8/19 9/4 28/8 31/9
                                           132/24 133/14 133/20 133/25 134/10               148/3
 32/22 34/19 116/17 116/20 117/1 121/5
                                           134/17 135/10 135/12 138/10 139/21              over [10] 4/2 14/20 33/12 37/18 63/22
 125/20 138/3 143/23 159/9
                                           140/1 143/6 143/15 144/3 148/16 150/3 97/13 121/16 123/18 134/20 146/5
numbering [1] 116/15
                                           156/2 157/7 157/10                              overrule [3] 25/1 46/7 113/16
numbers [16] 110/1 110/3 110/11
                                          old [2] 101/25 102/2                             overruled [7] 49/13 59/18 65/20 65/21
 110/17 110/20 111/20 111/25 112/3
                                          Onasis [3] 33/14 82/19 86/1                       81/13 85/17 130/3
 112/5 112/8 116/8 116/10 116/14
                                          once [2] 63/20 87/7                              overruling [1] 119/9
 116/25 117/1 117/18
                                          one [45] 4/2 7/5 7/18 11/5 11/11 11/20 owing [2] 70/25 76/2
NW [2] 1/13 1/18
                                           17/8 22/9 24/3 34/5 34/6 34/16 44/23            own [17] 6/6 35/13 35/15 50/12 56/1
O                                          45/23 60/15 73/19 73/21 79/22 89/5               56/3 56/16 76/3 91/16 91/24 95/24
O.M [1] 135/5                              96/5 98/19    99/1    102/13  102/20   102/22    100/19 107/1 110/15 131/7 150/18
oath [1] 15/5                              102/25   103/2     103/6  108/10  111/16         153/15
object [12] 4/23 9/3 16/8 21/16 22/13      115/6 115/7 115/25 121/16 122/10                owner [3] 31/21 78/12 79/21
 24/24 54/23 99/1 105/8 117/11 124/14 130/21 133/5 133/10 143/16 145/25                    owners [3] 31/4 31/13 79/22
 142/22                                    146/22   148/12     152/12  155/17   155/23
                                          one-minute [1] 60/15                             P
objecting [2] 8/5 87/23
                                                                                           p.m [2] 84/9 85/25
objection [51] 5/18 8/10 8/18 8/22 9/17 ones [9] 12/24 34/19 90/4 90/6 115/7
                                                                                           page [26] 51/13 53/22 60/10 60/15 73/5
 12/1 20/10 20/12 24/16 24/22 25/2 36/1 117/17 142/3 146/20 146/23
                                          only [31]    10/14   19/13  20/1  24/25   36/4    75/13 82/18 82/22 83/7 83/7 83/13
 46/2 46/3 46/4 46/7 49/9 49/13 59/13
                                           44/19  46/11     51/5  51/10  58/22  60/17       86/11 100/1 100/6 100/23 111/17
 59/14 59/14 59/18 65/18 65/25 73/10
                                           60/25  61/11     64/14  66/23  68/15   71/20     111/20 115/24 116/8 116/24 117/2
 73/19 74/19 76/11 76/14 76/15 81/12
                                           80/15  82/16     102/13   102/20  102/25         120/19 122/11 122/12 130/11 130/22
 83/2 85/12 85/13 85/17 88/1 96/17
                                           103/2  115/19      124/10  136/1  138/9         pages [1] 159/11
 99/22 99/23 106/3 110/5 113/15 113/17
                                           139/12 143/3 143/4 153/16                       paper [4] 42/12 56/21 57/11 92/18
 119/10 119/22 120/12 127/2 130/1
                                          open  [8]   57/16    86/23  109/23   119/7       paralegal [1] 56/3
 134/1 139/19 139/24
                                           125/1  126/6     134/9  141/10                  paraphrase [1] 109/8
objections [4] 3/20 8/13 62/3 137/6
                                          operators    [1]   155/7                         Park [2] 36/13 36/14
obligation [2] 18/25 19/1
                                          opinion  [19]    145/15   146/19   147/12        part [29] 5/3 6/21 12/24 12/25 13/7
obligations [2] 18/19 18/23
                                           147/12   149/4     149/12  150/14   150/17       13/15 18/12 20/14 29/18 47/10 51/14
observation [1] 10/8
                                           150/18   151/13     151/16  151/17   152/6       51/14 78/1 78/5 99/9 106/11 106/21
observations [1] 10/19
                                           152/11 152/19 153/12 153/13 154/23               106/23 107/5 107/9 114/9 114/13 119/2
observed [1] 23/8
                                           155/2                                            134/6 134/13 140/14 150/17 150/21
obviously [3] 115/13 124/17 144/7
                                          opinions   [2]   145/2   155/3                    152/4
off [6] 4/9 13/2 57/11 86/20 106/13
                                          opportunity    [2]   108/10  143/10              particular [10] 3/6 3/7 12/12 59/18 88/9
 117/13
                                                                                            88/10 108/23 117/15 144/13 145/3
offer [9] 3/11 6/21 24/19 108/6 115/14 opposed [3] 12/4 12/18 143/1
 141/21 143/10 144/6 147/6                option [9] 17/15 30/3 33/11 71/17 74/15 particularly [1] 142/2
                                           76/4 78/16 78/22 79/1                           parties [1] 123/6
offered [8] 5/5 6/25 25/5 47/4 49/10
                                          options  [16]    15/18   17/13  17/18   17/23    parts [1] 13/8
 85/14 108/7 117/23
                                           18/3 18/8    24/2   41/16  41/17  42/15   42/22 party [2] 146/21 147/13
offering [18] 5/17 6/24 11/20 22/20
                                           53/13  53/20     58/15  61/4  65/14             pass [2] 14/11 44/4
 22/22 23/5 25/8 45/21 45/24 106/8
                                          order  [10]   5/18   5/24  6/10  6/16  22/2      past [1] 14/16
 106/9 106/17 118/8 120/5 139/22
                                           23/24  53/5   56/4    60/21 109/4               patient [1] 141/7
 139/25 147/9 147/10
                                          ordered   [1]   96/6                             Patrick [2] 33/3 72/9
offers [15] 65/16 73/17 74/18 76/10
                                          org [4] 35/10 89/19 89/20 89/23                  Pause [3] 7/11 47/25 48/15
 81/11 83/1 85/11 96/16 98/25 99/16
                                          organization     [3]   154/18  155/25   156/5    payout [2] 68/3 68/6
 106/1 113/12 127/1 138/8 139/11
                                          organizations      [2]  154/18  156/8            people [11] 6/20 17/6 24/6 54/24 55/25
office [17] 31/20 34/3 35/13 35/15 35/19
                                          original [4]   51/20    120/7  143/1  143/2       73/21 94/20 99/12 153/1 153/2 153/14
 35/21 36/18 36/23 36/24 37/12 37/15
                                          originally  [1]   118/2                          people's [1] 92/19
 37/19 38/13 101/20 121/13 121/15
                                          Orseck [1] 1/16                                  percentage [2] 53/10 121/4
 121/18
                                          other [40]    5/4   5/5 5/13  5/23  6/9 6/11     performance [1] 96/11
offices [7] 26/19 26/19 27/8 35/7 36/13
                                           10/4 11/11    12/12    12/23  13/18  17/9       perhaps [3] 12/20 46/16 150/21
 36/16 79/25
                                           29/12 29/15 30/25 31/21 32/14 35/7              period [4] 51/4 63/22 95/10 139/15
official [4] 159/3 159/6 159/12 159/20
                                           37/18  40/13     40/18  56/12  62/7  70/20      permission [1] 65/24
often [16] 31/22 31/23 35/18 35/21
                                           101/20   108/11     116/15  117/23   123/9      permitted [2] 145/5 145/17
 36/23 37/1 37/5 37/11 37/14 37/18
                                           130/16   133/9     135/23  142/15   142/20      person [11] 5/5 5/13 24/1 32/22 57/24
 37/22 70/12 70/13 70/14 79/8 97/4
                                           148/13   150/20     154/18  155/14   155/23      58/9 64/12 88/9 88/10 89/12 133/16
oh [7] 52/10 57/9 103/13 121/20 125/21
                                           156/12                                          personal [4] 67/12 67/16 124/16 149/14
 134/14 134/19
                                                                                           personally [3] 23/13 23/22 124/21
okay [95] 7/4 7/12 9/2 9/14 10/16 11/19 others [3] 34/14 89/24 154/9
                                          otherwise    [9]   10/4  13/1  117/17   142/9    persuasive [1] 107/7
 13/19 13/20 14/4 16/10 18/23 19/20
                                           142/10   143/9     146/16  152/1  156/9         phone [51] 9/12 9/13 10/3 10/13 28/8
 20/18 22/24 23/7 23/16 24/17 24/22
                                          our [24]   3/10    3/12  3/16 6/2  30/10  42/12   28/8 28/10 28/13 28/14 28/16 41/1 44/8
 29/9 46/1 48/23 49/13 55/1 55/18 57/13
                                           54/13  54/18     54/23  55/24  55/25   56/3      44/9 44/16 45/8 63/9 63/10 102/3 102/4
 57/14 62/5 66/1 73/24 74/21 75/23
                                           71/10  80/21     92/9  92/11  92/11  93/1        102/7 102/14 102/22 102/24 103/4
 76/16 82/13 82/23 85/16 87/21 88/21
P                                        prefer [2] 5/15 8/4                    putting [3] 123/7 148/10 150/20
                                         prejudice [1] 117/9
phone... [27]
           Case103/6 103/9 103/11 103/12
                   8:18-cr-00157-TDC        Document       30288/10
                                                                  Filed
                                         preliminary  [4] 88/4      89/3 08/20/19
                                                                         118/17 Q Page 173 of 180
 104/8 104/9 105/6 105/14 105/16
                                         prepared [2] 3/2 46/20                 qualification [2] 24/23 25/10
 105/18 105/19 105/24 106/9 106/11
                                         preponderance [3] 6/17 13/17 88/25     qualifications [2] 144/10 144/23
 107/12 107/13 107/17 112/19 112/24
                                         present [5] 9/8 14/13 40/4 91/2 130/16 qualified [2] 49/24 150/2
 113/7 113/13 114/16 126/17 126/18
                                         presentation [1] 9/20                  qualifying [1] 146/11
 127/8 128/18 136/14
                                         press [1] 108/2                        quarter [1] 131/1
phones [1] 106/10
                                         pretends [1] 114/24                    question [27] 16/11 16/15 18/21 23/25
piece [2] 92/18 155/19
                                         pretrial [1] 4/4                        25/16 37/17 39/13 41/8 51/9 55/13
pieces [2] 150/6 152/18
                                         pretty [3] 5/2 35/7 114/15              73/25 90/5 92/21 96/3 96/9 109/14
place [6] 22/19 53/6 103/10 129/18
                                         previous [1] 132/14                     110/23 110/24 124/16 124/22 146/18
 129/21 153/22
                                         primary [1] 11/4                        148/11 151/11 152/2 152/15 157/22
places [1] 153/13
                                         principal [2] 66/23 68/15               157/23
plan [3] 50/23 51/1 51/10
                                         prior [5] 21/4 28/25 119/22 120/11     questions [18] 3/25 16/20 20/23 23/8
planning [2] 125/25 141/21
                                          147/23                                 23/23 32/16 34/2 36/22 56/11 56/13
plans [1] 51/4
                                         probably [13] 9/18 11/13 11/24 13/10    93/8 109/9 122/17 124/15 145/5 145/13
play [15] 47/24 48/7 48/13 56/25 59/21
                                          13/24 23/15 23/15 87/3 114/11 124/18 145/25 150/12
 62/10 120/3 120/15 127/13 130/8
                                          124/19 133/14 150/25                  quick [1] 10/18
 134/14 135/13 137/12 138/15 140/5
                                         problem [7] 10/10 108/15 109/16 124/5 quickly [1] 12/7
played [15] 57/19 59/25 62/12 120/16
                                          125/24 133/3 157/4                    quite [2] 143/8 155/11
 125/11 127/4 127/14 127/25 130/9
                                         problematic [1] 10/9                   quitted [2] 84/6 95/10
 134/18 134/21 135/17 137/13 138/17
                                         problems [1] 87/9                      quote [1] 109/7
 140/6
                                         proceed [1] 15/7                       quotes [2] 30/5 30/7
players [2] 6/23 6/23
                                         proceedings [5] 1/24 158/4 159/6
playing [3] 57/18 125/7 125/12
                                          159/12 159/14                         R
plea [4] 18/12 20/6 20/8 20/17
                                         process [9] 5/21 21/12 22/6 22/9 22/18 ran [2] 14/20 124/8
please [52] 21/1 23/23 27/17 28/22                                              rate [9] 54/10 54/12 54/15 54/17 61/5
                                          24/20 27/20 70/6 70/9
 35/10 35/24 36/21 47/24 48/18 51/14                                             69/5 69/8 69/14 122/2
                                         produced [1] 1/24
 51/17 53/23 59/21 60/2 62/10 62/11                                             rates [1] 156/20
                                         productive [1] 5/20
 62/21 63/6 63/16 64/14 66/3 71/18                                              rather [4] 54/24 87/8 143/13 147/14
                                         professional [1] 155/4
 71/21 74/4 74/23 75/14 77/4 78/15 81/6                                         RDR [1] 1/21
                                         proffer [3] 114/12 115/3 117/7
 83/24 85/23 91/3 97/14 99/25 100/24                                            reach [2] 93/21 112/16
                                         profit [3] 53/9 67/7 68/15
 102/17 102/18 120/15 120/20 121/21                                             reaching [1] 142/10
                                         profitable [1] 115/7
 121/23 125/2 127/13 130/11 130/22                                              read [13] 5/8 5/16 5/19 12/2 42/18
                                         profits [3] 53/5 66/24 68/16
 134/16 134/20 135/11 135/13 138/23                                              124/8 124/11 125/19 147/2 147/3 147/5
                                         progress [1] 92/10
 140/5 141/14                                                                    149/1 153/5
                                         projected [1] 108/19
pled [2] 15/14 19/5                                                             reading [4] 11/19 105/8 136/11 148/18
                                         projects [1] 115/22
plural [1] 54/24                                                                ready [2] 9/25 91/4
                                         promise [1] 58/5
plus [1] 68/2                                                                   real [6] 94/24 94/25 95/2 101/6 101/8
                                         promoted [2] 33/17 33/22
point [16] 12/7 13/12 17/10 22/14 29/17                                          125/23
                                         proof [1] 5/24
 46/17 53/1 53/4 56/25 80/10 89/1                                               really [7] 5/20 8/5 12/6 57/9 108/3 108/9
                                         proposition [3] 10/20 11/2 11/18
 103/24 112/10 129/22 142/7 151/3                                                146/24
                                         protected [1] 125/18
points [1] 152/22                                                               reason [9] 88/22 104/18 104/19 104/20
                                         provide [2] 46/20 143/11
policy [2] 124/9 124/19                                                          104/21 108/22 112/7 117/15 157/14
                                         provided [2] 26/22 46/24
POLLACK [17] 1/17 4/22 8/4 46/1 76/12                                           reasonable [2] 119/2 122/20
                                         provider [3] 146/21 147/1 147/14
 108/12 115/17 125/23 132/11 143/24                                             reasonableness [1] 47/17
                                         provides [1] 154/6
 150/11 151/1 151/11 151/20 152/5                                               reasonably [3] 13/10 88/14 118/3
                                         proving [3] 6/17 6/19 7/19
 157/1 157/13                                                                   reasons [2] 117/23 130/1
                                         provisionally [1] 4/15
Pollack's [1] 139/24                                                            reboot [2] 56/4 56/16
                                         publish [33] 19/25 21/1 28/22 35/24
portfolio [1] 65/1                                                              rebooting [1] 56/23
                                          44/18 48/18 49/14 58/21 60/1 61/10
portion [6] 20/16 46/10 67/18 77/5                                              recall [2] 14/22 15/18
                                          62/11 64/13 66/2 71/19 74/22 76/17
 132/20 134/24                                                                  receive [4] 74/16 78/17 94/10 105/19
                                          80/14 81/14 82/15 83/4 85/5 85/20
portions [10] 45/7 45/14 46/8 46/9 47/3                                         received [15] 42/4 52/2 52/14 71/25
                                          96/19 119/20 130/6 134/2 134/15
 47/7 47/7 47/20 106/2 120/8                                                     73/14 73/20 73/22 74/6 74/12 78/15
                                          134/15 137/5 137/9 138/12 138/15
posed [1] 145/25                                                                 82/6 82/10 93/3 97/3 105/24
                                          140/3
posit [1] 151/11                                                                receiving [1] 73/8
                                         published [2] 46/12 119/25
positing [1] 148/19                                                             recent [1] 117/7
                                         pull [6] 35/9 56/9 61/10 80/23 99/24
position [14] 3/19 6/16 30/1 30/18 31/8                                         recently [1] 118/7
                                          103/10
 32/2 32/5 53/6 68/9 107/11 115/1 138/1                                         Recess [1] 90/21
                                         pulling [1] 122/21
 145/11 148/3                                                                   recognize [4] 20/3 57/24 127/10 137/19
                                         purportedly [1] 154/7
positions [1] 16/2                                                              record [7] 37/7 43/14 43/20 44/7 87/21
                                         purpose [13] 3/25 73/8 81/8 82/23
potential [8] 20/24 28/4 41/1 41/5 41/9                                          119/9 139/14
                                          106/24 106/24 107/12 107/12 134/5
 41/12 58/14 136/14                                                             recorded [10] 1/24 6/4 9/7 9/7 43/17
                                          147/6 147/11 149/3 150/15
practice [11] 142/13 142/22 145/9                                                44/12 102/5 102/7 102/14 127/7
                                         purposes [6] 3/15 62/7 134/5 138/11
 145/16 146/6 147/25 148/3 148/4                                                recording [32] 45/1 45/17 46/3 46/14
                                          147/15 149/12
 148/24 149/16 150/19                                                            47/7 48/5 57/21 57/25 58/25 59/2 59/16
                                         pursuant [1] 85/14
practices [7] 151/9 152/22 154/15                                                60/4 61/14 61/16 61/24 62/7 62/14
                                         pushed [1] 93/20
 154/19 154/24 155/22 156/6                                                      125/8 128/25 129/3 129/5 129/17
                                         put [7] 4/17 56/22 76/3 76/7 93/25
practicing [1] 136/3                                                             131/21 131/24 132/13 134/11 136/18
                                          132/23 149/13
precise [1] 13/10
R                                       review [12] 45/7 45/13 80/23 92/7 92/12 107/8 108/7 111/22 112/13 113/8
                                         92/15 97/7 108/10 141/9 145/12 150/9 114/10 120/22 122/5 122/5 124/7 131/9
recording...  [5] 136/21
           Case          138/9 139/22
                   8:18-cr-00157-TDC        Document 302 Filed 08/20/19131/16         Page     174146/14
                                                                                                    of 180
                                         152/7                                              146/1        148/23 149/15
 140/12 142/14
                                        reviewed [6] 21/4 28/25 92/6 132/6         149/22 151/5 153/13 154/16 156/4
recordings [26] 44/15 44/23 46/22 46/25
                                         145/3 145/21                              156/4 157/4 157/7
 47/3 47/20 57/1 89/2 104/25 108/7
                                        right [33] 10/14 12/2 13/25 15/15 15/22 saying [26] 5/5 7/18 8/1 25/5 56/12
 108/9 108/17 108/18 109/3 114/11
                                         32/22 36/12 39/21 65/4 65/9 66/8 84/11 107/9 107/20 113/25 118/20 124/9
 114/12 115/20 117/4 126/12 126/16
                                         88/6 88/12 88/17 90/17 91/10 91/14        124/11 139/21 139/23 145/20 146/24
 126/19 128/5 128/6 128/9 128/16
                                         100/4 104/25 106/17 108/13 108/15         146/25 147/20 147/25 148/18 149/7
 139/14
                                         111/19 111/21 115/1 115/16 139/5          150/22 154/21 154/22 154/23 155/20
red [1] 116/10
                                         142/5 143/14 144/16 152/17 157/19         157/15
redact [1] 20/16
                                        rise [1] 139/19                           says [35] 21/13 22/12 24/11 25/17 26/3
redaction [1] 20/19
                                        risk [4] 7/23 58/10 66/24 115/14           26/12 27/18 29/9 33/8 36/12 36/14
redactions [1] 20/11
                                        RMR [1] 1/21                               36/18 49/21 52/18 54/2 54/7 78/2 78/6
referring [2] 42/2 125/17
                                        road [1] 157/9                             78/8 97/19 97/23 98/6 98/22 105/4
refers [2] 78/11 78/13
                                        Robbins [1] 1/16                           105/6 106/14 114/25 119/14 123/9
refund [1] 68/10
                                        role [6] 6/11 31/3 48/8 115/6 119/1        123/9 123/13 123/14 146/19 154/15
regarding [6] 3/3 3/5 27/13 47/13 92/14
                                         134/2                                     154/24
 122/1
                                        room [5] 80/6 138/4 142/18 153/1          scared [1] 104/17
regulation [1] 147/1
                                         153/14                                   schedule [2] 87/1 87/11
regulations [1] 147/8
                                        roughly [1] 89/13                         scientific [1] 144/11
related [2] 150/10 153/21
                                        round [2] 11/21 11/22                     scope [5] 13/11 88/15 150/13 150/16
relates [1] 152/20
                                        rubber [1] 157/8                           155/2
relation [1] 36/15
                                        rule [11] 28/18 85/15 125/13 125/17       screen [4] 8/7 123/14 132/23 141/20
relationship [1] 115/5
                                         144/4 144/7 144/24 149/25 150/2          scrub [1] 141/24
relatively [1] 87/3
                                         154/19 155/12                            search [1] 10/2
relevance [2] 24/24 25/2
                                        ruled [1] 106/23                          seated [3] 15/6 91/4 141/15
relevancy [2] 65/19 65/20
                                        rules [1] 28/14                           second [27] 7/9 8/18 35/2 35/22 51/13
relevant [3] 145/18 147/22 153/24
                                        ruling [9] 3/17 7/8 62/4 62/5 65/25 88/20 56/9 56/10 60/20 62/20 63/6 63/16
relied [1] 151/19
                                         88/20 119/23 120/13                       75/13 80/2 82/18 100/1 100/6 111/16
relies [1] 3/13
                                        rulings [2] 4/4 10/20                      120/20 122/9 122/13 125/3 130/22
relying [2] 148/11 151/17
                                        run [3] 56/4 87/8 141/12                   132/19 132/25 138/23 139/3 152/20
remain [1] 15/5
                                        RUSH [1] 1/12                             sector [7] 146/8 146/10 146/11 154/3
remainder [1] 59/22
                                        Russell [1] 1/16                           154/25 155/1 155/23
remember [12] 29/18 34/25 66/13 66/16
                                                                                  sectors [2] 153/11 155/24
 77/19 77/19 84/7 84/24 102/2 113/10    S                                         secure [1] 53/6
 128/2 136/1
                                        S-H-I-T [1] 140/15                        see [90] 4/25 8/7 10/1 19/12 21/12
rendering [1] 149/12
                                        safest [1] 67/6                            22/10 23/2 24/11 25/17 26/3 26/13
rephrase [6] 16/10 16/14 23/25 51/9
                                        said [86] 4/7 4/23 5/5 10/11 12/8 12/21 29/22 30/4 30/25 31/5 36/6 37/1 37/22
 73/11 110/7
                                         13/3 22/10 25/9 32/6 32/21 41/24 41/24 41/3 48/21 49/25 50/23 51/3 51/6 52/3
replacing [1] 125/24
                                         45/5 46/21 46/24 47/3 52/12 58/4 58/9 52/11 52/18 52/24 53/10 53/23 54/2
report [17] 32/15 32/18 32/24 96/1 96/3
                                         60/11 60/16 60/18 60/21 61/20 62/23       54/2 54/5 54/7 54/7 56/9 60/16 66/24
 96/6 97/1 97/3 97/4 97/7 97/8 97/8
                                         63/8 63/18 67/11 68/14 68/14 69/24        67/3 67/7 67/12 67/20 68/1 68/3 68/10
 97/12 97/17 100/3 100/13 102/1
                                         70/2 70/25 70/25 71/2 71/9 71/13 73/20 68/16 68/23 72/8 72/17 72/24 75/3 75/6
reported [6] 6/13 28/21 32/7 32/12
                                         76/1 79/13 80/23 80/24 81/3 84/10         75/16 75/20 75/21 78/8 78/17 81/20
 127/19 159/5
                                         84/13 86/16 89/17 91/21 92/9 93/2 94/3 83/23 86/23 87/12 89/16 90/19 94/7
Reporter [4] 1/21 159/1 159/3 159/20
                                         95/12 103/2 103/25 104/6 112/18           94/12 96/1 96/23 97/16 98/6 99/6 100/7
reports [6] 95/22 95/22 95/25 97/10
                                         113/10 114/1 115/21 122/4 122/19          100/16 101/2 109/25 111/5 111/11
 99/18 99/20
                                         122/22 129/8 130/24 131/12 132/3          111/21 116/10 121/18 122/19 125/7
represent [1] 21/8
                                         133/14 137/2 137/21 137/23 138/25         125/21 132/15 135/5 141/10 142/18
representatives [1] 155/7
                                         139/5 140/15 140/24 142/10 150/8          143/19 144/5 154/19 158/3
representing [1] 106/16
                                         151/2 151/20 151/21 151/23 157/17        seems [2] 123/6 157/11
request [1] 156/24
                                         157/25 159/9 159/12 159/14               seen [2] 90/6 146/23
require [3] 118/6 143/1 154/20
                                        salaries [1] 97/6                         sees [2] 21/13 22/12
requires [2] 144/8 144/24
                                        sales [4] 96/1 100/3 100/12 107/6         seized [2] 9/11 9/12
research [2] 86/23 141/9
                                        same [44] 11/9 12/16 24/16 29/16 29/18 selected [3] 108/18 108/21 118/6
respect [12] 5/23 6/17 10/17 11/12 12/7
                                         29/20 34/3 36/24 37/12 37/17 37/19       sells [1] 60/13
 25/3 46/2 88/20 90/15 139/14 150/7
                                         40/21 40/24 41/8 62/3 62/5 65/23 79/21 send [12] 27/23 28/6 28/6 42/18 50/7
 152/13
                                         80/3 85/12 86/7 88/11 95/8 95/9 111/7 64/24 65/1 66/22 73/15 81/6 116/17
rest [1] 16/2
                                         111/7 111/20 111/24 114/4 114/4           131/11
restart [1] 55/24
                                         116/18 117/20 118/24 123/15 125/6        sending [2] 82/20 99/18
results [2] 27/16 54/3
                                         126/18 126/21 127/19 132/23 133/3        senior [2] 27/18 49/24
retail [1] 155/11
                                         133/21 137/6 139/15 157/14               sense [5] 4/7 5/11 46/16 56/25 86/25
retention [24] 17/4 26/4 26/12 26/15
                                        Sauber [1] 1/16                           sent [19] 26/4 26/12 48/24 49/4 49/18
 26/16 26/17 27/11 73/22 74/7 74/13
                                        saw [3] 3/23 101/23 127/11                 64/18 64/20 65/3 65/7 65/11 65/13
 74/14 82/3 82/6 82/8 92/8 94/13 95/9
                                        say [56] 4/9 7/18 8/23 9/11 13/4 13/4      66/11 66/20 72/6 76/22 85/25 99/7
 96/12 98/1 99/7 99/10 99/13 103/17
                                         17/12 23/18 30/21 35/19 42/14 42/21       107/15 142/23
 104/20
                                         43/5 43/9 50/15 50/17 59/22 60/24 61/8 sentence [2] 19/7 19/17
retentions [3] 31/10 82/9 138/5
                                         69/6 70/8 71/5 71/8 81/1 88/25 89/6      sentenced [1] 19/4
return [10] 52/25 53/2 53/13 53/16
                                         93/15 93/23 95/21 96/6 103/8 104/13      sentences [1] 19/11
 60/16 61/5 69/5 69/9 69/14 156/20
S                                       simulate [4] 41/1 41/5 41/9 41/12        sometimes [9] 38/13 38/16 39/1 39/6
                                        simulation [1] 41/3                       39/16 45/10 60/21 79/10 79/20
separatelyCase
            [1] 134/3
                  8:18-cr-00157-TDCsince    Document       30286/20
                                                                 Filed 08/20/19SophiaPage
                                                [3] 65/6 65/11                            [3] 175   of 180
                                                                                              78/2 78/6 78/6
series [1] 65/23
                                        single [1] 52/19                         sorry [47] 3/2 6/5 16/7 16/19 18/21 20/7
serious [2] 8/13 10/6
                                        sir [1] 90/1                              25/16 29/14 30/21 32/16 34/22 45/9
service [1] 147/14
                                        sit [6] 5/18 5/19 88/22 97/9 145/22       51/8 52/10 54/6 55/13 65/8 65/10 69/6
services [4] 26/22 154/17 154/25 157/1
                                         153/14                                   70/8 72/16 79/15 83/8 90/9 93/8 96/6
session [7] 3/8 48/10 51/6 60/5 60/8
                                        sitting [5] 19/13 24/7 24/7 80/3 95/25    99/25 100/11 104/19 110/22 111/3
 62/15 130/14
                                        situation [1] 10/8                        111/22 112/23 114/20 116/2 121/20
sessions [1] 43/14
                                        situations [1] 153/15                     122/10 122/17 125/5 125/16 129/12
set [7] 3/16 3/24 81/8 82/23 116/23
                                        six [4] 60/20 122/24 125/3 131/3          133/18 134/15 134/19 139/18 140/10
 116/25 144/23
                                        six-minute [1] 125/3                      153/9
setting [1] 85/9
                                        six-second [1] 60/20                     sort [4] 12/4 13/22 56/24 149/11
settled [1] 5/3
                                        skill [1] 155/15                         sound [3] 135/8 135/18 135/19
Seven [1] 136/15
                                        slang [1] 64/5                           sounded [1] 11/20
she [138] 6/6 6/7 11/8 12/4 13/3 18/9
                                        sleep [3] 38/4 38/5 38/6                 sounds [3] 10/1 11/4 149/6
 22/19 23/8 25/7 25/7 25/8 27/9 27/10
                                        slow [1] 54/23                           SOUTHERN [1] 1/2
 27/11 30/19 30/22 32/5 32/6 32/6 36/17
                                        small [4] 50/14 50/15 132/20 152/18      space [1] 34/3
 38/4 38/6 38/25 39/25 40/1 40/1 40/4
                                        so [142] 3/9 3/24 4/3 4/9 4/12 5/9 5/14 speak [17] 27/4 38/11 38/16 38/20
 44/13 48/9 48/10 52/11 52/12 52/12
                                         5/15 5/18 5/20 6/15 8/14 9/6 9/20 10/13 38/22 38/25 39/3 39/8 39/11 39/14
 55/11 56/16 63/12 65/1 70/19 70/20
                                         11/5 11/17 13/6 14/6 14/22 16/3 17/2     39/16 44/11 45/11 55/8 70/20 113/4
 70/25 70/25 71/2 71/5 71/8 71/9 72/4
                                         17/5 20/18 21/11 25/3 25/9 29/9 34/10 156/3
 72/5 73/20 73/21 73/22 80/21 80/23
                                         34/20 35/18 38/6 41/22 42/10 42/12      speaker [1] 59/3
 80/23 80/24 81/1 81/3 86/18 89/5 89/6
                                         44/5 45/20 45/20 45/23 47/1 49/18 56/4 speakers [5] 45/2 61/17 129/4 131/25
 89/7 89/14 89/17 89/24 92/3 92/4 92/6
                                         56/11 57/4 59/16 60/16 63/23 63/25       136/24
 92/6 92/7 92/8 92/9 92/11 92/12 92/14
                                         65/1 66/6 67/5 68/9 78/5 78/21 80/11    speaking [13] 45/5 54/24 57/7 59/6 60/7
 92/15 92/17 93/12 93/15 93/20 93/23
                                         80/24 85/17 87/3 87/9 87/22 89/23 90/2 61/20 62/17 99/21 129/8 132/3 134/23
 94/1 94/3 102/13 102/16 102/21 102/25
                                         90/5 90/14 90/14 90/19 92/14 93/21       137/2 140/9
 103/2 103/6 103/23 103/25 103/25
                                         97/19 104/3 106/14 106/23 107/7         specific [13] 47/18 55/15 110/1 110/3
 103/25 104/1 104/2 104/2 104/6 104/6
                                         107/23 108/5 108/20 108/24 109/22        110/11 110/17 112/3 112/8 116/7
 104/7 104/7 104/12 104/13 104/14
                                         113/25 114/2 114/5 114/8 114/11          117/16 145/12 152/17 154/15
 104/16 106/18 108/18 108/20 110/11
                                         115/21 116/16 117/10 117/10 117/12      specifically [4] 117/21 118/6 151/18
 110/13 112/11 113/3 113/4 113/5 113/8
                                         117/12 118/10 118/16 119/9 119/24        153/6
 113/10 114/2 114/5 114/13 114/16
                                         120/18 122/4 122/7 123/15 124/2         specifics [1] 157/11
 114/23 114/24 114/25 115/6 115/10
                                         124/22 125/25 127/6 130/10 133/6        spelled [1] 77/13
 115/11 117/14 117/15 117/16 117/23
                                         133/9 133/16 134/4 134/10 134/23        spent [2] 38/1 144/21
 118/6 118/11 118/23 119/1 119/2
                                         135/9 136/12 137/15 139/13 139/19       spiritual [1] 64/9
 121/11 121/13 124/6 124/7 124/7
                                         139/20 140/1 140/8 140/17 141/5         spoke [13] 24/1 24/9 38/18 44/13 70/19
 124/21
                                         142/18 143/3 143/13 144/7 144/22         79/14 80/9 80/21 105/17 110/4 110/10
she's [10] 25/5 90/18 104/17 114/16
                                         145/11 145/20 146/7 148/20 148/25        113/3 140/11
 114/24 120/23 124/15 124/17 124/19
                                         149/21 150/3 150/24 152/2 152/4         spoken [3] 38/13 59/9 61/23
 124/20
                                         152/17 152/24 153/11 154/16 154/21      spot [1] 95/24
sheet [2] 92/25 93/2
                                         155/20 156/3 156/11 157/15              stage [14] 30/8 30/10 30/12 30/15 49/20
sheets [4] 95/19 95/21 95/22 95/24
                                        solely [1] 11/25                          77/20 90/12 94/22 94/23 94/25 95/1
shift [15] 83/23 83/24 83/25 84/2 84/4
                                        solicit [3] 22/2 22/2 153/23              96/12 101/7 105/5
 84/11 84/16 84/19 84/20 84/21 84/21
                                        solicited [1] 21/9                       stand [5] 88/16 90/23 150/10 150/11
 84/23 94/18 95/6 95/15
                                        soliciting [1] 156/17                     151/5
shiftmanagerIL [2] 77/8 94/19
                                        solicits [1] 154/6                       standard [6] 118/14 142/20 145/15
SHIRA [3] 2/4 15/3 105/7
                                        some [52] 3/15 4/3 8/9 8/22 9/1 9/16      148/20 148/22 150/19
shirt [1] 127/17
                                         12/10 13/2 16/8 17/8 17/9 17/10 20/23 standards [1] 155/6
shop [1] 81/4
                                         24/17 26/1 27/1 29/17 36/22 38/4 38/19 standing [6] 65/25 85/13 85/16 88/1
short [3] 6/10 6/16 127/7
                                         52/3 52/4 67/19 68/22 80/10 87/1 91/8 139/19 139/24
shorthand [2] 159/6 159/13
                                         94/8 103/10 103/11 103/17 103/24        start [19] 4/8 4/9 5/25 17/16 29/25 31/14
should [18] 6/10 6/18 9/18 9/22 12/3
                                         104/24 105/18 106/15 108/11 108/20       32/11 49/17 58/14 61/4 84/10 84/20
 34/16 47/12 47/19 48/2 50/13 55/3
                                         112/10 112/18 116/15 118/13 124/1        84/22 87/10 91/16 121/20 122/24 125/3
 56/16 59/22 125/14 131/14 143/3 143/4
                                         124/9 142/15 143/8 146/11 148/8 149/2 134/20
 147/24
                                         150/21 150/25 157/10 157/14             started [9] 40/8 78/2 79/10 84/5 84/10
shouldn't [3] 104/18 104/19 104/21
                                        somebody [15] 9/9 10/9 57/12 57/13        84/13 84/23 84/24 137/16
show [7] 25/6 25/8 29/3 56/12 73/5
                                         64/7 64/8 64/11 72/9 90/10 101/2 104/1 starting [3] 35/18 36/23 129/22
 109/16 117/3
                                         104/14 108/21 131/2 147/13              state [3] 109/10 114/18 114/20
showed [1] 22/9
                                        someone [11] 5/11 56/8 64/3 89/14 90/2 stated [2] 89/4 89/24
showing [3] 88/10 123/16 141/20
                                         103/13 103/20 107/6 119/1 145/13        statement [10] 4/10 7/1 7/25 10/22 50/3
shown [2] 12/15 36/3
                                         146/23                                   53/2 53/7 53/12 54/14 99/17
shows [1] 114/13
                                        something [32] 3/4 9/10 9/19 10/5 13/3 statements [39] 3/13 3/14 4/8 4/14 4/19
side [6] 5/4 13/2 36/12 68/2 68/2 87/3
                                         13/6 13/21 51/8 57/5 64/8 64/8 64/9      4/21 4/24 5/25 6/2 6/4 6/6 6/8 6/20 6/23
sides [1] 5/2
                                         64/10 64/10 64/11 79/11 84/8 93/2 97/8 7/7 7/14 8/20 8/20 11/21 12/8 12/24
signed [1] 18/24
                                         97/11 102/17 115/15 121/22 126/8         23/10 49/1 89/8 90/18 107/18 107/22
similar [4] 107/17 113/8 114/1 119/1
                                         131/14 132/14 140/19 140/20 143/10       109/13 109/16 114/1 114/2 114/3 114/6
simply [4] 10/25 117/2 145/6 149/25
                                         149/4 156/14 157/24                      118/2 118/8 118/9 118/10 118/24 121/1
Simpson [6] 77/11 89/17 89/20 94/21
                                        sometime [2] 70/15 79/11                 STATES [8] 1/1 1/3 1/9 1/21 15/3
 94/23 94/25
S                                T                                42/17 50/6 52/14 66/12 66/14
                                                                 templates [6] 41/21 42/4 42/11 42/18
STATES... [3] 114/21
       Case          159/4 159/8
               8:18-cr-00157-TDC T-O-M-E-R
                                   Document[1] 77/13
                                                302 Filed 08/20/1943/1
                                                                    Page
                                                                       52/2 176 of 180
stay [1] 87/16                             t-shirt [1] 127/17
                                                                                       ten [3] 36/17 40/15 136/15
stenography [1] 1/24                       T.V [1] 146/10
                                                                                       term [1] 151/25
step [1] 141/17                            tab [28] 19/24 44/20 48/19 64/16 71/23
                                                                                       terms [6] 5/23 25/2 109/7 113/4 117/22
steps [1] 21/11                             80/12 80/16 82/14 82/14 85/3 94/4 94/7
                                                                                        148/9
sticker [1] 133/6                           98/23 104/22 111/6 111/7 111/7 111/8
                                                                                       test [1] 41/3
still [2] 47/2 93/18                        128/19 128/22 131/19 136/16 136/17
                                                                                       testified [15] 15/17 15/20 30/11 33/8
stipulate [1] 9/12                          138/6 138/7 139/9 139/9 141/3
                                                                                        39/20 41/15 45/10 86/8 86/18 94/17
stipulated [1] 10/13                       table [4] 2/1 57/8 96/10 96/10
                                                                                        98/5 104/24 105/12 128/5 139/15
stocks [5] 135/2 135/6 136/3 136/8         take [28] 5/7 13/21 13/22 16/3 19/15
                                                                                       testifies [5] 150/14 152/8 152/12 154/1
 136/10                                     55/22 58/10 64/7 64/7 64/9 64/11 67/20
                                                                                        156/23
stop [4] 27/19 28/1 107/13 126/5            86/19 86/21 87/15 88/21 92/7 124/11
                                                                                       testify [7] 9/10 10/15 12/9 18/16 22/18
stopped [1] 125/22                          125/2 129/18 133/7 135/4 136/16
                                                                                        152/21 153/22
stopping [1] 141/12                         137/23 141/7 141/16 144/4 151/5
                                                                                       testifying [6] 29/1 47/12 91/8 154/14
strategy [4] 67/4 67/6 68/20 68/25         taken [1] 159/13
                                                                                        154/15 155/8
streamline [1] 5/21                        takes [1] 7/23
                                                                                       testimony [40] 3/23 4/12 9/1 9/16 14/23
Street [1] 1/18                            taking [5] 87/2 87/9 115/14 150/5
                                                                                        15/2 21/5 44/14 45/2 47/12 59/3 61/17
strictly [1] 118/10                         150/10
                                                                                        89/1 91/5 99/19 108/17 108/18 108/24
structure [6] 8/15 9/19 28/21 29/4 95/7    talk [33] 6/11 8/24 19/19 27/7 28/20
                                                                                        115/21 117/2 117/19 117/25 129/4
 95/15                                      32/1 37/5 37/10 37/14 39/6 41/1 41/5
                                                                                        129/13 131/25 136/22 144/8 144/11
study [1] 43/25                             41/9 41/12 41/19 41/23 50/9 55/8 63/8
                                                                                        144/11 144/12 145/21 147/19 148/6
subject [21] 7/15 13/17 20/11 20/18         63/10 70/17 86/18 92/4 93/10 101/19
                                                                                        148/21 149/7 151/15 152/7 153/24
 72/22 75/2 83/17 83/18 86/4 87/1 87/9      103/20 104/10 104/17 109/3 136/6
                                                                                        155/16 159/7
 113/18 118/20 119/22 120/11 124/22         144/3 147/12 156/22
                                                                                       text [3] 5/1 5/10 10/2
 137/6 139/24 146/24 146/25 147/3          talked [14] 15/14 16/25 24/4 24/5 42/4
                                                                                       texting [1] 153/16
submission [1] 4/25                         63/13 79/16 80/19 91/12 93/5 100/19
                                                                                       than [36] 11/7 23/15 23/15 23/17 23/18
submit [1] 143/25                           102/3 115/8 115/13
                                                                                        26/1 26/2 27/13 27/14 27/15 27/16
subscribed [1] 159/15                      talking [29] 5/13 6/22 8/25 9/8 10/9
                                                                                        29/19 32/13 32/14 34/4 34/6 36/17
subsequent [1] 145/1                        17/13 37/2 37/23 40/22 44/2 48/8 54/25
                                                                                        40/15 40/15 52/7 52/19 54/24 55/23
substantial [1] 144/10                      55/2 55/4 57/25 83/12 102/20 116/1
                                                                                        58/6 58/7 68/21 68/23 69/1 87/9 113/3
substantive [2] 45/24 46/4                  130/25 136/14 140/15 140/23 146/22
                                                                                        113/6 143/14 147/14 150/20 151/25
subverts [1] 150/15                         156/17 156/18 156/19 156/20 157/3
                                                                                        156/12
success [4] 54/12 54/14 55/9 122/2          157/6
                                                                                       thank [41] 14/12 14/25 15/8 20/18 20/21
successful [4] 54/19 55/12 92/17 140/25    tape [1] 159/14
                                                                                        34/23 45/24 46/13 46/15 47/23 53/24
such [3] 118/4 152/21 153/3                tapes [2] 108/21 108/21
                                                                                        57/15 59/20 59/24 62/9 66/1 81/15
sufficient [4] 88/9 115/12 149/22 155/16   target [13] 80/22 91/17 91/19 92/16
                                                                                        85/19 87/12 87/20 90/20 91/3 91/6
suggest [2] 124/12 155/13                   93/16 93/17 93/18 93/22 94/1 96/14
                                                                                        119/4 119/5 119/6 120/14 122/8 124/24
suggestion [1] 5/23                         97/14 98/13 98/15
                                                                                        124/25 126/3 126/9 134/7 134/8 141/6
summary [1] 144/8                          targets [29] 80/21 86/18 91/13 91/22
                                                                                        141/11 141/12 141/14 143/12 158/2
summer [1] 84/5                             91/24 92/2 92/5 92/10 92/11 92/11
                                                                                        158/3
supervisings [1] 136/1                      92/14 92/15 92/17 92/19 92/24 93/1
                                                                                       that [753]
supervisor [4] 17/16 130/13 135/1           93/6 93/7 93/11 93/20 93/21 96/13
                                                                                       that he [1] 33/8
 135/16                                     96/15 98/6 98/9 100/20 100/21 112/16
                                                                                       that's [54] 5/20 7/22 9/16 9/17 10/13
supervisors [9] 6/9 6/11 6/13 16/4 16/17    131/2
                                                                                        10/16 11/5 11/16 13/19 18/23 24/24
 16/21 40/16 130/16 135/24                 taught [2] 41/18 50/11
                                                                                        30/5 30/7 36/19 54/10 63/20 66/10
support [1] 114/5                          TBI [3] 78/2 78/6 78/6
                                                                                        73/22 84/13 86/2 87/9 90/6 99/10 99/15
suppose [2] 90/3 150/1                     TDC [1] 1/3
                                                                                        105/9 107/9 108/5 111/4 114/8 115/12
supposed [2] 43/22 71/16                   TDC-18-00157 [1] 1/3
                                                                                        116/11 118/14 122/19 122/20 123/25
sure [54] 7/10 7/13 7/18 11/10 11/14       teach [1] 136/6
                                                                                        124/18 124/19 126/4 135/10 135/12
 11/16 14/3 16/21 21/20 23/24 25/11        team [9] 16/1 16/25 17/1 17/5 17/5 17/8
                                                                                        141/23 142/21 143/4 145/15 149/11
 25/17 29/15 30/22 44/3 45/10 51/24         66/15 95/7 95/8
                                                                                        149/25 151/7 152/12 152/16 155/1
 52/8 55/14 65/8 66/22 69/7 71/23 72/17    technical [7] 48/2 48/17 55/17 57/4 57/7
                                                                                        157/8 157/19 157/24 157/24
 79/16 90/19 90/19 93/10 96/8 97/5 97/5     105/4 125/24
                                                                                       the exhibit [1] 132/21
 106/14 111/2 111/20 111/23 111/24         Tel [9] 26/13 26/20 26/22 27/5 27/8
                                                                                       their [27] 9/11 9/19 11/4 11/5 11/17
 114/10 122/3 122/11 122/19 125/16          27/12 103/18 103/19 121/10
                                                                                        27/25 31/3 35/12 35/15 53/13 53/17
 129/14 132/12 132/22 133/8 135/11         tell [61] 8/14 9/18 17/1 17/17 17/22 18/3
                                                                                        55/8 61/5 66/22 69/5 69/9 69/14 69/20
 144/7 147/2 147/24 151/7 156/20            18/18 18/25 19/1 19/2 21/14 26/6 27/10
                                                                                        76/4 76/8 78/22 91/24 103/10 143/5
 157/15 157/24 157/25                       29/7 32/2 39/25 41/17 42/6 42/10 42/20
                                                                                        146/4 153/15 157/22
surely [1] 58/6                             43/4 43/9 46/17 50/13 54/12 55/11
                                                                                       them [27] 5/16 12/11 13/4 13/4 22/2
surprised [1] 108/1                         55/11 58/18 58/20 60/11 60/21 69/3
                                                                                        23/22 28/7 29/23 36/24 52/3 53/18
suspend [1] 141/5                           69/4 69/7 69/8 69/13 70/23 71/21 76/3
                                                                                        56/22 57/3 89/25 109/11 117/9 117/10
sustain [1] 99/22                           76/7 77/10 77/21 79/12 80/4 83/16 84/3
                                                                                        117/23 117/25 118/1 118/7 136/2
Sustained [3] 21/18 105/10 106/4            88/4 92/4 93/13 101/11 103/11 103/23
                                                                                        142/12 142/17 142/17 142/25 150/5
swift [4] 78/16 78/19 78/22 79/1            104/7 105/5 131/14 140/22 143/13
                                                                                       themselves [2] 106/9 109/16
switch [1] 56/10                            148/12 151/5 154/4 155/18
                                                                                       then [38] 7/25 8/12 9/19 11/13 11/14
switched [2] 84/19 84/20                   telling [8] 7/20 19/13 19/16 58/14 61/4
                                                                                        24/9 25/13 39/13 66/23 70/14 90/20
system [6] 27/22 28/8 55/24 103/1           113/9 140/18 143/6
                                                                                        92/12 92/15 95/6 95/9 95/15 96/13
 103/10 116/15                             tells [4] 60/24 114/17 114/23 143/9
                                                                                        96/13 96/14 97/9 97/13 98/5 101/15
                                           template [9] 42/7 42/8 42/12 42/14
T                                         13/21 41/24 42/14 42/21 43/5 43/9       Tomer's [3] 77/18 95/13 95/13
                                          43/22 65/13 80/20 88/18 106/16 113/8 tomorrow [1] 86/6
then... [15] 101/17
          Case      108/21 109/14
                  8:18-cr-00157-TDC          Document      302 Filed 08/20/19too Page
                                          113/10  123/7 132/12                         [5] 9/21177
                                                                                                57/4of  180122/12 148/18
                                                                                                      74/16
 111/10 116/13 116/23 117/20 131/18
                                         think [116] 3/12 4/10 4/13 4/19 4/20 5/2 took [5] 22/19 30/12 39/19 124/7 129/21
 139/25 142/1 147/21 148/5 150/11
                                          5/9 5/11 5/20 6/10 6/15 7/21 8/10 11/1 top [17] 51/17 52/6 52/18 66/6 66/20
 150/13 151/14
                                          11/6 12/21 13/2 13/4 13/6 13/9 15/13     73/6 74/3 75/3 76/21 82/19 82/23 83/14
THEODORE [1] 1/8
                                          16/15 30/11 31/22 32/21 33/9 34/10       86/12 96/22 99/6 111/23 117/1
theory [9] 11/4 11/5 11/11 11/23 12/3
                                          39/19 46/7 46/12 52/10 55/22 55/22      topic [1] 158/2
 13/17 23/9 108/11 118/23
                                          56/2 56/5 57/13 62/25 63/2 73/18 86/18 total [9] 32/7 51/5 51/10 51/11 52/19
there [90] 3/4 3/20 3/21 8/9 8/9 8/12
                                          89/11 89/12 89/22 90/12 90/13 91/4       97/19 97/23 98/16 100/13
 8/14 8/17 8/19 8/24 9/4 9/6 10/2 10/8
                                          91/12 94/17 106/15 106/18 106/20        totality [2] 154/16 155/9
 11/15 12/13 12/22 13/21 13/23 17/3
                                          107/10 107/11 108/8 108/15 108/25       totally [1] 90/12
 17/4 21/14 22/1 29/5 31/23 33/5 34/4
                                          109/1 109/6 109/18 113/25 114/15        totals [1] 100/7
 34/12 36/20 38/10 40/15 47/9 56/21
                                          115/12 117/8 117/19 117/20 117/23       Towards [1] 41/2
 63/2 65/22 68/22 79/5 79/8 79/13 87/17
                                          117/24 118/3 118/10 118/12 118/14       track [7] 54/19 92/19 92/23 96/1 96/2
 87/24 89/4 89/5 89/10 89/24 90/4 90/4
                                          122/7 123/17 123/25 124/15 125/12        116/16 123/17
 90/9 90/12 90/13 90/23 93/1 94/20
                                          125/22 134/3 134/20 139/23 141/4        tracking [1] 100/16
 100/19 101/2 104/18 104/20 104/21
                                          142/7 142/23 144/16 144/22 146/2        trade [5] 52/20 66/23 67/7 68/16 87/6
 108/12 110/1 110/22 111/24 111/25
                                          146/17 147/5 147/11 147/12 148/14       traded [2] 67/12 67/16
 114/1 118/13 121/17 122/15 124/1
                                          148/17 149/2 149/13 149/25 150/14       trader [2] 120/24 146/21
 125/23 127/16 129/13 130/16 132/5
                                          150/16 150/17 150/24 151/21 151/23      trades [4] 68/8 146/20 154/7 154/7
 132/20 134/20 135/23 143/16 144/5
                                          152/4 152/10 152/14 153/19 154/13       trading [11] 50/22 50/25 51/6 53/6 54/3
 144/11 146/9 146/19 147/12 149/6
                                          156/4 156/15 156/15 157/8 157/13         54/15 54/19 55/12 58/15 114/25 156/18
 150/17 151/9 156/8 156/14 157/4 157/8
                                          157/13 157/14 157/20 157/21 157/22      train [1] 12/11
 157/22
                                         thinking [1] 87/11                       trained [3] 6/8 12/9 58/19
there's [45] 5/1 5/18 9/16 12/3 12/10
                                         thinks [2] 155/22 155/22                 trainers [1] 138/19
 14/17 19/23 29/21 30/5 30/25 31/6 36/6
                                         third [2] 146/21 147/13                  training [91] 6/1 6/3 6/12 12/17 22/7
 52/3 53/9 72/8 76/11 76/14 76/15 88/9
                                         this [260]                                31/11 39/20 39/23 40/5 40/8 40/9 40/10
 88/22 94/7 98/6 99/19 104/19 106/15
                                         Thomas [2] 77/22 94/22                    40/11 40/13 40/14 40/16 40/25 41/19
 107/25 108/15 108/17 108/22 111/10
                                         those [37] 6/1 6/2 6/3 6/12 7/21 8/11     41/19 41/20 41/21 42/20 43/4 43/14
 116/23 116/25 117/2 117/9 119/14
                                          8/11 8/13 10/6 10/14 16/3 23/19 34/14 43/17 43/19 43/20 44/7 44/12 44/15
 124/9 124/18 125/23 132/20 135/5
                                          80/18 80/25 89/8 89/23 91/13 91/22       44/24 45/11 45/18 47/15 48/7 48/10
 144/10 144/17 148/19 157/21 157/23
                                          92/6 95/23 98/9 105/24 108/10 109/12 50/8 50/11 55/7 56/25 57/22 58/5 58/9
these [59] 5/8 8/19 11/4 16/19 23/23
                                          112/5 116/25 120/12 123/20 137/7         58/14 58/25 59/6 59/9 60/5 60/8 61/3
 25/16 34/9 34/18 46/18 47/3 47/4 47/18
                                          138/10 138/10 142/3 151/13 152/10        61/14 62/14 62/23 65/6 65/11 69/4 69/7
 47/20 86/17 93/8 98/19 99/18 99/18
                                          152/11 152/22                            106/12 107/16 119/1 126/20 128/6
 99/20 100/7 101/5 106/10 106/11
                                         though [4] 109/22 117/18 133/15 143/9 128/7 128/9 128/12 128/16 128/25
 106/16 107/3 107/4 107/5 107/8 108/1
                                         thought [8] 4/22 87/10 89/17 108/19       129/17 129/18 129/20 129/22 130/14
 108/17 108/18 108/23 109/9 109/13
                                          132/13 147/3 148/19 153/6                130/17 131/6 131/22 133/15 133/17
 112/3 112/8 114/12 114/13 115/20
                                         thousand [1] 4/1                          133/22 135/21 135/25 136/4 136/5
 116/10 116/14 117/20 117/24 118/2
                                         three [5] 31/18 60/20 63/22 70/16 136/2 136/9 136/13 136/19 137/15 137/16
 118/4 118/7 118/8 118/9 118/14 122/17
                                         three-minute [1] 60/20                    138/4 138/25 140/18 155/15
 139/14 142/20 145/14 145/14 154/18
                                         through [15] 3/11 8/2 9/5 9/11 9/13      transcript [23] 1/8 1/24 44/23 45/13
 154/20 154/24 155/22 156/5
                                          21/11 39/20 42/13 55/24 63/1 88/23       45/19 45/21 46/8 46/19 46/20 47/1
they [105] 7/2 7/2 8/13 9/11 9/19 9/21
                                          93/3 108/2 124/8 142/9                   47/19 58/24 61/13 89/15 119/20 123/7
 9/25 10/3 10/19 10/22 10/25 11/6 11/7
                                         throwing [1] 142/8                        128/25 131/21 134/11 136/18 141/18
 11/14 11/15 11/15 11/20 11/24 12/15
                                         tie [2] 7/25 117/10                       142/14 159/12
 12/21 12/22 12/23 12/25 13/2 13/13
                                         tieing [1] 7/16                          transcripts [2] 8/24 46/18
 13/14 23/25 24/8 25/20 25/22 27/13
                                         ties [1] 115/19                          translate [2] 59/8 61/23
 27/14 27/16 31/4 31/11 34/12 35/8
                                         time [36] 5/7 13/22 17/10 19/2 19/3      translated [5] 45/14 47/20 106/15 132/6
 37/15 40/19 40/24 41/18 41/20 41/22
                                          19/14 25/18 34/4 36/24 37/12 37/20       132/7
 41/22 44/2 45/5 46/24 47/4 49/2 49/3
                                          38/1 38/4 38/18 45/21 63/20 63/21       translating [1] 59/17
 55/12 55/22 56/6 56/9 58/15 61/20
                                          63/23 63/23 84/6 84/20 84/21 88/18      translation [10] 46/9 47/6 47/10 47/14
 62/25 63/2 69/4 69/8 69/13 70/12 80/10
                                          95/8 95/10 95/14 100/15 112/9 121/14 47/17 62/6 106/2 116/6 120/8 132/15
 84/6 84/8 87/24 87/25 95/6 95/15 95/16
                                          124/12 139/19 141/4 143/18 150/13       translations [2] 47/8 142/11
 101/24 102/24 103/5 103/9 103/10
                                          151/15 157/14                           translator [1] 47/15
 103/11 107/22 109/4 114/15 116/15
                                         times [6] 14/19 27/12 31/17 31/18 97/5 transmitting [2] 106/24 106/25
 116/16 117/22 118/25 129/8 132/3
                                          101/23                                  trial [10] 1/8 2/1 3/4 8/2 10/1 10/17
 136/5 137/2 142/14 142/15 143/4
                                         today [13] 14/15 18/16 19/13 19/16 21/5 18/16 34/18 115/4 159/7
 144/15 144/16 146/4 146/4 146/21
                                          29/1 44/14 59/3 61/17 87/1 87/6 129/4 tried [2] 40/2 113/1
 146/25 147/6 147/7 148/6 148/19 149/2
                                          157/17                                  trier [1] 146/3
 149/24 153/13 153/17 153/20
                                         together [7] 31/25 37/15 37/23 38/1      true [24] 5/14 7/23 25/6 25/9 42/14
they'd [1] 61/5
                                          61/1 70/22 159/13                        42/21 43/5 43/10 50/3 52/22 67/1 67/9
they're [19] 8/8 10/24 11/12 11/13 34/12
                                         told [23] 5/17 8/17 8/21 27/11 28/10      67/15 67/22 68/5 68/12 68/18 68/25
 55/23 56/13 63/9 87/25 142/23 146/20
                                          28/18 39/24 40/4 54/18 55/22 69/11       69/17 76/12 113/9 113/11 117/24 121/5
 146/20 146/24 147/3 147/9 153/15
                                          75/24 76/14 89/7 104/24 110/11 110/13 trust [1] 7/20
 153/16 153/17 155/18
                                          112/11 121/3 121/5 121/15 128/12        truth [13] 5/6 18/25 19/2 19/13 19/14
thing [14] 5/12 7/5 7/18 11/5 11/9 14/2
                                          140/19                                   19/16 22/20 23/6 24/21 106/9 106/17
 34/16 66/21 111/24 115/19 123/20
                                         Tomer [6] 77/12 77/15 94/22 95/14         108/8 118/1
 132/23 143/4 143/16
                                          97/10 97/11                             truthful [7] 6/7 49/2 53/2 53/7 54/14
things [21] 3/16 4/24 4/25 7/21 8/7 10/2
T                                         80/25 81/4 92/11 92/14 92/17 92/25     103/11 108/12 109/7 111/23 115/17
                                          93/1 93/20 94/1 97/9 98/1 131/17 136/6 122/2 122/6 122/7 122/12 124/2 127/6
truthful... Case
            [2] 65/14 109/13
                   8:18-cr-00157-TDC        Document
                                          140/19  146/15 302 Filed 08/20/19139/1    Page     178143/17
                                                                                         143/13   of 180
                                                                                                       143/19 143/20
try [16] 4/13 9/21 13/23 14/3 14/6 14/19
                                         use [21] 43/1 44/7 44/9 52/7 52/18      143/21 144/3 148/21 153/11 157/13
 14/20 55/2 56/16 57/14 57/17 109/22
                                          56/22 81/22 92/18 98/19 126/15 128/15 157/15
 112/21 126/7 141/12 142/9
                                          140/20 140/21 140/22 140/24 142/24     wanted [13] 3/22 13/4 43/23 43/24
trying [14] 11/25 56/18 57/10 88/1 88/7
                                          142/25 145/14 145/23 152/6 157/8       43/25 44/3 102/24 103/8 108/20 112/10
 103/7 108/1 108/6 108/7 112/25 147/6
                                         used [17] 30/9 30/23 33/1 33/5 33/13    136/5 142/18 144/5
 151/3 153/23 157/21
                                          40/20 63/25 70/6 70/9 73/2 77/7 77/11 wants [8] 12/4 73/16 103/25 104/3
Tuesday [2] 4/7 4/22
                                          94/18 99/19 103/18 109/4 126/18        130/25 131/1 142/9 149/22
turn [4] 6/13 8/13 16/3 150/5
                                         using [9] 50/22 51/5 51/10 94/21 114/4 was [292]
twice [1] 63/20
                                          143/1 145/9 150/18 153/16              Washington [2] 1/13 1/19
two [30] 3/11 5/2 7/21 17/3 17/11 17/13
                                         usual [1] 142/13                        wasn't [10] 3/21 9/8 40/9 44/2 69/17
 29/21 30/25 34/6 35/6 36/6 36/24 60/12
                                         usually [1] 142/21                      90/12 118/1 123/23 123/23 129/22
 60/17 60/25 63/5 66/23 70/15 75/8
                                         UZAN [146] 2/4 14/9 14/23 15/4 15/11 way [23] 7/19 8/3 12/12 13/23 46/19
 75/11 94/20 122/8 122/13 132/12
                                          15/24 16/17 17/12 18/18 19/4 19/10     52/24 55/24 60/12 67/6 67/11 67/15
 132/13 150/6 152/13 152/17 152/22
                                          19/23 20/3 20/23 21/4 21/11 21/22      104/16 115/20 116/18 117/1 123/9
 153/21
                                          22/11 23/2 23/13 23/18 27/4 28/20      140/22 146/12 147/2 147/21 147/22
two-minute [1] 63/5
                                          28/25 29/7 29/12 30/4 30/12 31/13 32/7 148/13 149/13
tying [1] 118/13
                                          32/21 34/25 35/12 36/6 38/11 39/19     ways [2] 107/25 109/19
type [1] 147/8
                                          41/15 43/14 44/22 48/4 48/21 49/17     we [268]
types [4] 3/10 80/20 107/17 144/22
                                          52/2 53/9 54/2 55/7 57/21 58/4 58/13   we'd [1] 152/9
typically [1] 142/17
                                          58/24 60/4 61/3 61/13 62/14 62/23 63/8 we'll [20] 13/21 14/20 15/1 20/19 24/19
U                                         63/25 64/16 64/17 65/10 65/13 66/7     57/14 68/14 86/21 86/23 87/3 87/12
ultimately [2] 19/7 117/4                 69/3 69/19 71/25 73/8 73/13 74/2 74/12 89/15 90/19 123/17 124/3 125/2 133/7
Um [2] 111/10 122/14                      75/2 75/16 76/21 77/7 78/5 79/5 80/12 141/10 141/11 158/3
Um-hum [2] 111/10 122/14                  80/18 81/5 81/18 82/13 82/18 82/22     we're [34] 3/11 3/17 3/24 6/22 7/17 7/18
unauthorized [1] 157/5                    83/16 85/3 85/4 85/8 85/25 87/15 88/21 7/20 9/24 14/16 22/22 46/18 48/1 48/4
under [18] 15/5 17/3 17/6 18/19 18/23     89/2 89/4 90/17 90/22 91/8 92/18 92/23 48/11 48/16 54/25 56/6 56/18 56/24
 49/10 65/21 81/13 89/3 90/7 113/17       94/4 94/7 96/9 96/22 97/16 98/15 98/23 57/6 87/2 91/4 111/20 111/24 115/3
 118/15 138/5 143/22 144/5 144/12         99/6 100/4 100/15 101/2 102/3 104/22 116/1 118/7 125/24 126/10 132/22
 145/14 154/20                            104/23 105/12 106/25 109/3 109/25      143/7 151/3 151/7 153/23
underneath [3] 29/9 29/10 75/5            111/7 114/1 114/5 116/7 117/4 117/13 we've [11] 20/12 56/8 57/10 106/24
understand [22] 9/14 16/15 22/16 22/16 118/24 119/13 120/18 122/8 126/12         108/24 115/13 119/21 126/19 130/1
 25/5 43/22 44/1 45/20 57/2 62/3 65/25    127/6  128/2 128/5 128/24  129/17      133/3 152/23
 78/11 78/13 107/10 117/6 117/12          130/24  131/19  131/20 133/15 134/23   wealth  [1] 144/13
 118/16 150/8 153/23 155/20 156/7         135/4  136/3 136/16  136/17 138/6      week   [10] 31/24 40/12 40/25 41/22
 156/11                                   138/19 138/25 139/9 140/8 140/25       43/18 60/18 79/10 79/11 79/13 135/25
understanding [24] 18/19 22/18 24/20      141/16                                 weekly [7] 31/24 79/14 79/17 79/24 86/5
 25/6 25/14 73/13 73/15 75/9 75/23       Uzan's  [2] 91/5 117/25                 93/15 104/11
 78/25 87/23 94/20 96/5 102/19 102/24 V                                          weeks [1] 70/14
 103/8 103/9 118/25 131/13 140/17                                                weight [3] 109/2 117/24 147/19
                                         VAN [25] 1/12 2/5 12/8 13/25 14/23      welcome [6] 14/14 27/23 28/6 28/7 91/4
 141/20 141/24 141/25 151/21
                                          20/13 25/10 34/22 52/9 55/1 59/19      131/11
understands [1] 139/20
                                          73/25 76/14 86/19 89/13 91/5 99/4      well [45] 3/12 3/15 3/23 4/1 4/3 5/1 5/22
understood [4] 29/4 113/5 124/7 143/24
                                          110/7 118/20 123/1 132/18 139/22       10/7 12/20 18/5 23/7 26/20 43/12 45/24
unforeseen [1] 87/5
                                          141/5 141/18 156/11                    46/6 55/1 56/15 56/20 57/18 70/21 88/3
unidentified [2] 8/25 8/25
                                         varying [1] 14/5                        89/2 96/8 106/13 106/13 106/18 107/3
UNITED [8] 1/1 1/3 1/9 1/21 15/3
                                         version [6] 47/7 123/20 123/21 123/23   108/25 109/6 109/14 112/10 116/14
 114/21 159/4 159/8
                                          133/4 133/10                           123/19 123/24 124/14 132/24 143/6
universal [1] 149/5
                                         versions [3] 141/22 141/22 142/4        144/3 146/13 146/22 147/24 148/8
unknown [1] 133/16
                                         versus [4] 7/20 11/11 146/10 159/8      150/3 153/5 153/13
unless [2] 12/10 90/23
                                         very [23] 31/23 43/21 43/24 43/24 43/24 Welles [1] 29/11
unlike [2] 142/15 144/11
                                          43/24 63/1 67/7 70/13 87/12 93/25      went [4] 39/20 51/15 94/12 97/1
Untereinter [1] 1/16
                                          93/25 104/2 104/2 104/2 104/15 104/15 were [110] 3/20 6/1 6/6 6/7 6/13 6/21
until [6] 4/14 8/7 9/1 9/15 97/14 141/12
                                          104/16 107/6 122/2 122/6 141/11 146/6 10/25 11/20 12/14 12/24 14/17 14/22
untrue [1] 114/2
                                         via [1] 97/3                            16/17 16/21 17/3 17/4 17/6 17/13 20/24
unwieldy [2] 8/6 87/22
                                         video [10] 126/12 126/15 127/4 127/7    21/8 22/1 23/25 24/1 24/6 26/22 28/10
up [30] 7/16 7/25 8/14 10/19 13/21
                                          127/7 127/11 127/14 127/25 128/3       28/10 29/19 31/4 31/23 34/25 35/6 35/8
 13/24 14/11 14/23 22/22 31/13 35/9
                                          133/15                                 36/13 37/15 40/7 40/15 40/22 40/22
 47/2 47/16 53/1 56/3 56/8 57/18 61/10
                                         view [3] 21/7 89/5 151/24               42/2 43/1 43/15 44/2 45/14 49/1 49/1
 63/2 63/9 81/8 88/16 97/13 99/24
                                         violates [1] 125/13                     49/2 49/3 49/4 50/11 54/19 58/15 62/15
 115/15 124/2 129/14 140/20 157/4
                                         vocabulary [1] 113/5                    65/13 67/22 69/4 69/8 69/14 70/24 71/5
 157/7
                                         voice [3] 48/4 57/24 137/19             75/24 79/3 79/5 79/8 79/13 79/24 80/3
upon [1] 159/7
urgently [1] 3/5                                                                 80/18 81/24 89/11 89/24 91/8 91/13
                                         W                                       93/1 93/22 94/20 99/13 100/12 100/17
us [46] 1/11 8/14 14/15 17/4 17/7 17/8
                                         wait [2] 5/20 57/3                      100/19 102/4 107/8 109/4 109/13 110/1
 17/9 17/9 22/9 22/9 24/10 27/11 27/13
                                         waiting [2] 48/4 141/7                  112/7 112/13 112/14 112/16 112/25
 27/14 27/15 32/1 40/20 41/3 41/18
                                         want [34] 3/6 8/1 9/24 10/18 34/8 56/21 113/8 113/10 114/1 117/4 117/22 120/5
 41/20 41/23 42/13 50/6 50/16 50/18
                                          58/10 65/8 88/15 88/20 99/21 102/16    120/9 121/16 129/20 130/16 135/23
 54/18 70/19 79/4 79/12 80/3 80/23
W                                       127/22 128/12 129/7 130/13 130/13         57/8 67/5 81/3 131/9 137/16 144/21
                                        130/19 130/24 132/2 133/16 134/23        works [1] 131/2
were... [9]Case
            136/38:18-cr-00157-TDC
                  136/13 140/25 145/14     Document       302135/15
                                                                  Filed  08/20/19world
                                                                                     Page     179 of  180149/5 149/8
                                        134/23   135/1 135/1          135/25             [5] 136/12 146/5
147/6 147/6 148/19 149/2 152/22
                                        137/2 137/21 137/23 138/19 138/25         156/5
weren't [8] 4/23 42/14 42/21 43/5 43/10
                                        139/5 140/8 140/8 140/11 140/11          worry [1] 147/7
71/16 113/9 143/24
                                        140/15 144/13 147/13 150/4               worse [1] 27/14
what [209]
                                        who's [2] 79/21 127/22                   worth [1] 142/8
what's [13] 46/21 46/25 63/2 63/9 72/2
                                        whole [7] 5/12 20/14 34/4 47/10 93/7     would [88] 4/3 4/7 4/13 4/16 4/19 4/20
75/2 75/9 86/4 107/3 107/21 108/9
                                        114/24 150/15                             5/11 5/12 5/15 5/18 6/12 7/6 8/4 8/8
109/11 114/12
                                        whom [1] 47/13                            8/10 11/2 11/3 11/7 12/2 13/10 13/17
whatever [3] 5/5 12/4 139/1
                                        whose [3] 44/9 48/4 72/20                 14/2 35/19 36/24 37/1 37/11 37/14
whathaveyou [2] 107/7 148/1
                                        why [38] 11/14 13/20 16/10 16/14 21/18 37/18 37/22 42/12 44/4 45/11 46/16
when [67] 5/1 19/10 22/7 23/3 23/18
                                        23/7 27/1 43/20 48/17 50/5 51/22 58/18 50/16 50/17 55/12 68/22 80/20 81/1
23/21 29/4 30/9 31/11 37/15 38/8 38/9
                                        64/24 70/17 70/24 73/13 73/22 73/24       86/9 86/18 88/1 88/3 88/20 88/25 89/3
39/25 40/1 40/1 40/2 40/4 43/17 43/19
                                        75/23 78/25 86/19 88/21 99/3 104/18       92/4 92/7 92/9 93/13 93/15 93/23 97/4
50/17 51/21 52/14 57/11 62/15 63/10
                                        104/20 104/21 110/7 111/4 113/2           97/9 98/19 104/6 104/7 104/13 109/2
63/12 65/11 75/12 79/5 79/10 80/9
                                        123/24 126/4 131/13 134/1 136/3 141/5 110/14 114/5 114/11 117/3 117/10
84/10 84/16 84/19 84/20 92/5 93/2
                                        152/2 157/16 157/24                       118/4 119/2 124/22 128/19 131/9
93/18 93/19 93/22 95/5 95/14 95/15
                                        will [68] 5/19 6/4 6/6 6/25 7/2 7/3 8/9   131/17 132/15 142/2 142/3 142/22
96/6 97/1 98/12 102/1 103/24 110/10
                                        8/9 8/21 9/19 9/21 10/19 11/24 17/5       144/1 145/4 145/15 146/14 147/1
112/9 112/13 112/24 116/17 117/9
                                        17/7 17/8 17/9 17/10 19/8 19/12 19/15 149/13 150/24 150/25 152/1 152/3
129/13 129/18 132/13 137/16 140/23
                                        31/25 34/17 41/20 41/21 44/5 47/21        152/5 154/5 154/20 156/24
142/13 150/11 154/1 156/16 156/17
                                        52/6 52/18 53/4 53/5 55/2 55/22 65/23 wouldn't [1] 117/16
156/18 156/19 156/23
                                        67/18 68/2 68/8 68/10 68/15 68/15        write [9] 49/24 50/5 71/10 71/11 71/13
whenever [1] 144/2
                                        68/21 68/22 80/24 80/25 81/4 85/16        71/16 75/17 75/24 157/13
where [57] 10/8 21/13 22/11 24/11
                                        86/6 92/7 92/11 92/12 92/13 92/14        writes [2] 83/23 86/6
25/17 26/3 26/17 27/17 27/19 29/7 29/9
                                        92/15 94/4 104/6 104/7 124/1 137/21      writing [3] 46/23 49/21 143/25
31/19 32/11 35/6 36/12 36/13 36/14
                                        139/5 141/7 145/12 149/7 150/9 150/12 written [7] 42/9 42/10 42/11 42/13 87/25
36/15 36/18 36/19 42/13 49/21 52/18
                                        150/13 151/14 151/16 153/22               156/13 157/18
52/24 54/2 54/7 54/17 56/25 66/10 75/5
                                        winning [5] 54/10 54/17 120/23 121/2     wrong [2] 147/11 153/8
75/16 75/20 78/6 78/8 79/24 80/3 80/19
                                        121/3                                    wrote [15] 50/22 51/3 52/6 52/24 53/4
86/6 86/8 97/19 97/23 98/21 108/13
                                        wire [9] 15/15 15/25 69/20 72/23 73/16 66/21 67/3 67/18 68/1 68/8 68/20 75/6
108/14 112/5 121/9 122/19 123/6 128/2
                                        75/4 75/8 78/20 79/3                      75/8 75/16 75/20
135/5 144/18 153/13 153/15 153/22
                                        wires [2] 70/10 141/1
157/3 157/6 157/8                                                                Y
                                        withdraw [5] 53/4 92/20 96/3 96/9
whereof [1] 159/15
                                        124/11                                   Yair [1] 29/10
whether [34] 9/3 27/7 37/25 47/9 51/20
                                        withdrawal [8] 96/13 97/23 98/4 122/15 Yakov [1] 31/1
55/12 90/2 90/5 103/3 107/22 108/3
                                        122/21 122/23 123/14 123/15              Yeah [7] 11/19 38/9 40/24 96/5 112/1
109/12 110/10 112/14 114/9 117/20
                                        withdrawals [3] 27/19 28/1 97/25          140/11 153/3
117/23 135/6 142/2 145/15 146/1 146/8
                                        within [8] 6/16 13/11 60/17 79/24 87/24 year [10] 21/22 21/25 26/25 35/3 35/4
147/21 148/1 148/7 148/11 149/4 149/5
                                        88/14 145/7 152/22                        35/4 35/5 38/9 58/6 65/12
150/1 153/24 154/5 154/21 156/25
                                        without [5] 87/8 89/25 127/1 141/12      years [12] 49/25 50/14 50/15 67/5 102/2
157/23
                                        142/23                                    130/24 130/25 131/3 131/12 131/14
which [62] 3/15 3/19 5/17 5/25 6/6 8/9
                                        witness [49] 3/17 5/24 6/3 6/10 7/3 8/11 131/17 144/21
9/16 12/7 12/15 33/9 33/15 41/3 45/17
                                        9/6 9/7 9/8 9/9 9/13 10/15 12/9 13/24    yes [303]
45/18 47/20 66/13 66/16 69/19 74/13
                                        19/25 22/17 22/23 26/24 44/19 48/18      yesterday [2] 3/4 4/22
84/2 84/4 87/24 90/4 94/19 98/19 105/5
                                        51/22 58/22 61/11 64/14 65/23 71/20      yet [3] 12/15 19/6 76/13
105/23 106/2 108/16 110/3 110/14
                                        73/5 73/20 80/15 82/16 85/6 88/24        York [1] 1/13
111/6 113/13 115/25 116/19 117/17
                                        106/10 107/20 107/21 108/20 115/9        Yossi [4] 31/1 35/16 79/20 79/21
118/12 120/4 120/6 120/7 120/9 122/10
                                        124/6 133/5 139/15 144/13 145/5 148/9 you [761]
123/10 123/19 125/16 128/3 130/22
                                        150/11 151/4 152/6 153/25 154/1          you or [1] 128/2
133/6 134/13 138/8 143/1 143/22 148/9
                                        159/15                                   you'll [2] 55/25 63/20
149/18 150/13 150/14 151/14 152/1
                                        witness' [2] 3/22 6/5                    you're [39] 4/5 4/17 8/5 45/20 56/12
154/13 154/17 154/24 155/22
                                        witnesses [4] 2/2 3/12 47/11 47/13        56/23 58/10 87/23 88/1 108/1 108/6
while [9] 48/4 48/16 56/6 56/13 56/23
                                        woman [6] 60/7 62/17 127/22 134/23        108/6 113/25 115/14 119/9 125/7
57/6 126/13 143/8 152/12
                                        140/8 140/11                              125/17 125/25 139/21 139/21 141/20
who [120] 6/13 6/23 6/24 15/24 16/3
                                        won't [3] 34/18 68/9 139/19               141/21 145/12 145/17 145/20 145/21
16/17 16/21 19/7 26/24 27/4 28/16
                                        word [1] 81/22                            147/9 147/25 149/7 151/19 153/4 153/9
28/18 28/21 32/17 32/24 33/17 33/20
                                        words [2] 12/12 106/14                    154/21 154/22 156/14 156/17 156/19
33/22 33/25 35/15 38/19 40/16 40/16
                                        work [28] 11/8 11/15 23/14 26/15 26/17 156/19 157/20
45/4 47/11 49/18 49/18 49/21 54/25
                                        27/20 28/11 34/3 37/2 37/23 38/1 46/6 you've [8] 4/14 33/8 46/19 102/3 108/11
55/2 55/3 56/3 57/25 57/25 58/2 58/4
                                        50/16 50/17 50/20 51/4 51/9 53/5 57/10 145/9 151/21 157/23
58/9 58/9 59/5 60/7 60/7 60/11 60/16
                                        67/4 75/12 78/2 83/25 103/18 121/9       your [265]
60/18 60/21 61/19 62/17 62/23 63/8
                                        129/20 130/24 131/17                     Yours [1] 123/9
63/18 66/18 69/11 70/3 72/6 72/12
                                        worked [28] 19/2 19/14 21/22 21/25       yourself [1] 52/16
72/14 73/2 73/21 74/6 74/12 77/7 78/11
                                        22/19 23/3 26/25 27/5 29/4 32/11 32/14 yourselves [2] 86/22 141/9
78/13 79/13 79/16 82/6 82/10 82/20
                                        32/17 38/10 48/2 79/5 84/4 100/15        Yukom [67] 15/21 15/25 16/18 16/22
85/25 88/4 89/9 89/13 91/19 91/23
                                        105/3 112/9 126/13 144/22 145/8 145/9 17/1 19/15 20/24 21/8 21/22 23/3 23/21
94/17 94/18 96/1 96/2 96/3 96/7 99/13
                                        150/21 150/23 154/9 156/9 157/12          24/1 27/8 28/21 29/13 29/15 30/18
99/18 101/5 102/10 102/23 103/2
                                        working [11] 11/6 40/7 40/9 40/19 48/16 30/19 31/3 31/4 31/13 31/20 32/9 34/3
103/13 103/16 106/22 112/3 127/16
Y
Yukom... Case
         [43] 34/4 35/6 38/14 38/19
                8:18-cr-00157-TDC        Document 302 Filed 08/20/19 Page 180 of 180
39/21 40/7 40/9 40/10 40/23 44/24 48/6
58/3 58/25 60/5 61/14 62/15 70/6 70/9
77/2 78/12 78/14 79/5 79/22 83/25
93/16 93/22 93/23 95/4 100/10 100/16
102/5 103/19 121/15 126/13 129/1
131/22 136/19 137/17 138/2 146/18
147/22 148/7 149/24
Yukom's [7] 29/3 35/13 36/13 36/15
70/17 79/25 93/10
Z
zoom [9] 51/17 53/23 77/4 78/1 83/6
 97/13 97/13 121/6 139/3
